EXHIBIT 10.4

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED

 

TERM LOAN AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT (this
“Second Amendment”) is made and entered into as of July 26, 2018 by and among
STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(together with its successors and assigns, the “Borrower”), STAG INDUSTRIAL
INC., a Maryland corporation and the sole member of the sole general partner of
the Borrower (the “Parent”), each of the financial institutions initially a
signatory to the Loan Agreement (as defined below) together with their
successors and assigns under Section 11.06 of the Loan Agreement (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative
Agent (in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Second Amended and Restated Term Loan Agreement dated as
of December 20, 2016 (as amended by the First Amendment To Second Amended and
Restated Term Loan Agreement dated as of July 28, 2017, the “Loan Agreement”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Loan Agreement as described
herein; and

 

WHEREAS, the Administrative Agent and the Lenders party to this Second Amendment
have agreed to so amend certain terms and conditions of the Loan Agreement, all
on the terms and conditions set forth below in this Second Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Definitions. All capitalized undefined
terms used in this Second Amendment shall have the meanings ascribed thereto in
the Loan Agreement, as amended hereby.

 

2.                                      Amendments to Loan Agreement.  Effective
as set forth in Section 3 below, the Loan Agreement is hereby amended to delete
the stricken text (indicated in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated in the same
manner as the following example:  double-underlined text) as set forth on
Exhibit A hereto (the “Amended Loan Agreement”).  Exhibit B attached hereto sets
forth a clean copy of the Amended Loan Agreement after giving effect to such
amendments.

 

3.                                      Conditions to
Effectiveness.                                        This Second Amendment
shall not be effective until the Administrative Agent shall have received
(a) counterparts of (i) this Second Amendment duly executed and delivered by the
Borrower, the Parent, the Administrative Agent, and the Required Lenders and
(ii) duly executed copies of a Reaffirmation of Subsidiary Guaranty in the form
of Exhibit C attached hereto from each of the Subsidiary Guarantors identified
thereon; and (b) all the fees and expenses required to be paid on or before the
effectiveness of this Second Amendment.

 

4.                                      Representations and Warranties.  The
Borrower hereby represents and warrants that the representations and warranties
of the Borrower and each other Loan Party contained in Article VI

 

--------------------------------------------------------------------------------


 

of the Loan Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith, shall be true
and correct in all material respects (or in all respects in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or in all respects in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
as of such earlier date.

 

5.                                      Limited Amendment; Ratification of Loan
Documents.  Except as specifically amended or modified hereby, the terms and
conditions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect, and are hereby ratified and affirmed in all respects. 
This Second Amendment shall not be deemed a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Loan Agreement
or any other Loan Document, except as expressly set forth herein.

 

6.                                      Governing Law. This Second Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

7.                                      Miscellaneous. This Second Amendment may
be executed in any number of counterparts, which shall together constitute an
entire original agreement, and shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  This Second
Amendment expresses the entire understanding of the parties with respect to the
transactions contemplated hereby.  No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.  Any determination
that any provision of this Second Amendment or any application hereof is
invalid, illegal, or unenforceable in any respect and in any instance shall not
affect the validity, legality, or enforceability of such provision in any other
instance, or the validity, legality, or enforceability of any other provisions
of this Second Amendment.  Each of the Borrower and the Parent represents and
warrants that it has consulted with independent legal counsel of its selection
in connection herewith and is not relying on any representations or warranties
of the Administrative Agent or the Lenders or their counsel in entering into
this Second Amendment. This Second Amendment shall constitute a Loan Document.

 

***

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.

 

 

BORROWER:

 

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

STAG Industrial GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ William R. Crooker

 

Name:

William R. Crooker

 

Title:

Authorized Officer

 

 

 

 

 

 

 

PARENT:

 

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ William R. Crooker

 

Name:

William R. Crooker

 

Title:

Authorized Officer

 

Signature Page to Second Amendment to

2016 Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

Name:

D. Bryan Gregory

 

Title:

Managing Director

 

Signature Page to Second Amendment to

2016 Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Peter Ilovic

 

Name:

Peter Ilovic

 

Title:

Vice President

 

Signature Page to Second Amendment to

2016 Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

Name:

Paul E. Burgan

 

Title:

Vice President

 

Signature Page to Second Amendment to

2016 Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Brian Welch

 

Name:

Brian Welch

 

Title:

SVP Team Lead

 

Signature Page to Second Amendment to

2016 Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED LOAN AGREEMENT (REDLINE)

 

[Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B to Second Amendment to Second Amended and Restated Term Loan Agreement

CONFORMED COPY

through Amendment No.1 dated July 28, 2017

 

 

Published CUSIP Number: 85253UAC2

 

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

Dated as of December 20, 2016

 

among

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
as the Borrower,

 

STAG INDUSTRIAL, INC.,
as a Guarantor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent

 

and

 

The Other Lenders Party Hereto

 

WELLS FARGO SECURITIES, LLC,
 as the Lead Arranger and Bookrunner

 

and

 

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND THEIR
ASSIGNEES PURSUANT TO SECTION 11.06,
as Lenders

 

WFB LOAN NO. 1011583

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

Article I. Definitions and Accounting Terms

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

34

1.03

Accounting Terms

2935

1.04

Rounding

3035

1.05

Times of Day

3036

1.06

Amendment and Restatement of the Existing Term Loan Agreement

3036

1.07

Rates

36

 

 

 

Article II. The Committed Loans and Credit Extensions

36

 

 

2.01

Committed Loans

36

2.02

Borrowings, Conversions and Continuations of Committed Loans

3137

2.03

Reserved

3238

2.04

Reserved

3238

2.05

Prepayments

3238

2.06

Incremental Term Loans

39

2.07

Repayment of Loans

3440

2.08

Interest

3440

2.09

Fees

41

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

3541

2.11

Evidence of Debt

42

2.12

Payments Generally; The Administrative Agent’s Clawback

42

2.13

Sharing of Payments by the Lenders

3845

2.14

Reserved

3845

2.15

Reserved

3845

2.16

Defaulting Lenders

3845

2.17

Guaranties

46

 

 

 

Article III. Taxes, Yield Protection and Illegality

48

 

 

3.01

Taxes

48

3.02

Illegality

4553

3.03

Inability to Determine RatesChanged Circumstances

53

3.04

Increased Costs; Reserves on LIBOR Loans

4655

3.05

Compensation for Losses

4757

3.06

Mitigation Obligations; Replacement of the Lenders

4857

3.07

Survival

4858

 

 

 

Article IV. Unencumbered Properties

4858

 

 

4.01

Initial Unencumbered Properties

4858

4.02

Reserved

4858

4.03

Notices of Qualification as an Unencumbered Property

4858

 

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

4.04

Eligibility

4858

4.05

Reserved

4958

4.06

Guaranty

4958

4.07

Admission of New Unencumbered Properties

4958

4.08

Reserved

4958

4.09

Reserved

4958

4.10

Exclusion Events

4958

4.11

Reserved

60

 

 

 

Article V. Conditions Precedent to Credit Extensions

5060

 

 

5.01

Conditions of Initial Credit Extension

5060

5.02

Conditions to all Credit Extensions

5262

 

 

 

Article VI. Representations and Warranties

5263

 

 

6.01

Existence, Qualification and Power; Compliance with Laws

5263

6.02

Authorization; No Contravention

5363

6.03

Governmental Authorization; Other Consents

5363

6.04

Binding Effect

5363

6.05

Financial Statements; No Material Adverse Effect

5363

6.06

Litigation

5464

6.07

No Default

5464

6.08

Ownership of Property; Liens; Equity Interests

5464

6.09

Environmental Compliance

5465

6.10

Insurance

5565

6.11

Taxes

5566

6.12

ERISA Compliance

5566

6.13

Subsidiaries; Equity Interests

5667

6.14

Margin Regulations; Investment Company Act

5667

6.15

Disclosure

5667

6.16

Compliance with Laws

5768

6.17

Taxpayer Identification Number

5768

6.18

Intellectual Property; Licenses, Etc.

5768

6.19

Reserved

5768

6.20

Solvency

5768

6.21

REIT Status of the Parent

5769

6.22

Labor Matters

5769

6.23

Ground Lease Representation

5869

6.24

Unencumbered Properties

5869

6.25

OFAC

5870

6.26

EEA Financial Institutions

5970

 

 

 

Article VII. Affirmative Covenants

5970

 

 

7.01

Financial Statements

5970

7.02

Certificates; Other Information

6071

7.03

Notices

6173

7.04

Payment of Obligations

6274

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

7.05

Preservation of Existence, Etc.

6274

7.06

Maintenance of Properties

6274

7.07

Maintenance of Insurance

6375

7.08

Compliance with Laws 63; Beneficial Ownership Regulations

75

7.09

Books and Records

6375

7.10

Inspection Rights

6375

7.11

Use of Proceeds

6376

7.12

Environmental Matters

6476

7.13

Ground Leases

6578

7.14

Unencumbered Properties

6679

 

 

 

Article VIII. Negative Covenants

6780

 

 

8.01

Liens

6780

8.02

Indebtedness

6881

8.03

Investments

6882

8.04

Fundamental Changes

6983

8.05

Dispositions

7083

8.06

Restricted Payments

7083

8.07

Change in Nature of Business

7084

8.08

Transactions with Affiliates

7084

8.09

Burdensome Agreements

7084

8.10

Use of Proceeds

7184

8.11

Unencumbered Properties; Ground Leases

7185

8.12

Environmental Matters

7286

8.13

Negative Pledge; Indebtedness

7286

8.14

Financial Covenants

7386

 

 

 

Article IX. Events of Default and Remedies

7488

 

 

9.01

Events of Default

7488

9.02

Remedies Upon Event of Default

7690

9.03

Application of Funds

7691

 

 

 

Article X. The Administrative Agent

7792

 

 

10.01

Appointment and Authority

7792

10.02

Rights as a Lender

7792

10.03

Exculpatory Provisions

7792

10.04

Reliance by the Administrative Agent

7893

10.05

Delegation of Duties

7993

10.06

Resignation of the Administrative Agent

7994

10.07

Non-Reliance on the Administrative Agent and Other Lenders

8095

10.08

No Other Duties, Etc.

8095

10.09

The Administrative Agent May File Proofs of Claim

8095

10.10

Guaranty Matters

8196

 

 

 

Article XI. Miscellaneous

8196

 

 

11.01

Amendments, Etc.

8196

11.02

Notices; Effectiveness; Electronic Communication

8297

 

iii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

11.03

No Waiver; Cumulative Remedies; Enforcement

84100

11.04

Expenses; Indemnity; Damage Waiver

84100

11.05

Payments Set Aside

86102

11.06

Successors and Assigns

87103

11.07

Treatment of Certain Information; Confidentiality

91107

11.08

Right of Setoff

91108

11.09

Interest Rate Limitation

92109

11.10

Counterparts; Integration; Effectiveness

92109

11.11

Survival of Representations and Warranties

92109

11.12

Severability

93110

11.13

Replacement of the Lenders

93110

11.14

Governing Law; Jurisdiction; Etc.

93111

11.15

No Advisory or Fiduciary Responsibility

95112

11.16

Electronic Execution of Assignments and Certain Other Documents

95113

11.17

USA PATRIOT ACT

96113

11.18

ENTIRE AGREEMENT

96113

11.19

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

96114

11.20

Certain ERISA Matters

114

 

 

 

SCHEDULES

 

 

 

 

 

2.01

Committed Loans and Applicable Percentages

 

4.01

Initial Unencumbered Properties

 

6.06

Litigation

 

6.09

Environmental Matters

 

6.13

Subsidiaries and Other Equity Investments and Equity Interests in the Borrower
and Each Subsidiary Guarantor

 

6.18

Intellectual Property Matters

 

8.01

Existing Liens

 

8.13

Indebtedness

 

11.02

The Administrative Agent’s Office; Certain Addresses for Notices

 

RO

Responsible Officers

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

Committed Loan Notice

 

B

Form of Note

 

C

Compliance Certificate

 

D-1

Assignment and Assumption

 

D-2

Administrative Questionnaire

 

E

Form of Disbursement Instruction Agreement

 

F-1

Form of Parent Guaranty

 

F-2

Form of Subsidiary Guaranty

 

G

Reserved

 

H-1

U.S. Tax Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

H-2

U.S. Tax Compliance Certificate

 

H-3

U.S. Tax Compliance Certificate

 

H-4

U.S. Tax Compliance Certificate

 

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

 

This SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT (the “Agreement”) is
entered into as of December 20, 2016, among STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), STAG
INDUSTRIAL, INC., a Maryland corporation and the sole member of the sole general
partner of the Borrower (the “Parent”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent.

 

The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

The Borrower, the Lenders party thereto, and the Administrative Agent are
currently party to that certain Amended and Restated Term Loan Agreement, dated
as of December 18, 2014, as amended or otherwise modified prior to the date
hereof, among the Borrower, the Administrative Agent and a syndicate of Lenders
(the “Existing Term Loan Agreement”).

 

The Borrower, the Lenders and the Administrative Agent have agreed to enter into
this Agreement in order to (i) amend and restate the Existing Term Loan
Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as
defined in, the Existing Term Loan Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans to or for
the benefit of the Borrower.

 

The parties hereto intend that this Agreement not constitute a novation of the
obligations and liabilities, if any, of the parties under the Existing Term Loan
Agreement or be deemed to evidence or constitute full repayment of such
obligations and liabilities, if any, but that this Agreement amend and restate
in its entirety the Existing Term Loan Agreement and re-evidence the obligations
and liabilities, if any, of the Borrower outstanding thereunder, which shall be
payable in accordance with the terms hereof.

 

The Borrower confirms that all obligations under the applicable “Loan Documents”
(as referred to and defined in the Existing Term Loan Agreement) shall continue
in full force and effect as modified or restated by the Loan Documents (as
referred to and defined herein) and that, from and after the Closing Date, all
references to the “Agreement” contained in any such existing “Loan Documents”
shall be deemed to refer to this Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

8.

Definitions and Accounting Terms

 

a.                                      Defined Terms.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

1

--------------------------------------------------------------------------------


 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that (a) has a remaining
lease term (including extension or renewal rights) of at least twenty-five (25)
years, calculated as of the date such Acceptable Property is deemed an
Unencumbered Property, and that the Administrative Agent determines, in its sole
discretion, is a financeable ground lease and is otherwise acceptable or (b) has
a bargain purchase option (as defined in accordance with GAAP).

 

“Acceptable Property” means a Property (a) that is approved by the
Administrative Agent and the Required Lenders, or (b) that meets the following
requirements:

 

(i)                                     such Property is wholly-owned by, or
ground leased pursuant to an Acceptable Ground Lease to, the Borrower or a
Subsidiary Guarantor free and clear of any Liens (other than Liens permitted by
Section 8.01);

 

(ii)                                  such Property is an industrial,
manufacturing, warehouse/distribution and/or office property located within the
United States;

 

(iii)                               if such Property is owned by a Subsidiary
Guarantor, or is ground leased pursuant to an Acceptable Ground Lease to a
Subsidiary Guarantor, then the Equity Interests of such Subsidiary Guarantor are
owned, directly or indirectly by the Borrower, free and clear of any Liens other
than Liens permitted by Section 8.01; and

 

(iv)                              such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters which, individually or collectively, are not material to the
profitable operation of such Property.

 

“Additional Permitted Indebtedness” means unsecured Indebtedness permitted to be
incurred pursuant to Section 8.02(f).

 

“Additional Term Loans” has the meaning specified in Section 2.06(b)(i).

 

“Adjusted NOI” means, with respect to any Property for the Current Reporting
Quarter, annualized, an amount equal to (a) the aggregate gross revenues
(excluding non-cash revenues) from the operations of such Property during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
real estate taxes, but excluding any property and asset management fees, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses and excluding capital expenditures), (ii) a management fee equal to the
greater of (A) two percent (2%) of the aggregate gross base rental revenues
(excluding non-cash revenues) from the operations of such Property during such
period and (B) actual property management fees paid, and (iii) a replacement
reserve of $0.10 per square foot (excluding any Property acquired during the
Current Reporting Quarter).  Adjusted NOI shall exclude the amount of any
revenues and expenses from any Dark Property.  Adjusted NOI shall be increased,
without duplication, by (i) annualized rental revenues (excluding non-cash
revenues), net of associated expenses, from any new lease which went into effect
with the tenant taking occupancy (or any lease with respect to any Property
acquired during the Current Reporting Quarter) and the Borrower is recognizing
revenue from such tenant in accordance with GAAP during such Current Reporting
Quarter, and

 

2

--------------------------------------------------------------------------------


 

(ii) annualized gross base rental revenues (excluding non-cash revenues) for the
first monthly gross base rental payment for any lease in a free rent period and
the Borrower is recognizing revenue from the applicable tenant in accordance
with GAAP during such Current Reporting Quarter.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided in no event shall
Agent or any Lender be deemed to be an Affiliate of the Borrower.

 

“Agreement” means this Amended and Restated Term Loan Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Outstandings
represented by such Lender’s Loans at such time.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means the following:

 

A. Unless and until the Rating Conditions have been satisfied, with respect to
any Loan, the following percentages per annum determined according to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section Error!
Reference source not found.:

 

3

--------------------------------------------------------------------------------


 

Leveraged-Based Pricing Grid:

 

Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Base Rate
Applicable
Margin

 

LIBOR
Loan
Applicable
Margin

 

1

 

< 40%

 

0.30

%

1.30

%

2

 

> 40% but < 45%

 

0.35

%

1.35

%

3

 

> 45% but < 50%

 

0.45

%

1.45

%

4

 

> 50% but < 55%

 

0.60

%

1.60

%

5

 

> 55%

 

0.90

%

1.90

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section Error! Reference source not found. provided that
if a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 5 shall
apply as of the first (1st) Business Day after the date on which such Compliance
Certificate was required to have been delivered, provided that if such request
is not delivered within thirty (30) days of the date such Compliance Certificate
was due, Pricing Level 5 shall apply as of the date of delivery of such request,
and shall remain in effect until the date on which such Compliance Certificate
is delivered.  The Applicable Rate in effect from the Closing Date until
adjusted as set forth above shall be set at Pricing Level 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

or

 

B.                                    If and when the Rating Conditions have
been satisfied, the following percentages per annum, based upon the Debt Rating
as set forth below (determined in accordance with the Performance-Based Pricing
Grid set forth below).

 

4

--------------------------------------------------------------------------------


 

Performance-Based Pricing Grid:

 

Applicable Rate

 

Debt Rating

 

Pricing
Level

 

Base Rate
Applicable
Margin

 

LIBOR
Loan
Applicable
Margin

 

>A-/A3

 

1

 

0.00.00

%

0.9000.85

%

BBB+/Baa1

 

2

 

0.00.00

%

0.9500.90

%

BBB/Baa2

 

3

 

0.1000.00

%

1.1001.00

%

BBB-/Baa3

 

4

 

0.3500.25

%

1.3501.25

%

<BBB-/Baa3

 

5

 

0.7500.650

%

1.7501.65

%

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 7.03(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited financial statements of the
Parent for the fiscal year ended December 31, 2015 and, from and after the
delivery of the financial statements of the Parent required pursuant to
Section 7.01(a) for the fiscal year ending December 31, 2016, the most-recent
financial statements furnished pursuant to Section 7.01(a).

 

5

--------------------------------------------------------------------------------


 

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect of all or any part of any Unencumbered Property.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Book Value” means all land, building, improvements, leasing commissions and
deferred leasing intangibles less accumulated depreciation and amortization.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Committed Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York, and, if such day relates to any LIBOR Loan, means any such
day that is also a London Banking Day.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

6

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capitalization Rate” means seven and one half percent (7.57.0%).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, the Borrower or any of their Subsidiaries free and
clear of all Liens (other than Liens permitted hereunder):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                                 demand or time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(A) is a Lender or (B) (i) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 90 days from the date of acquisition thereof;

 

(c)                                  commercial paper in an aggregate amount of
no more than $5,000,000 per issuer outstanding at any time issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Parent or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; and

 

(e)                                  Other liquid or readily marketable
investments in an amount not to exceed five percent (5%) of Total Asset Value.

 

“Casualty” means, with respect to any Unencumbered Property, if such
Unencumbered Property has been damaged or destroyed, in whole or in part, by
fire or other casualty.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request,

 

7

--------------------------------------------------------------------------------


 

rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the Equity Interests of the Parent entitled to vote for members of the board
of directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such Equity Interests that such person or group has
the right to acquire pursuant to any option right);

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(c)                                  the Parent shall cease to (i) either be the
sole general partner of, or wholly own and control the general partner of, the
Borrower or (ii) own, directly or indirectly, greater than fifty percent (50%)
of the Equity Interests of the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

8

--------------------------------------------------------------------------------


 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01(a).

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including the Borrower), and “Company” means any one of the
Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Unencumbered
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Unencumbered Property or
any part thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income, plus (b) the sum of the following (without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period): (i) income tax expense; (ii) interest
expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness;
(iii) depreciation and amortization expense; (iv) amortization of intangibles
(including goodwill) and organization costs; (v) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
including property acquisition costs; (vi) any other non-cash charges, and
(vii) all commissions, guaranty fees, discounts and other fees and charges owed
by such Person with respect to letters of credit and bankers’ acceptance
financing and net costs of such Person under Swap Contracts in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP; minus (c) the sum of the following (to the extent included
in the statement of such Consolidated Net Income for such period): (i) interest
income (except to the extent deducted in determining such Consolidated Net
Income); (ii) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period,

 

9

--------------------------------------------------------------------------------


 

gains on the sales of assets outside of the ordinary course of business); and
(iii) any other non-cash income.

 

“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period (other than any repayments of
principal with respect to preferred Equity Interests).

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Consolidated Interest Expenses shall exclude non-cash charges, interest
rate hedge termination payments or receipts, loan prepayment costs, and upfront
loan fees, interest expense covered by an interest reserve established under a
loan facility and any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in which any Company has an
ownership interest, except to the extent that any such income is actually
received by such Company in the form of dividends or similar distributions, and
(c) the undistributed earnings of any Subsidiary of any Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or requirement of Law applicable
to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which the Parent or the Borrower
has a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent on such date, determined on a
consolidated basis in accordance with GAAP which would be required to be
included on the liabilities side of the balance sheet of the Parent in
accordance with GAAP, and including the Companies’ Share

 

10

--------------------------------------------------------------------------------


 

of the principal amount of all Indebtedness of Unconsolidated Affiliates, but,
in each case, excluding the net obligations of the Parent on a consolidated
basis under any Swap Contract.

 

“Construction in Progress” means (a) a Property with new ground up construction,
(b) a Property under renovation in which (i) greater than thirty percent (30%)
of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage or (c) a
building expansion.  The classification of “Construction in Progress” will cease
on the earlier to occur of (A) the time that such Property has an Occupancy Rate
of greater than eighty percent (80%), and (B) one hundred eighty (180) days
after completion of construction, renovation or expansion of such Property, as
applicable.

 

“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreements” means (a) the Revolving Credit Agreement, (b) that certain
Term Loan Agreement, dated as of September 29, 2015, among the Borrower, the
Parent, Wells Fargo, as administrative agent, and the other lenders party
thereto, (c) that certain Term Loan Agreement, dated as of July 28, 2017, among
the Borrower, the Parent, Bank of America, N.A., as administrative agent, and
the other lenders party thereto and, (d) that certain Amended and Restated Term
Loan Agreement, dated as of December 20, 2016, among the Borrower, the Parent,
Wells Fargo, as administrative agent, and the other lenders party thereto, and
(e) that certain Term Loan Agreement, dated as of July 26, 2018, among the
Borrower, the Parent, Wells Fargo, as Administrative Agent and the other lenders
party thereto, in each case, as amended from time to time.

 

“Credit Extension” means a Borrowing.

 

“Current Reporting Quarter” means the most recent fiscal quarter for which
quarterly financial statements have been delivered to the Lenders pursuant to
Section 7.01.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.

 

“Dark Property” means any Property as to which, as of the last day of the
Current Reporting Quarter, (a) all leases have terminated, (b) the Borrower is
not recognizing revenue

 

11

--------------------------------------------------------------------------------


 

from any tenants in accordance with GAAP or (c) the Adjusted NOI for such
Property is negative.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by a minimum of two of S&P, Moody’s or Fitch (collectively, the “Debt Ratings”)
of the Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level that is one level lower
than that of such Debt Rating shall apply; and (d) if, after satisfying the
Rating Condition, the Borrower does not have any Debt Rating, Pricing Level 5
shall apply.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon

 

12

--------------------------------------------------------------------------------


 

receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company which controls
such Lender that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.16(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit E to be executed and delivered by the Borrower pursuant to
Section 5.01(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

13

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Assessment” has the meaning specified in Section 7.12(b).

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against the Administrative Agent or any Lender), and any claim at any
time made by any Person against any Company or against or with respect to any
Real Property or any condition, use, or activity on any Real Property (including
any such claim against the Administrative Agent or any Lender), relating to
damage, contribution, cost recovery, compensation, loss, or injury resulting
from or in any way arising in connection with any Hazardous Material or any
Environmental Requirement.

 

“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:

 

(a)                                 the presence of any Hazardous Material on
any Unencumbered Property, or any escape, seepage, leakage, spillage, emission,
release, discharge or disposal of any Hazardous Material on or from any
Unencumbered Property, or the migration or release or threatened migration or
release of any Hazardous Material to, from or through any Unencumbered Property,
on or before the Release Date; or

 

(b)                                 any act, omission, event or circumstance
existing or occurring in connection with the handling, treatment, containment,
removal, storage, decontamination, clean up, transport or disposal of any
Hazardous Material which is at any time on or before the Release Date present on
any Unencumbered Property; or

 

(c)                                  the breach of any representation, warranty,
covenant or agreement contained in this Agreement relating to the presence of
any Hazardous Material on any Unencumbered Property because of any event or
condition occurring or existing on or before the Release Date; or

 

14

--------------------------------------------------------------------------------


 

(d)                                 any violation on or before the Release Date,
of any Environmental Requirement in connection with any Unencumbered Property in
effect on or before the Release Date, regardless of whether any act, omission,
event or circumstance giving rise to the violation constituted a violation at
the time of the occurrence or inception of such act, omission, event or
circumstance; or

 

(e)                                  any Environmental Claim, or the filing or
imposition of any environmental Lien against any Unencumbered Property, because
of, resulting from, in connection with, or arising out of any of the matters
referred to in subparagraphs (a) through (d) preceding;

 

and regardless of whether any of the foregoing was caused by the Borrower, any
other Loan Party or their respective tenant or subtenant, or a prior owner of an
Unencumbered Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of an Unencumbered Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of
Unencumbered Properties as contemplated by the Loan Documents (including any of
the same in connection with any foreclosure action or transfer in lieu thereof);
(iii) all liability to pay or indemnify any Person or Governmental Authority for
costs expended in connection with any of the foregoing; (iv) the investigation
and defense of any claim, whether or not such claim is ultimately withdrawn or
defeated; and (v) the settlement of any claim or judgment.  “Costs” as used in
this definition shall also include any diminution in the value of the security
afforded by the Unencumbered Property or any future reduction of the sales price
of any Unencumbered Property by reason of any matter set forth in Section 7.12
or 8.12.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),

 

15

--------------------------------------------------------------------------------


 

and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under
Section 4042(a)(1) or (2) of ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or notification that a Multiemployer
Plan is in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Parent or any ERISA
Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Party” shall mean any REIT, any parent company of or Person who
Controls any REIT in each instance engaged primarily in owning and operating
Real Property, and any other Person whom the Borrower has reasonably identified
in writing to the Administrative Agent as a competitor or potential competitor
of the Borrower.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Contract if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Contract (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act

 

16

--------------------------------------------------------------------------------


 

and the regulations thereunder at the time the liability for or the Guarantee of
such Loan Party or the grant of such Lien becomes effective with respect to such
Swap Contract (such determination being made after giving effect to any
applicable keepwell, support or other agreement for the benefit of the
applicable Loan Party, including under Section 27 of the Subsidiary Guaranty). 
If a Swap Contract arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Contract that is
attributable to swaps for which such Guarantee or Lien is or becomes illegal for
the reasons identified in the immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

 

“Exclusion Event” has the meaning specified in Section 4.10.

 

“Exclusion Notice” has the meaning specified in Section 4.10.

 

“Existing Loans” has the meaning specified in Section 2.01(a).

 

“Existing Term Loan Agreement” has the meaning specified in the introductory
paragraph hereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, then

 

17

--------------------------------------------------------------------------------


 

the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
then the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent and
(c) if the Federal Funds Rate should be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means, collectively, (i) the letter agreement, dated as of
November 5, 2014 among the Borrower, the Administrative Agent and Wells Fargo
Securities, LLC and (ii) the letter agreement, dated November 15, 2016, among
the Borrower, the Administrative Agent and Wells Fargo Securities, LLC.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA, divided by
(b) Consolidated Fixed Charges.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds from Operations” means, for any Person for any period, the sum of
(a) Consolidated Net Income plus (b) depreciation and amortization expense
determined in accordance with GAAP excluding amortization expense attributable
to capitalized debt costs; provided that there shall not be included in such
calculation (i) any proceeds of any insurance policy other than rental or
business interruption insurance received by such Person, (ii) any gain or loss
which is classified as “extraordinary” in accordance with GAAP, (iii) any
capital gains and taxes on capital gains, (iv) income (or loss) associated with
third-party ownership of non-controlling Equity Interests, and (v) gains or
losses on the sale of discontinued operations as detailed in the most-recent
financial statements delivered pursuant to Section 7.01(a) or (b), as
applicable.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting

 

18

--------------------------------------------------------------------------------


 

Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.

 

“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value

 

19

--------------------------------------------------------------------------------


 

of the “Immaterial Subsidiaries” which are not Guarantors exceeds ten percent
(10%) of Total Asset Value, then the Borrower shall designate certain
“Immaterial Subsidiaries” as Guarantors such that the aggregate Total Asset
Value of the “Immaterial Subsidiaries” which are not Guarantors does not exceed
ten percent (10%) of Total Asset Value.

 

“Improvements” means any Subsidiary Guarantor’s interest in and to all on site
improvements to the Unencumbered Properties, together with all fixtures, tenant
improvements, and appurtenances now or later to be located on the Unencumbered
Properties and/or in such improvements.

 

“Increase Effective Date” has the meaning specified in Section 2.06(b)(ii).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, either (i) not
past due for more than one hundred and eighty (180) days or (ii) being contested
in good faith by appropriate proceedings diligently conducted);

 

(e)                                  Capital Lease Obligations;

 

(f)                                   all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any ownership interest (excluding perpetual preferred ownership interests) in
such Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus (without duplication and only to the extent required to be paid) accrued
and unpaid dividends;

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing (except for guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
non-recourse liability); and

 

(h)                                 all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
lien on Property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of (i) the fair market value of the
property subject to such lien and (ii) the aggregate amount of the obligations
so secured.

 

20

--------------------------------------------------------------------------------


 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; provided that, solely for purposes of calculating the
financial covenants set forth in Sections 8.14(a), (b), and (c) and
(d), Indebtedness shall exclude the net obligations of the Parent on a
consolidated basis under Swap Contracts entered into to hedge or mitigate any
interest rate risk in respect of borrowed money for which the Parent, the
Borrower or any Subsidiary has actual exposure. The amount of any Capital Lease
Obligations as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Unencumbered Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Unencumbered Property” means any one of the Initial
Unencumbered Properties.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided that if any Interest Period for a LIBOR
Loan exceeds three (3) months, then the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be Interest
Payment Dates, and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September, and December and the Maturity Date applicable to such
Loan.

 

“Interest Period” means as to each LIBOR Loan, the period commencing on the date
such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan and
ending on the date one (1), two (2), three (3) or six (6) months (if available
to all Lenders) thereafter, as selected by the Borrower in its Loan Notice;
provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(iii)                               no Interest Period for a subject Loan shall
extend beyond the Maturity Date applicable to such Loan.

 

21

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 6.18.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lead Arranger” means Wells Fargo Securities, LLC in its capacity as lead
arranger and bookrunner.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 3.03(b),with respect to any LIBOR borrowings for any interest
period, the rate of interest obtained by dividing (i) the rate of interest per
annum determined on the basis of the rate for deposits in U.S. dollars for a
period equal to the applicable interest period which appears on Reuters Screen
LIBOR01 Page (or any applicable successor page)as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two business days prior to the first day of the applicable
interest period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency

 

22

--------------------------------------------------------------------------------


 

liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America); provided that if such determined rate shall be less than zero, such
rate shall be deemed to be zero for each LIBOR Loan that has not been identified
by the Borrower in accordance with the terms of this Agreement as being subject
to a Specified Swap Contract that provides a hedge against interest rate risk. 
If, for any reason, thesuch rate referred to in the preceding clause (i) does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page),
then the rate to be used for such clause (i)is not so published then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in U.S. dollars would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two business days prior to the first day
of the applicable interest period for a period equal to such interest period;
provided that if such determined rate shall be less than zero, such rate shall
be deemed to be zero for each LIBOR Loan that has not been identified by the
Borrower in accordance with the terms of this Agreement as being subject to a
Specified Swap Contract that provides a hedge against interest rate risk.  Any
change in the maximum rate or reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 3.03(b), in the event
that a Replacement Rate with respect to LIBOR is implemented then all references
herein to LIBOR shall be deemed references to such Replacement Rate.

 

“LIBOR Loan” means a Committed Loan that bears interest at a rate based on
LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR borrowing having a one-month interest period determined
at approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two business days prior to the first day of such interest
period as otherwise provided in the definition of “LIBOR”), or if such day is
not a business day, the immediately preceding business day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.

 

23

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, each Note, the Fee Letter, and the
Guaranties.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBOR Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor and “Loan
Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Acquisition” means any acquisition (or series of related acquisitions)
or investments (or series of related investments) permitted by this Agreement
and consummated in accordance with the terms of this Agreement for which the
aggregate consideration paid in respect of such acquisition or investment
(including any Indebtedness assumed in connection therewith) exceeds 10% of
Total Asset Value for the Current Reporting Quarter, without giving pro forma
effect to such acquisition.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against the Loan Parties, taken as a whole, of the
Loan Documents to which they are parties.

 

“Material Environmental Event” means, with respect to any Unencumbered Property,
(a) a violation of any Environmental Law with respect to such Unencumbered
Property, or (b) the presence of any Hazardous Materials on, about, or under
such Unencumbered Property that, under or pursuant to any Environmental Law,
would require remediation, if in the case of either (a) or (b), such event or
circumstance could reasonably be expected to have a Material Property Event.

 

“Material Property Event” means, with respect to any Unencumbered Property, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that resulted in a (a) material adverse effect with respect to
the financial condition or the operations of such Unencumbered Property,
(b) material adverse effect on the value of such Unencumbered Property, or
(c) material adverse effect on the ownership of such Unencumbered Property.

 

“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Unencumbered Property, would
prevent such Unencumbered Property from being used in the manner in which it is
currently being used, or would result in a violation of any Law which would have
a material and adverse effect on such

 

24

--------------------------------------------------------------------------------


 

Unencumbered Property); provided that Material Title Defects shall not include
any Liens or other encumbrances (i) that existed as of the date of the title
insurance policies issued in connection with the Prior Credit Agreement for the
Initial Unencumbered Properties, (ii) that existed as of the date of this
Agreement and that are listed on Schedule 8.01 or (iii) with respect to any
Unencumbered Properties added following the date of this Agreement, Liens and
other encumbrances similar in type and extent to those contemplated by clauses
(i) and (ii) above.

 

“Material Subsidiary” means each Subsidiary of the Borrower other than a
Non-Guarantor Subsidiary.

 

“Maturity Date” means March 21, 2021; provided that if such date is not a
Business Day, then the Maturity Date shall be the next preceding Business Day.

 

“Minimum Distributions” means (a) for the Parent for any fiscal year of the
Parent, Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Parent in order for the Parent to
qualify as a REIT, and (b) for the Borrower for any fiscal year of the Borrower,
Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Borrower to the Parent in order for the
Parent to qualify as a REIT.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two (2) of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Property or
any Subsidiary which owns any of the Equity Interests of any such Subsidiary,
which (a) is (i) formed for or converted to the specific purpose of holding
title to Real Property assets which are collateral for Indebtedness owing or to
be owed by such Subsidiary, provided that such Indebtedness must be incurred or
assumed within ninety (90) days, such ninety (90) day period to be extended for
an additional sixty (60) days if the Borrower provides an executed term sheet or
commitment letter for the financing of such Real Property to the Administrative
Agent (or, in either instance, for such longer period as the Administrative
Agent may agree in writing) of such formation or conversion or such Subsidiary
shall cease to qualify as a Non Guarantor Subsidiary, and (ii) expressly
prohibited in writing from guaranteeing Indebtedness of any other person or
entity pursuant to (A) a provision in any document, instrument or agreement
evidencing such Indebtedness of such Subsidiary or (B) a provision of such
Subsidiary’s Organization Documents, in each case, which provision was included
in such Organization Document or such other document, instrument or agreement at
the request of the applicable third party creditor and as an express condition
to the extension or assumption of such Indebtedness; provided that a

 

25

--------------------------------------------------------------------------------


 

Subsidiary meeting the requirements set forth in this clause (a) shall only
remain a “Non-Guarantor Subsidiary” for so long as (1) each of the foregoing
requirements set forth in this clause (a) are satisfied, (2) such Subsidiary
does not guarantee any other Indebtedness, and (3) the Indebtedness with respect
to which the restrictions noted in clause (a) (ii) are imposed remains
outstanding; (b)(i) becomes a Subsidiary following the Closing Date, (ii) is not
a Wholly Owned Subsidiary of the Borrower, and (iii) with respect to which the
Borrower and its Affiliates, as applicable, do not have sufficient voting power
to cause such Subsidiary to become a Guarantor hereunder; (c) is an Immaterial
Subsidiary; (d) is a Subsidiary which has been released from its Obligations
under a Subsidiary Guaranty pursuant to Section 2.17(b) below, or (e) is not a
domestic Subsidiary. For the avoidance of doubt, STAG Industrial Management,
LLC, the Subsidiary that employs the Parent Guarantor’s employees, shall be
deemed to be a Non-Guarantor Subsidiary.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither the Parent or the Borrower has any
personal liability (other than for Customary Recourse Exceptions) or, if such
Person is the Parent or the Borrower, in which recourse of the applicable holder
of such Indebtedness for non-payment is limited to such holder’s Liens on a
particular asset or group of assets (other than for Customary Recourse
Exceptions).  For the avoidance of doubt, if any Indebtedness is partially
guaranteed by the Parent or the Borrower, then the portion of such Indebtedness
that is not so guaranteed shall still be Non-Recourse Indebtedness if it
otherwise satisfies the requirements in this definition.

 

“Note” means a promissory note made by the Borrower in favor of each Lender
requesting the same evidencing Loans made by such Lender, substantially in the
form of Exhibit B.

 

“Note Purchase Agreements” means (i) that certain Note Purchase Agreement, dated
as of April 16, 2014 among the Parent, the Borrower, and the purchasers party
thereto and, (ii) that certain Note Purchase Agreement, dated as of December 18,
2014 among the Parent, the Borrower, and the purchasers party thereto, and
(iii) that certain Note Purchase Agreement, dated as of June 13, 2018, among the
Parent, the Borrower, and the purchasers party thereto, in each case as amended
from time to time.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; including, without limitation of the foregoing, all present and
future indebtedness, liabilities, and obligations now or hereafter owed to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender (including, for the avoidance of doubt, any Specified Derivatives
Providers) arising from, by virtue of, or pursuant to any Swap Contract, other
than any Excluded Swap Obligation, that relates solely to the Obligations.

 

26

--------------------------------------------------------------------------------


 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Parent Guaranty” means the Guaranty Agreement executed by the Parent in favor
of the Administrative Agent, for the benefit of the Lenders and any Specified
Derivatives Providers, in form and substance acceptable to the Administrative
Agent.

 

“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.

 

“Participant” has the meaning specified in Section 11.06(d)11.06(c).

 

“Participant Register” has the meaning specified in Section 10.0611.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

27

--------------------------------------------------------------------------------


 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties acknowledge that the
rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Prior Credit Agreement” means that certain Credit Agreement dated as of
April 20, 2011 among the Borrower, Bank of America, N.A., as agent, and a
syndicate of lenders.

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by any Company.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Contract or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

28

--------------------------------------------------------------------------------


 

“Rating Condition” means the achievement by the Borrower of a Debt Rating.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Replacement Rate” has the meaning assigned thereto in Section 3.03(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.

 

“Required Lenders” means, at any time, the Lenders holding in the aggregate more
than fifty percent (50%) of the Total Outstandings.  The Loans of any Defaulting
Lender shall be disregarded in determining the Required Lenders at any time.  At
all times when two or more Lenders (excluding Defaulting Lenders) are party to
this Agreement, the term “Required Lenders” shall in no event mean fewer than
two Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, chief accounting officer, treasurer,
assistant treasurer, or controller of a Loan Party, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 5.01, the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.  Each initial Responsible Officer is listed on
Schedule RO.

 

29

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of any Company or Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interests,
or on account of any return of capital to such Company’s or Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof).

 

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
December 18July 26, 20142018, among the Borrower, the Parent, Wells Fargo, as
administrative agent, and the other lenders party thereto, as amended.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amendment Effective Date” means July 26, 2018.

 

“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement (including the Revolving
Credit Agreement or any amendment or replacement thereof) shall not constitute
Secured Indebtedness due to the existence of cash collateral security
requirements in connection with customary defaulting lender provisions.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness of Parent and its
Subsidiaries, divided by (b) Total Asset Value.

 

“Secured Recourse Debt Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Secured Indebtedness which is
Recourse Indebtedness with respect to the Borrower, divided by (b) Total Asset
Value.

 

“Share” means the Borrower’s and the Parent’s direct or indirect share of a
Consolidated Subsidiary or an Unconsolidated Affiliate as reasonably determined
by the Borrower based upon the Borrower’s and the Parent’s economic interest
(whether direct or indirect) in such Consolidated Subsidiary or Unconsolidated
Affiliate, as of the date of such determination.

 

30

--------------------------------------------------------------------------------


 

“Specified Derivatives Provider” shall have the meaning provided in
Section 9.03.

 

“Specified Swap Contract” means any Swap Contract that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, in each case with respect to the Loans,
between the Borrower and a Specified Swap Contract Provider.

 

“Specified Swap Contract Provider” means any Lender, or Affiliate of a Lender,
that is party to a Swap Contract at the time such Swap Contract is entered into.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property, all domestic Subsidiaries of the Borrower owning
a direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that (a) STAG Industrial Management,
LLC and (b) STAG Industrial TRS, LLC and its Subsidiaries shall in no event be
deemed or required to be a Subsidiary Guarantor.

 

“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of the Administrative Agent, for the benefit of the Lenders
and any Specified Derivatives Providers, in form and substance acceptable to the
Administrative Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, and (c) any
obligation to pay or perform under any agreement, contract or

 

31

--------------------------------------------------------------------------------


 

transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means (a) $40,000,000 with respect to Recourse Indebtedness,
(b) $75,000,000 with respect to all Non-Recourse Indebtedness, and
(c) $40,000,000 with respect to all other amounts.

 

“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI with respect
to all Properties (without duplication from the assets in clauses (b) through
(g) below) for the Current Reporting Quarter, annualized divided by (ii) the
Capitalization Rate, plus (b) 75% of the Book Value of any Dark Property
(provided that no Dark Property shall be included in the calculation of Total
Asset Value for a period greater than 12 months), plus (c) the acquisition cost
of Construction in Progress and the costs of improvements thereon and
renovations thereof, plus (d) cash and cash equivalents (including restricted
cash) on such date, plus (e) the Companies’ Share of the foregoing items and
components attributable to Unconsolidated Affiliates, plus (f) an amount equal
to the book value (adjusted in accordance with GAAP to reflect any default or
other impairment of such loan) of mortgage loans, construction loans, capital
improvement loans, and other loans, in each case owned by a Company, plus
(g) fifty percent (50%) of the book value of any undeveloped land.

 

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (a) the amount under
clause (b) above would exceed 10% of Total Asset Value, such excess shall be
excluded, (b) the amount under clause (c) and (g) above would exceed 15% of
Total Asset Value, such excess shall be excluded, (c) the amount under clause
(e) above would exceed 30% of Total Asset Value, such excess shall be excluded,
(d) the amount under clause (f) above would exceed 15% of Total Asset Value,
such excess shall be excluded, and (e) the amount under clauses (b), (c), (e),
(f) and (g) above would exceed 30% of Total Asset Value, such excess shall be
excluded.

 

32

--------------------------------------------------------------------------------


 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intercompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Total Outstandings” means as of any date of determination, the aggregate
Outstanding Amount of all Loans.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Loan.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
the Parent.

 

“United States” and “U.S.” mean the United States of America.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties excluding any Dark Property for such period.

 

“Unencumbered Asset Value” means without duplication, the sum of for each
Unencumbered Property owned or ground leased for the Current Reporting Quarter,
(i) an amount equal to (x) the Unencumbered Adjusted NOI attributable to such
Unencumbered Property for such Current Reporting Quarter, annualized, divided by
(ii) the Capitalization Rate.

 

“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness of Parent and
its Subsidiaries, divided by (b) Unencumbered Asset Value.

 

“Unencumbered Properties” means each Acceptable Property that either (a) is an
Initial Unencumbered Property or (b) becomes an Unencumbered Property pursuant
to Section 4.03, and “Unencumbered Property” means any one of the Unencumbered
Properties.

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness. 
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to the Borrower or the Parent shall be
deemed to be Unsecured Indebtedness.

 

“Unsecured Interest Coverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unencumbered Adjusted NOI to
(b) Unsecured Interest Expense.

 

“Unsecured Interest Expense” means, with respect to any period, Consolidated
Interest Expense of the Parent and its Subsidiaries for such period attributable
to Unsecured Indebtedness of the Parent and its Subsidiaries.

 

“U.S. Person” means any Person that is a “United States Personperson” as defined
in Section 7701(a)(30) of the Code.

 

33

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“WFS” means Wells Fargo Securities, LLC and its successors and assigns.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

b.                                      Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented, or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Equity Interests,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

34

--------------------------------------------------------------------------------


 

c.                                       Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Companies or to the determination of any amount for the Companies on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein, provided further that for all purposes in calculating
consolidated covenants hereunder the Parent shall be deemed to own one hundred
percent (100%) of the equity interests in the Borrower.

 

d.                                      Rounding.  Any financial ratios required
to be maintained by the Borrower pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

35

--------------------------------------------------------------------------------


 

e.                                       Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

f.                                        Amendment and Restatement of the
Existing Term Loan Agreement.  The parties to this Agreement agree that, upon
(i) the execution and delivery by each of the parties hereto of this Agreement
and (ii) satisfaction of the conditions set forth in Section 5.01, the terms and
provisions of the Existing Term Loan Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement.  This Agreement is not intended to and shall not constitute a
novation, payment and reborrowing or termination of the “Obligations” (as
defined in the Existing Term Loan Agreement).  All “Loans” made and
“Obligations” incurred under the Existing Term Loan Agreement which are
outstanding on the Closing Date, if any, shall continue as Obligations under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents.  Without limiting the foregoing, upon the effectiveness hereof:
(a) all references in the “Loan Documents” (as defined in the Existing Term Loan
Agreement) to the “Administrative Agent”, the “Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents and (b) all obligations constituting “Obligations” with
any Lender or any Affiliate of any Lender which are outstanding on the Closing
Date, if any, shall continue as Obligations under this Agreement and the other
Loan Documents.

 

g.                                       Rates. The Administrative Agent does
not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR” or with respect to any
comparable or successor rate thereto.

 

9.

The Committed Loans and Credit Extensions

 

a.                                      Committed Loans.

 

(a)                                 On the “Closing Date” (as defined in the
Existing Term Loan Agreement) certain term loans were made to the Borrower under
the Existing Term Loan Agreement that remain outstanding as of the Closing Date
(such outstanding loans being herein referred to as the “Existing Loans”) in an
aggregate principal amount equal to $150,000,000.  Subject to the terms and
conditions of this Agreement, the Borrower and each Lender agree that on the
Closing Date, (a) the Existing Loans shall be reevidenced as loans under this
Agreement (the “Committed Loans”) and (b) the terms of the Existing Loans shall
be restated in their entirety and shall be evidenced by this Agreement.  The
amount of each Lender’s Committed Loan as of the Closing Date is set forth on
Schedule 2.01.

 

(b)                                 Committed Loan Limitations.  Amounts repaid
on the Committed Loans may not be reborrowed.  Committed Loans may be Base Rate
Loans or LIBOR Loans, as further provided herein.

 

36

--------------------------------------------------------------------------------


 

b.                                      Borrowings, Conversions and
Continuations of Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of LIBOR Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 10:00 a.m. (i) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of LIBOR Loans or of any conversion of LIBOR Loans to Base Rate Committed Loans,
and (ii) on the requested date of any Borrowing of Base Rate Committed Loans. 
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
LIBOR Loans shall be in a principal amount of $500,000 or a whole multiple of
$500,000 in excess thereof.  Each conversion to Base Rate Committed Loans shall
be in a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
LIBOR Loans, (ii) the requested date of the Committed Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then (I) so long as no
Event of Default exists, the applicable Committed Loans shall be made as, or
continued to, a LIBOR Loan of the same Type and with an Interest Period of one
(1) month and (II) if an Event of Default exists, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Loans.  If
the Borrower requests a Committed Borrowing of, conversion to, or continuation
of LIBOR Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, then it will be deemed to have specified an Interest Period of
one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
continuation or conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 noon on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, if such Committed Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower by 3:00 p.m. in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each

 

37

--------------------------------------------------------------------------------


 

case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
LIBOR Loan may be continued or converted only on the last day of an Interest
Period for such LIBOR Loan.  During the existence of an Event of Default, no
Loans may be requested as, converted to or continued as LIBOR Loans without the
consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for LIBOR Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Wells Fargo’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than eight (8) Interest Periods in effect with respect to Committed Loans.

 

c.                                       Reserved.

 

d.                                      Reserved.

 

e.                                       Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days prior to any date of prepayment of LIBOR Loans and (B) on the
date of prepayment of Base Rate Committed Loans; (ii) any prepayment of LIBOR
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $100,000 or a whole multiple of $25,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if LIBOR Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, then the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a LIBOR Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.16,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

 

38

--------------------------------------------------------------------------------


 

f.                                        Incremental Term Loans.

 

(a)                                 Reserved.

 

(b)                                 Incremental Term Loans.

 

(i)                                     Election.  Provided there exists no
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Parent and the Borrower may from time to time, elect to enter
into one or more tranches of term loans (“Additional Term Loans”) in an
aggregate amount not exceeding $50,000,000 either by designating another bank or
financial institution not theretofore a Lender to become a Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld) and/or by
agreeing with an existing Lender or Lenders, in such Lender or Lenders’ absolute
discretion, that such Lender shall make Additional Term Loans; provided that
(i) any such election for Additional Term Loans shall be in a minimum amount of
$10,000,000, and (ii) the Parent and the Borrower may make a maximum of three
(3) such requests.  Upon execution and delivery by the Borrower and such Lender
or other bank or financial institution of an instrument in form and substance
reasonably satisfactory to the Administrative Agent to effect such Additional
Term Loans, including, as required, a new or amended Note, such existing Lender
shall have a commitment to make Committed Loans as therein set forth or such
bank or financial institution shall become a Lender with a commitment to make
Committed Loans as therein set forth and all the rights and obligations of a
Lender hereunder.

 

(ii)                                  Effective Date.  If Additional Term Loans
are made in accordance with this Section 2.06(b), then the Administrative Agent,
the Parent, and the Borrower shall determine the effective date (the “Increase
Effective Date”) that such Additional Term Loans shall be made.  The
Administrative Agent shall promptly notify the Parent, the Borrower, and the
Lenders of the Increase Effective Date.

 

(iii)                               Conditions to Effectiveness of Additional
Term Loans.

 

(a)                                 As a condition precedent to such Additional
Term Loans, the Parent and the Borrower shall deliver to the Administrative
Agent a certificate dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of the Parent or the
Borrower (on behalf of each Loan Party) (i) certifying and attaching the
resolutions adopted by such Parent and the Borrower (on behalf of each Loan
Party) approving or consenting to such Additional Term Loans, and
(ii) certifying that, before and after giving effect to such Additional Term
Loans, (A) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality or Material
Adverse Effect, in which case such representation or warranty shall be true and

 

39

--------------------------------------------------------------------------------


 

correct in all respects) on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality or Material
Adverse Effect, in which case such representation or warranty shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 2.06, the representations and warranties contained in
Section 6.05(b) shall be deemed to refer to the most-recent statements furnished
pursuant to Section 7.01(b), and (B) no Default exists.

 

(b)                                 The Borrower shall execute and provide new
Notes to such Lenders as may request herewith.

 

(iv)                              Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

(c)                                  General.  The Administrative Agent will
promptly notify the Lenders of any notice of Additional Term Loans.  Each
Additional Term Loan shall be a Committed Loan hereunder.

 

g.                                       Repayment of Loans.  The Borrower shall
repay to the Lenders on the Maturity Date the aggregate principal amount of
Loans outstanding on such date.

 

h.                                      Interest.

 

(a)                                 Subject to the provisions of
subsection (b) below, (i) each LIBOR Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
LIBOR for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)

 

(i)                                     If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, then such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

40

--------------------------------------------------------------------------------


 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

i.                                          Fees.

 

(a)                                 The Borrower shall pay to WFS and the
Administrative Agent, for their own respective accounts, fees in the amounts and
at the times specified in the Fee Letter (without duplication of fees otherwise
referenced herein).  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(b)                                 The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

j.                                         Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to LIBOR) shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, then the Parent, the Borrower, the Administrative Agent, or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Parent
and the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, then the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders, within three (3) Business Days after demand by the
Administrative Agent (or, after the

 

41

--------------------------------------------------------------------------------


 

occurrence of an actual or deemed entry of an order for relief with respect to
any Loan Party under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent
or any Lender, under Section 2.08(b) or under (f).

 

k.                                      Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each such Note shall be in the form of Exhibit B (a “Note”).  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

l.                                          Payments Generally; The
Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 1:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  If and to the extent
the Administrative Agent shall not make such payments to a Lender when due as
set forth in the preceding sentence, then such unpaid amounts shall accrue
interest, payable by the Administrative Agent, at the Federal Funds Rate from
the due date until (but not including) the date on which the Administrative
Agent makes such payments to such Lender.  All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

42

--------------------------------------------------------------------------------


 

(b)                                 Clawback.

 

(i)                                     Funding by the Lenders; Presumption by
the Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
LIBOR Loans (or, in the case of any Committed Borrowing of Base Rate Loans,
prior to 1:00 p.m. on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, then the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by the Borrower; Presumptions by
the Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent,

 

43

--------------------------------------------------------------------------------


 

at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation , within one (1) Business Day.  If and to the extent the
Administrative Agent shall not return such funds to a Lender when due as set
forth in the preceding sentence, then such unpaid amounts shall accrue interest,
payable by the Administrative Agent, at the Federal Funds Rate from the due date
until (but not including) the date on which the Administrative Agent returns
such funds to such Lender.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, then the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of the Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans and to make
payments pursuant to Section11.04(d) are several and not joint.  The failure of
any Lender to make any Committed Loan or to make any payment under
Section 11.04(d) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or to make its payment under Section 11.04(d).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Funds Transfer.  The Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each transfer will be made.  The Administrative Agent may delay or
refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization, (ii) require use of a bank unacceptable to the
Administrative Agent or any Lender, in its reasonable discretion, or prohibited
by any Governmental Authority, (iii) cause the Administrative Agent or any
Lender to violate any Federal Reserve or other regulatory risk control program
or guideline or (iv) otherwise cause the Administrative Agent or any Lender to
violate any applicable Law or regulation.  The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of any Loan made by the Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement.

 

44

--------------------------------------------------------------------------------


 

m.                                  Sharing of Payments by the Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the
Committed Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b)  make such adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that the
provisions of this Section shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans to any assignee or participant,
other than an assignment to the Borrower or any Affiliate thereof (as to which
the provisions of this Section shall apply).  Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

 

n.                                      Reserved.

 

o.                                      Reserved.

 

p.                                      Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and in Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be reasonably determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account and released pro
rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans

 

45

--------------------------------------------------------------------------------


 

under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded hereunder without giving effect
to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any fee pursuant to Section 2.09 for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender pursuant to Section 2.09 for any period during which that
Lender is a Defaulting Lender), and the Borrower shall not be required to pay
the remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

q.                                      Guaranties.  Pursuant to the Parent
Guaranty, the Parent shall unconditionally Guarantee in favor of the
Administrative Agent, the Lenders and any Specified Derivatives Providers the
full payment and performance of the Obligations. Pursuant to the Subsidiary

 

46

--------------------------------------------------------------------------------


 

Guaranty or an addendum thereto in the form attached to the Subsidiary Guaranty,
the Parent and the Borrower shall cause each Subsidiary Guarantor to execute a
Subsidiary Guaranty unconditionally guarantying in favor of the Administrative
Agent , the Lenders and any Specified Derivatives Providers the full payment and
performance of the Obligations; provided, however, that such Subsidiary Guaranty
may be released and reinstated in accordance with its terms.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, (x) concurrently with the delivery of
each Compliance Certificate, with respect to any Person that became a Subsidiary
of the Parent owning a direct or indirect interest in the Borrower since the
date of the most recent Compliance Certificate or (y) substantially concurrently
with any Subsidiary of the Parent (other than the Borrower) entering into any
Guarantee of Indebtedness of the Parent, the Borrower or any Subsidiary of the
Borrower owning directly or indirectly any Unencumbered Property, the Parent,
the Borrower and such Subsidiary shall deliver to the Administrative Agent each
of the following: (i) a joinder to the Subsidiary Guaranty executed by such
Subsidiary, (ii) concurrently with the delivery of each Compliance Certificate a
comprehensive list of all Guarantors, which identifies the joining and departing
entities, and (iii) the items that would have been delivered under subsections
(iii) and (v) of Section 5.01(a) if such Subsidiary had been a Subsidiary
Guarantor on the Closing Date, in form and substance substantially consistent
with such items delivered on the Closing Date or otherwise reasonably
satisfactory to the Administrative Agent.

 

(b)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Subsidiary Guarantor from the Guaranty so
long as: (i) such Subsidiary Guarantor is not otherwise required to be a party
to the Guaranty under the immediately preceding subsection (a) (after giving
effect to clause (ii) hereof); (ii) such Subsidiary Guarantor no longer
Guarantees (or which Guarantee is being substantially concurrently released) any
other Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower
owning directly or indirectly any Unencumbered Property, (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 8.14; and (iv) the
Administrative Agent shall have received such written request at least five
(5) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release.  Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Parent and the Borrower that the conditions set forth in
the preceding sentence are or will be satisfied as of the requested date of
release.

 

47

--------------------------------------------------------------------------------


 

10.

Taxes, Yield Protection and Illegality

 

a.                                      Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions

(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

48

--------------------------------------------------------------------------------


 

(c)                                  Tax Indemnifications.  (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.0611.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

49

--------------------------------------------------------------------------------


 

(e)           Status of the Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

i)              any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

ii)             any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(c)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-

 

50

--------------------------------------------------------------------------------


 

8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(d)           executed originals of IRS Form W-8ECI;

 

(e)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(f)            to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

 

iii)            any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

iv)           if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the

 

51

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.  Each
Lender shall promptly (A) notify the Borrower and the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection, the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to

 

52

--------------------------------------------------------------------------------


 

require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction and discharge of all other Obligations.

 

b.             Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to LIBOR, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Committed Loans to LIBOR Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBOR component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all LIBOR
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the LIBOR component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon LIBOR, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBOR component thereof until the Administrative Agent
is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon LIBOR.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

10.03                 Changed Circumstances.

 

(a)           3.03 Inability to Determine Rates.  If the Required Lenders
determine that for any reason inCircumstances Affecting LIBOR Rate
Availability.  Unless and until a Replacement Rate is implemented in accordance
with clause (b) below, in connection with any request for a LIBOR Loan or a
conversion to or continuation thereof that (a) or otherwise, if for any reason
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that Dollar deposits are not being
offered to banks in the London interbank eurodollarEurodollar market for the
applicable amount and Interest Period of such LIBOR Loan, (b) adequate andii)
the Administrative Agent shall determine (which

 

53

--------------------------------------------------------------------------------


 

determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for determiningascertaining LIBOR for
any requestedsuch Interest Period with respect to a proposed LIBOR Loan or in
connection with an existing or proposed Base Rate Loan, or (c)  LIBOR for any
requested Interest Period with respect to a proposed LIBOR Loan(iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR does not adequately and fairly
reflect the cost to such Lenders of fundingmaking or maintaining such LoanLoans
during such Interest Period, then the Administrative Agent willshall promptly so
notifygive notice thereof to the Borrower and each Lender.  Thereafter,
(x) theuntil the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make or maintain
LIBOR Loans and the right of the Borrower to convert any Loan to or continue any
Loan as a LIBOR Loan shall be suspended, and (y) in the event of a determination
described in the preceding sentence with respect to the LIBOR component of the
Base Rate, the utilization of the LIBOR component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Loan together with accrued interest thereon (subject to
Section 11.09), on the last day of the then current Interest Period applicable
to such LIBOR Loan; or (B) convert the then outstanding principal amount of each
such LIBOR Loan to a Base Rate Loan as of the last day of such Interest Period.

 

(b)                                 Alternative Rate of Interest. 
Notwithstanding anything to the contrary in Section 3.03(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.03(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the syndicated loan market
in the applicable currency, then the Administrative Agent may, to the extent
practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 3.03(a)(i), (a)(ii), (b)(i), (b)(ii) or (c)(iii) occurs with respect to
the Replacement Rate or (B) the Required Lenders (directly, or through the
Administrative Agent) notify the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate; provided that if such determined rate
shall be less than zero, such rate shall be

 

54

--------------------------------------------------------------------------------


 

deemed to be zero for each Loan bearing interest at the Replacement Rate that
has not been identified by the Borrower in accordance with the terms of this
Agreement as being subject to a Specified Swap Contract that provides a hedge
against interest rate risk.  In connection with the establishment and
application of the Replacement Rate, this Agreement and the other Loan Documents
shall be amended solely with the consent of the Administrative Agent and the
Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 3.03(b). 
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 11.01), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Required
Lenders, with each such notice stating that such Lender objects to such
amendment.  To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (b), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

 

d.             Increased Costs; Reserves on LIBOR Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(ii)           impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar assessment or
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Administrative Agent or any Lender (except
any reserve requirement contemplated by Section 3.04(e));

 

(iii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iv)          impose on the Administrative Agent or any Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender, as applicable, of making, converting,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), then the Borrower will pay to the Administrative Agent or such
Lender, as applicable, such additional

 

55

--------------------------------------------------------------------------------


 

amount or amounts as will compensate the Administrative Agent or such Lender, as
applicable, for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-(9-)month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

(e)           Reserves on LIBOR Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided that
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

 

56

--------------------------------------------------------------------------------


 

e.             Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a LIBOR Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at LIBOR for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.

 

f.             Mitigation Obligations; Replacement of the Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           Replacement of the Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable

 

57

--------------------------------------------------------------------------------


 

to designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 11.13.

 

g.             Survival.  All of the Borrower’s obligations under this
Article III shall survive repayment of all other Obligations hereunder, and
resignation of the Administrative Agent.

 

11.         
Unencumbered Properties

 

a.             Initial Unencumbered Properties.  As of the Closing Date, the
Initial Unencumbered Properties shall consist of the Properties set forth on
Schedule 4.01.

 

b.             Reserved.

 

c.             Notices of Qualification as an Unencumbered Property.  The
Borrower shall provide the Administrative Agent with a written notice of an
Acceptable Property to be deemed an Unencumbered Property.

 

d.             Eligibility.  In order for an Acceptable Property to be eligible
for inclusion as an Unencumbered Property, such Acceptable Property shall
satisfy the following requirements unless otherwise approved by the Required
Lenders:

 

(a)           no Material Title Defect with respect to such Acceptable Property
shall exist;

 

(b)           such Acceptable Property shall have reasonable access to public
utilities; and

 

(c)           such Acceptable Property shall not have any material defects.

 

e.             Reserved.

 

f.             Guaranty.  An Acceptable Property shall not be deemed an
Unencumbered Property until the applicable Subsidiary Guarantor shall have
executed and delivered (or caused to be executed and delivered) to the
Administrative Agent, for the benefit of the Lenders and any Specified
Derivatives Providers, the Subsidiary Guaranty.

 

g.             Admission of New Unencumbered Properties.  If, after the date of
this Agreement, the Borrower has submitted to the Administrative Agent the
notice contemplated by Section 4.03, then such Acceptable Property shall be
deemed to be an Unencumbered Property.

 

h.             Reserved.

 

i.              Reserved.

 

j.              Exclusion Events.  Each of the following events shall be an
“Exclusion Event” with respect to an Unencumbered Property:

 

58

--------------------------------------------------------------------------------


 

(a)           such Unencumbered Property suffers a Material Environmental Event
or a Material Title Defect after the date of this Agreement which the
Administrative Agent determines, acting reasonably and in good faith, materially
impairs the Unencumbered Asset Value or marketability of such Unencumbered
Property;

 

(b)           the Administrative Agent determines that such Unencumbered
Property has suffered a Material Property Event after the date such Property was
deemed an Unencumbered Property (or in the case of an uninsured Casualty, in
respect of such Unencumbered Property, is reasonably likely to become a Material
Property Event) which the Administrative Agent determines, acting reasonably and
in good faith, materially impairs the Unencumbered Asset Value or marketability
of such Unencumbered Property;

 

(c)           a Lien for the performance of work or the supply of materials
which is established against such Unencumbered Property, or any stop notice
served on the owner of such Unencumbered Property, the Administrative Agent or a
Lender, remains unsatisfied or unbonded for a period of thirty (30) days after
the date of filing or service and such Lien has priority over any Loan
previously or thereafter made under this Agreement;

 

(d)           (i) any default by any Subsidiary Guarantor, as tenant under any
applicable Acceptable Ground Lease, in the observance or performance of any
material term, covenant, or condition of any applicable Acceptable Ground Lease
on the part of such Subsidiary Guarantor to be observed or performed and said
default is not cured following the expiration of any applicable grace and notice
periods therein provided, or (ii)  the leasehold estate created by any
applicable Acceptable Ground Lease shall be surrendered or (iii)  any applicable
Acceptable Ground Lease shall cease to be in full force and effect or (iv) any
applicable Acceptable Ground Lease shall be terminated or canceled for any
reason or under any circumstances whatsoever, or any of the material terms,
covenants or conditions of any applicable Acceptable Ground Lease shall be
modified, changed, supplemented, altered, or amended in any manner not otherwise
permitted hereunder without the consent of the Administrative Agent; and

 

(e)           the Borrower shall cease to own, directly or indirectly, one
hundred percent (100%) of the Equity Interests of any Subsidiary Guarantor that
owns an Unencumbered Property free and clear of any Liens (other than Liens in
favor of the Administrative Agent).

 

After the occurrence of any Exclusion Event, the Administrative Agent, at the
direction of the Required Lenders in their sole discretion, shall have the right
at any time and from time to time to notify the Borrower (the “Exclusion
Notice”) that, effective ten (10) Business Days after the giving of such notice
and for so long as such Exclusion Event exists, such Property shall no longer be
considered an Unencumbered Property.

 

If the Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then the Borrower may give the Administrative Agent
written notice thereof (together with reasonably detailed evidence of the cure
of such condition) and such Unencumbered

 

59

--------------------------------------------------------------------------------


 

Property shall be considered an Unencumbered Property as long as such
Unencumbered Property meets all the requirements to be deemed an Unencumbered
Property set forth in this Article IV.  Any Property that is excluded from the
Unencumbered Properties pursuant to this Section 4.10 may subsequently be
reinstated as an Unencumbered Property, even if an Exclusion Event exists, upon
such terms and conditions as the Required Lenders may approve.

 

Upon the occurrence of an Default under Section 8.11(a), the Borrower shall have
the right to elect, upon written notice to the Administrative Agent, that the
Lenders designate one or more Unencumbered Properties to be excluded as
Unencumbered Properties in order to effect compliance with Section 8.11(a), with
the Borrower thereafter having the right to elect to have any such Unencumbered
Property thereafter deemed an Unencumbered Property, provided no Exclusion Event
shall exist at such time with respect to such Unencumbered Property.

 

4.11 Reserved.

 

12.         
Conditions Precedent to Credit Extensions

 

a.             Conditions of Initial Credit Extension.  The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)            executed counterparts of this Agreement and reaffirmations to the
Guaranties sufficient in number for distribution to the Administrative Agent,
each Lender, and the Borrower for each Initial Unencumbered Property;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          copies of the Organization Documents of each Loan Party certified
to be true and complete by the appropriate Governmental Authority of the state
or other jurisdiction of its incorporation or organization, where applicable,
and certified by a Responsible Officer of such Loan Party to be true and correct
as of the Closing Date;

 

(iv)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

60

--------------------------------------------------------------------------------


 

(v)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Borrower, the Parent and STAG
Industrial GP, LLC are duly organized or formed, and that the Borrower, the
Parent and STAG Industrial GP, LLC are validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

(vi)          a favorable opinion of DLA Piper LLP (US), counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit G and such other matters concerning the Borrower,
the Parent and STAG Industrial GP, LLC and the Loan Documents as the Required
Lenders may reasonably request;

 

(vii)         a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(viii)        a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(ix)          a duly completed Compliance Certificate as of the Closing Date,
signed by a Responsible Officer of the Borrower;

 

(x)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

 

(xi)          a Disbursement Instruction Agreement effective as of the Agreement
Date; and

 

(xii)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as

 

61

--------------------------------------------------------------------------------


 

shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

b.             Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBOR Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality or Material
Adverse Effect, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality or Material Adverse Effect, in which case such representation or
warranty shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 5.02, the representations and
warranties contained in Section 6.05(b) shall be deemed to refer to the
most-recent statements furnished pursuant to Section 7.01(b).

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)           After giving effect to such proposed Credit Extension, the
Borrower shall be in compliance with Section 2.01(c).

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
LIBOR Loans) submitted by the Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 5.02(a), (b), and
(d) have been satisfied on and as of the date of the applicable Credit
Extension.

 

62

--------------------------------------------------------------------------------


 

13.         
Representations and Warranties

 

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

a.             Existence, Qualification and Power; Compliance with Laws.  The
Parent, the Borrower and each Subsidiary Guarantor (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) in the case of the Loan Parties, execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) to the extent that failure to do so
would not have a Material Adverse Effect.

 

b.             Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

c.             Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except for
those that have been obtained, taken or made, as the case may be, and those
specified herein.

 

d.             Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws or general equitable principles relating to or
limiting creditors’ rights generally.

 

e.             Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise

 

63

--------------------------------------------------------------------------------


 

expressly noted therein; (ii) fairly present the financial condition of the
Parent as of the date thereof and their results of operations for each period
covered thereby in accordance with GAAP consistently applied throughout the each
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Parent as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness required by GAAP to be reflected
therein.

 

(b)           The most recent unaudited consolidated balance sheet of the Parent
delivered pursuant to Section 7.01(b), and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent as of the date thereof and its results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)           From and after the date of the Audited Financial Statements, and
thereafter, from and after the date of the most recent financial statements
delivered pursuant to Section 7.01(a) or 7.01(b), there has been no event or
circumstance, either individually or in the aggregate, that has had or would
have a Material Adverse Effect.

 

f.             Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Company or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 6.06, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, and
there has been no adverse change in the status, or financial effect on any
Company, of the matters described on Schedule 6.06, which change could
reasonably be expected to have a Material Adverse Effect.

 

g.             No Default.  No Company is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

h.             Ownership of Property; Liens; Equity Interests.  Each Subsidiary
Guarantor has good record and marketable title in fee simple to, or valid
leasehold interests in, all Unencumbered Properties necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each applicable Subsidiary Guarantor has good record and
marketable fee simple title (or, in the case of Acceptable Ground Leases, a
valid leasehold) to the Unencumbered Property owned by such Subsidiary
Guarantor, subject only to Liens permitted by Section 8.01.  All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are fully paid and non-assessable and are owned by the applicable
holders free and clear of all Liens (other than Liens permitted by
Section 8.01).

 

64

--------------------------------------------------------------------------------


 

i.              Environmental Compliance.

 

(a)           The Companies conduct in the ordinary course of business a review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Parent and the Borrower have reasonably concluded that, except as specifically
disclosed in Schedule 6.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)           After due inquiry in accordance with good commercial or customary
practices to determine whether Contamination is present on any Property, without
regard to whether the Administrative Agent or any Lender has or hereafter
obtains any knowledge or report of the environmental condition of such Property,
except as may be indicated in environmental reports delivered to the
Administrative Agent and except to the extent the same could not reasonably be
expected to have a Material Adverse Effect: (i) such Property has not been used
(A) for landfilling, dumping, or other waste or Hazardous Material disposal
activities or operations, or (B) for generation, storage, use, sale, treatment,
processing, or recycling of any Hazardous Material, or for any other use that
has resulted in Contamination, and in each case, to each Company’s knowledge, no
such use on any adjacent property occurred at any time prior to the date hereof;
(ii) there is no Hazardous Material, storage tank (or similar vessel) whether
underground or otherwise, sump or well currently on any Property; (iii) no
Company has received any notice of, or has knowledge of, any Environmental Claim
or any completed, pending, proposed or threatened investigation or inquiry
concerning the presence or release of any Hazardous Material on any Property or
any adjacent property or concerning whether any condition, use or activity on
any Property or any adjacent property is in violation of any Environmental
Requirement; (iv) the present conditions, uses, and activities on each Property
do not violate any Environmental Requirement and the use of any Property which
any Company (and each tenant and subtenant) makes and intends to make of any
Property complies and will comply with all applicable Environmental
Requirements; (v) no Property appears on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state, or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; (vi) no Company has ever applied for and been
denied environmental impairment liability insurance coverage relating to any
Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.

 

j.              Insurance.  The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.

 

65

--------------------------------------------------------------------------------


 

k.             Taxes.  The Companies have filed all material Federal, state and
other tax returns and reports required to be filed, and have paid all material
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or which would not result in a Material Adverse
Effect.  There is no proposed tax assessment against any Company that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

 

l.              ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the best knowledge of the
Parent and the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.  The Parent and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

 

(b)           There are no pending or, to the best knowledge of the Parent and
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would have a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred, and neither the Parent nor any
ERISA Affiliate is aware of any fact, event or circumstance that would
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Parent and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most-recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Parent nor any
ERISA Affiliate knows of any facts or circumstances that would cause the funding
target attainment percentage for any such plan to drop below 60% as of the
most-recent valuation date; (iv) neither the Parent nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Parent nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan

 

66

--------------------------------------------------------------------------------


 

administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Pension Plan, in each case, that would result in a
liability, individually, or in the aggregate, in excess of the Threshold Amount.

 

(d)                                 As of the Second Amendment Effective Date
the Borrower is not nor will be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments.

 

m.           Subsidiaries; Equity Interests.  As of the Closing Date, the Parent
and the Borrower have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 6.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Company in the amounts specified on Part (a) of Schedule 6.13 free
and clear of all Liens.  As of the Closing Date, neither the Parent nor the
Borrower has any direct or indirect Equity Interests in any other Person other
than those specifically disclosed in Part (b) of Schedule 6.13.  All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are fully paid and non-assessable and are owned by the applicable
holders in the amounts specified on Part (c) of Schedule 6.13 free and clear of
all Liens.

 

n.             Margin Regulations; Investment Company Act.

 

(a)           Neither the Parent nor the Borrower is engaged and will not
engage, principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)           None of the Parent, the Borrower, any Person Controlling the
Borrower, or any other Company is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

o.             Disclosure.

 

(a)           The Parent and the Borrower have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which any Company is subject, and all other matters known to
them, that, individually or in the aggregate, would have a Material Adverse
Effect.  The reports, financial statements, certificates or other information
furnished (whether in writing or orally) by or on behalf of any Company to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole, do not contain any material
misstatement of fact or fail to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that (a) with respect to projected financial
information, the Parent and the Borrower represent only that such information
was prepared in good faith based upon

 

67

--------------------------------------------------------------------------------


 

assumptions believed to be reasonable at the time made, and (b) with respect to
any lease abstracts provided by the Borrower, to the best of the Borrower’s
knowledge, same will not contain any material misstatement of fact or fail to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(b)           As of Second Amendment Effective Date, the information included in
the Beneficial Ownership Certification is true and correct in all respects.

 

p.             Compliance with Laws.  Each Company is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would have a Material Adverse Effect.

 

q.             Taxpayer Identification Number.  As of the date hereof, each Loan
Party’s true and correct U.S. taxpayer identification number is set forth on
Schedule 11.02.

 

r.              Intellectual Property; Licenses, Etc.  Each Loan Party owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person except, in each case, where the failure to do so would have
a Material Adverse Effect.  To the best knowledge of each Loan Party, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party
infringes upon any rights held by any other Person except where such
infringement would not have a Material Adverse Effect.  Except as specifically
disclosed in Schedule 6.18, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of each Loan Party, threatened,
which, either individually or in the aggregate, would have a Material Adverse
Effect.

 

s.             Reserved.

 

t.              Solvency.  No Loan Party (a) has entered into the transaction or
executed this Agreement or any other Loan Document with the actual intent to
hinder, delay or defraud any creditor and (b) has not received reasonably
equivalent value in exchange for its obligations under the Loan Documents. 
After giving effect to any Loan, the fair saleable value of the Loan Parties’
assets, taken as a whole, exceeds and will, immediately following the making of
any such Loan, exceed the Loan Parties’ total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities.  The Loan
Parties’ assets, taken as a whole, do not constitute unreasonably small capital
to carry out their business as conducted or as proposed to be conducted, nor
will their assets constitute unreasonably small capital immediately following
the making of any Loan.  The Loan Parties do not intend to incur debt and
liabilities (including contingent liabilities and other commitments) beyond
their ability to pay such debt and liabilities as they mature (taking into
account the timing and amounts of cash to be received by the Loan Parties and
the amounts to be payable on or in respect of obligations of the Loan Parties). 
No

 

68

--------------------------------------------------------------------------------


 

petition under any Debtor Relief Laws has been filed against any Loan Party in
the last seven (7) years, and neither the Borrower nor any other Loan Party in
the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors. 
No Loan Party is contemplating either the filing of a petition by it under any
Debtor Relief Laws or the liquidation of all or a major portion of its assets or
property (except for dispositions permitted hereunder), and no Loan Party has
knowledge of any Person contemplating the filing of any such petition against it
or any other Loan Party.

 

u.             REIT Status of the Parent.  The Parent qualified as a REIT
commencing with its taxable year ending December 31, 2013 and will remain
qualified in each taxable year thereafter.

 

v.             Labor Matters.  There is (a) no significant unfair labor practice
complaint pending against any Company or, to the best of each Company’s
knowledge, threatened against any Company, before the National Labor Relations
Board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is pending on the
date hereof against any Company or, to best of any Company’s knowledge,
threatened against any Company which, in either case, would result in a Material
Adverse Effect, and (b) no significant strike, labor dispute, slowdown or
stoppage is pending against any Company or, to the best of any Company’s
knowledge, threatened against any Company which would result in a Material
Adverse Effect.

 

w.            Ground Lease Representation.

 

(a)           The applicable Subsidiary Guarantor has delivered to the
Administrative Agent true and correct copies of each Acceptable Ground Lease to
the extent requested by the Administrative Agent.

 

(b)           Each Acceptable Ground Lease is in full force and effect.

 

x.             Unencumbered Properties.  To the Borrower’s knowledge and except
where the failure of any of the following to be true and correct would not have
a Material Adverse Effect:

 

(a)           Each Unencumbered Property complies with all Laws, including all
subdivision and platting requirements, without reliance on any adjoining or
neighboring property.  No Loan Party has received any notice or claim from any
Person that an Unencumbered Property, or any use, activity, operation, or
maintenance thereof or thereon, is not in compliance with any Law, and has no
knowledge of any such noncompliance except as disclosed in writing to the
Administrative Agent;

 

(b)           The Loan Parties have not directly or indirectly conveyed,
assigned, or otherwise disposed of, or transferred (or agreed to do so) any
development rights, air rights, or other similar rights, privileges, or
attributes with respect to an Unencumbered Property, including those arising
under any zoning or property use ordinance or other Laws;

 

(c)           All utility services necessary for the use of each Unencumbered
Property and the operation thereof for their intended purpose are available at
each Unencumbered Property;

 

69

--------------------------------------------------------------------------------


 

(d)           The current use of each Unencumbered Property complies in all
material respects with all applicable zoning ordinances, regulations, and
restrictive covenants affecting such Unencumbered Property, all use restrictions
of any Governmental Authority having jurisdiction have been satisfied; and

 

(e)           No Unencumbered Property is the subject of any pending or, to any
Loan Party’s knowledge, threatened Condemnation or material adverse zoning
proceeding for which the Administrative Agent has not been notified in
accordance with Section 7.03(f).

 

y.             OFAC.   No Loan Party, nor, to the knowledge of any Loan Party,
any Related Party, (i) is currently the subject of any Sanctions, (ii) is
located, organized or residing in any Designated Jurisdiction, or (iii) is or
has been (within the previous five (5) years) engaged in any transaction with
any Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction.  No Loan, nor the proceeds
from any Loan, has been used, directly or indirectly, to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Lead Arranger or the
Administrative Agent) of Sanctions.  Each Loan Party, their respective officers
and, to the knowledge of the Parent and the Borrower, its respective directors,
employees and agents and any Related Party, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No
Credit Extension, use of the proceeds of any Credit Extension, or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.  Neither the making of the Credit Extensions hereunder nor the use of
the proceeds thereof will violate the Patriot Act, the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Each Loan Party is in compliance in all material respects with the
Patriot Act.

 

z.             EEA Financial Institutions.                No Loan Party is an
EEA Financial Institution.

 

14.         
Affirmative Covenants

 

So long as any Loan or other Obligation hereunder (excluding contingent
indemnification obligations to the extent no unsatisfied claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

 

a.             Financial Statements.  Each of the Parent and the Borrower shall
deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but in any event within one hundred five
(105) days after the end of each fiscal year of the Parent (or, if earlier,
fifteen (15) days after the date required to be filed with the SEC without
giving effect to any extension permitted by the SEC) (commencing with the fiscal
year ending December 31, 2016, a consolidated

 

70

--------------------------------------------------------------------------------


 

balance sheet of the Parent as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Parent (or, if earlier, five (5) days after
the date required to be filed with the SEC) (commencing with the fiscal quarter
ending March 31, 2017), a consolidated balance sheet of the Parent, the Borrower
and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Parent’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes

 

As to any information contained in materials furnished pursuant to Section 7.02,
the Parent and the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent and the Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

 

b.                                      Certificates; Other Information.  Each
of the Parent and the Borrower shall deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, chief accounting officer, treasurer or controller of the Borrower
(which delivery may, unless the Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

 

(b)                                 promptly after any request by the
Administrative Agent, copies of any detailed audit opinions or review reports
submitted to the board of directors (or the audit

 

71

--------------------------------------------------------------------------------


 

committee of the board of directors) of the Parent by independent accountants in
connection with the accounts or books of the Parent;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of publicly-held debt
securities of the Parent or the Borrower pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 7.01 or any other clause of this
Section 7.02;

 

(e)                                  promptly, and in any event within five
(5) Business Days after receipt thereof by the Parent or the Borrower, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any material investigation
or other material inquiry by such agency regarding financial or other
operational results of any Company unless restricted from doing so by such
agency; and

 

(f)                                   promptly, such additional information
regarding the business, financial or corporate affairs of the Parent or the
Borrower or any Unencumbered Property, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower (A) files any such document with the Securities and
Exchange Commission’s EDGAR system (or any successor thereto) in a manner
accessible to the public at large or (B) posts such documents, or provides a
link thereto on the Parent and the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Parent and the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent and the Borrower with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Parent and the Borrower hereunder
(collectively, the “Borrower

 

72

--------------------------------------------------------------------------------


 

Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent, the Borrower or their
Affiliates, or the respective Equity Interests of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ Equity Interests. The Parent and the Borrower hereby agree that
(w) all the Borrower Materials that are to be made available to the Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking the Borrower Materials “PUBLIC,” the Parent and the
Borrower shall be deemed to have authorized the Administrative Agent, the Lead
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Parent and the Borrower or
their Equity Interests for purposes of United States Federal and state
securities laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all the
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Lead Arranger shall be entitled to treat any the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

c.                                       Notices.  Each of the Parent and the
Borrower shall, upon becoming aware of same, promptly notify the Administrative
Agent who shall notify each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event which
has resulted or would result in liabilities of any Company in an aggregate
amount in excess of the Threshold Amount;

 

(d)                                 of any material litigation, arbitration or
governmental investigation or proceeding instituted or threatened in writing
against any Unencumbered Property, and any material development therein;

 

(e)                                  of any announcement by Moody’s, Fitch or
S&P of any change in a Debt Rating or in its “outlook” with respect to a Debt
Rating;

 

(f)                                   of any actual or threatened in writing
Condemnation or zoning proceeding of any portion of any Unencumbered Property,
any negotiations with respect to any such taking, or any material loss of or
substantial damage to any Unencumbered Property, in each case, except to the
extent that the same could not reasonably be expected to have a Material Adverse
Effect;

 

(g)                                  of any Casualty with respect to any
Unencumbered Property except to the extent that the same could not reasonably be
expected to have a Material Adverse Effect;

 

73

--------------------------------------------------------------------------------


 

(h)                                 of any material permit, license, certificate
or approval required with respect to any Unencumbered Property that lapses or
ceases to be in full force and effect or any claim from any person that any
Unencumbered Property, or any use, activity, operation or maintenance thereof or
thereon, is not in compliance with any Law, in each case, except to the extent
that the same could not reasonably be expected to have a Material Adverse
Effect;

 

(i)                                     of any material change in accounting
policies or financial reporting practices by any Company, including any
determination by the Borrower referred to in Section 2.10(b); and

 

(j)                                    of any labor controversy pending or
threatened against any Company, and any material development in any labor
controversy except to the extent that the same could not reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.03  shall be accompanied by a statement
of a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and/or the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

d.                                      Payment of Obligations.  Each of the
Parent and the Borrower shall, and shall cause each other Loan Party to, pay and
discharge as the same shall become due and payable, all its obligations and
liabilities, including: (a) all tax liabilities, assessments and governmental
charges or levies upon a Loan Party or its properties or assets, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Loan Party; (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property other than Liens of the type permitted under
Sections 8.01(a) through (g); and (c) all Indebtedness, as and when due and
payable except, in each case, where the failure to do so would not result in a
Material Adverse Effect.

 

e.                                       Preservation of Existence, Etc.  Each
of the Parent and the Borrower shall, and shall cause each other Loan Party to
(a) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not have a Material Adverse Effect; and (c) preserve or
renew all of its IP Rights, the non-preservation of which would have a Material
Adverse Effect.

 

f.                                        Maintenance of Properties.  Each of
the Parent and the Borrower shall, and shall cause each other Company to
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition
except to the extent the failure to do so would not result in a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so would not have a Material Adverse
Effect; (c) use the standard of care typical in the industry in

 

74

--------------------------------------------------------------------------------


 

the operation and maintenance of its (i) Unencumbered Properties, and, (ii) as
to its other Properties except where the failure to do so would not have a
Material Adverse Effect; and (d) keep the Unencumbered Properties in good order,
repair, operating condition, and appearance, causing all necessary repairs,
renewals, replacements, additions, and improvements to be promptly made, and not
allow any of the Unencumbered Properties to be misused, abused or wasted or to
deteriorate (ordinary wear and tear excepted) except where the failure to do so
would not have a Material Adverse Effect.

 

g.                                       Maintenance of Insurance.  Each of the
Parent and the Borrower shall, and shall cause each other Company to, maintain
with financially sound and reputable insurance companies not Affiliates of any
Company, insurance (including flood insurance if available or required) with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

h.                                      Compliance with Laws; Beneficial
Ownership Regulations.  Each of the Parent and the Borrower shall, and shall
cause each other Subsidiary Guarantor to, (a) comply in all material respects
with the requirements of all Laws (including without limitation Anti-Corruption
Laws and applicable Sanctions) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (ai) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(bii) the failure to comply therewith would not have a Material Adverse Effect.,
(b) notify the Administrative Agent and each Lender that previously received a
Beneficial Ownership Certification of any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified therein and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

 

i.                                          Books and Records.  Each of the
Parent and the Borrower shall, and shall cause each other Company to:
(a) maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of each
Company, as the case may be; and (b) maintain such books of record and account
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over any Company, as the case may be.

 

j.                                         Inspection Rights.  Subject to the
rights of tenants, each of the Parent and the Borrower shall, and shall cause
each other Loan Party to, permit representatives and independent contractors of
the Administrative Agent and each Lender, at the expense of the Administrative
Agent or such Lender, to visit and inspect and photograph any Unencumbered
Property and any of its other properties, to examine its corporate, financial
and operating records, and all recorded data of any kind or nature, regardless
of the medium of recording including all software, writings, plans,
specifications and schematics, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its officers all at the
expense of the

 

75

--------------------------------------------------------------------------------


 

Borrower and at such reasonable times during normal business hours, upon
reasonable advance notice to the applicable Loan Party and no more often than
once in any period of twelve (12) consecutive months unless an Event of Default
has occurred and is continuing; provided that when an Event of Default has
occurred and is continuing the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice, subject to the rights of tenants.  Any
inspection or audit of the Unencumbered Properties or the books and records,
including recorded data of any kind or nature, regardless of the medium of
recording including software, writings, plans, specifications and schematics of
any Loan Party, or the procuring of documents and financial and other
information, by the Administrative Agent on behalf of itself or on behalf of the
Lenders shall be for the Administrative Agent’s and the Lenders’ protection
only, and shall not constitute any assumption of responsibility to any Loan
Party or anyone else with regard to the condition, construction, maintenance or
operation of the Unencumbered Properties nor the Administrative Agent’s approval
of any certification given to the Administrative Agent nor relieve any Loan
Party of the Borrower’s or any other Loan Party’s obligations.

 

k.                                      Use of Proceeds.  Each of the Parent and
the Borrower shall, and shall cause each other Company to, use the proceeds of
the Credit Extensions (a) to refinance the obligations of the Companies under
existing facilities, (b) to finance the acquisition of Properties, (c) to pay
operating and leasing expenses with respect to its Properties, and (d) for
general corporate purposes, in each case, not in contravention of any Law or of
any Loan Document.

 

l.                                          Environmental Matters.  Each of the
Parent and the Borrower shall, and shall cause each other Loan Party to:

 

(a)                                 Violations; Notice to the Administrative
Agent.  Use reasonable efforts to:

 

(i)                                     Keep the Unencumbered Properties free of
Contamination, except to the extent that any failure to do so could not
reasonably be expected to have a Material Adverse Effect;

 

(ii)                                  Promptly deliver to the Administrative
Agent a copy of each report pertaining to any Property or to any Loan Party
prepared by or on behalf of such Loan Party pursuant to a material violation of
any Environmental Requirement to the extent that the same could reasonably be
expected to have a Material Adverse Effect; and

 

(iii)                               As soon as practicable advise the
Administrative Agent in writing of any Environmental Claim or of the discovery
of any Contamination on any Unencumbered Property that could reasonably be
expected to have a Material Adverse Effect, as soon as any Loan Party first
obtains knowledge thereof, including a description of the nature and extent of
the Environmental Claim and/or Hazardous Material and all relevant
circumstances.

 

76

--------------------------------------------------------------------------------


 

(b)                                 Site Assessments and Information.  If the
Parent or the Borrower fails to comply with Section 7.12(a) or if any other
Event of Default shall have occurred and be continuing, then if requested by the
Administrative Agent, at the Borrower’s expense, deliver to the Administrative
Agent from time to time, but no more frequently than once per calendar year
unless an Event of Default exists, in each case within seventy five (75) days
after the Administrative Agent’s request, an Environmental Assessment
(hereinafter defined) made after the date of the Administrative Agent’s
request.  As used in this Agreement, the term “Environmental Assessment” means a
report of an environmental assessment of any or all Unencumbered Properties and
of such scope so as to be compliant with the guidelines established by the ASTM
(including the taking of soil borings and air and groundwater samples and other
above and below ground testing) as the Administrative Agent may reasonably
request to be performed by a licensed environmental consulting firm reasonably
acceptable to the Administrative Agent.  Each applicable Loan Party shall
cooperate with each consulting firm making any such Environmental Assessment and
shall supply to the consulting firm all information available to such Loan Party
to facilitate the completion of the Environmental Assessment.  If any Loan Party
fails to furnish the Administrative Agent within thirty (30) days after the
Administrative Agent’s request with a copy of an agreement with an acceptable
environmental consulting firm to provide such Environmental Assessment, or if
any Loan Party fails to furnish to the Administrative Agent such Environmental
Assessment within seventy five (75) days after the Administrative Agent’s
request, upon written notice to the Parent and the Borrower, the Administrative
Agent may cause any such Environmental Assessment to be made at the Borrower’s
expense and risk.  Subject to the rights of tenant, the Administrative Agent and
its designees are hereby granted access to the Unencumbered Properties upon
written notice, and a license which is coupled with an interest and irrevocable,
to make or cause to be made such Environmental Assessments.  The Administrative
Agent may disclose to any Governmental Authority, to the extent required by
Applicable Law, any information the Administrative Agent ever has about the
environmental condition or compliance of the Unencumbered Properties, but shall
be under no duty to disclose any such information except as may be required by
Law.  The Administrative Agent shall be under no duty to make any Environmental
Assessment of the Unencumbered Properties, and in no event shall any such
Environmental Assessment by the Administrative Agent be or give rise to a
representation that any Hazardous Material is or is not present on the
Unencumbered Properties, or that there has been or shall be compliance with any
Environmental Requirement, nor shall any Company or any other Person be entitled
to rely on any Environmental Assessment made by the Administrative Agent or at
the Administrative Agent’s request but the Administrative Agent shall deliver a
copy of such report to the Parent and the Borrower.  Neither the Administrative
Agent nor any Lender owes any duty of care to protect any Company or any other
Person against, or to inform them of, any Hazardous Material or other adverse
condition affecting the Unencumbered Properties.

 

(c)                                  Remedial Actions.  If any Contamination
which could reasonably be expected to have a Material Adverse Effect is
discovered on any Unencumbered Property at any time and regardless of the cause,
(i) promptly at the applicable Loan Parties’ sole expense, remove, treat, and
dispose of the Hazardous Material in compliance with all

 

77

--------------------------------------------------------------------------------


 

applicable Environmental Requirements in addition to taking such other action as
is necessary to have the full use and benefit of such Unencumbered Property as
contemplated by the Loan Documents, and provide the Administrative Agent with
satisfactory evidence thereof; and (ii) if reasonably requested by the
Administrative Agent, provide to the Administrative Agent within thirty (30)
days of the Administrative Agent’s request a bond, letter of credit, or other
financial assurance, including self-assurance, evidencing to the Administrative
Agent’s satisfaction that all necessary funds are readily available to pay the
costs and expenses of the actions required by the preceding clause (i) and to
discharge any assessments or liens established against such Unencumbered
Property as a result of the presence of the Hazardous Material on the
Unencumbered Property. After completion of such remedial actions, the applicable
Loan Party shall promptly request regulatory approval, take all reasonable
measures to expedite issuance of such approval and upon receipt thereof deliver
to the Administrative Agent a letter indicating that no further action is
required with respect to the applicable Unencumbered Property or similar
confirmation by the applicable regulator that all required remedial action as
stated above has been taken and successfully completed to the satisfaction of
the applicable regulator.  The Loan Parties shall not be deemed to have
satisfied their remedial obligations under this provision until they have
provided the Administrative Agent such confirmation.

 

m.                                  Ground Leases.  Solely with respect to
Unencumbered Property, each of the Parent and the Borrower shall, and shall
cause each other Loan Party to:

 

(a)                                 Diligently perform and observe in all
material respects all of the terms, covenants, and conditions of any Acceptable
Ground Lease as tenant under such Acceptable Ground Lease; and

 

(b)                                 Promptly notify the Administrative Agent of
(i) the giving to the applicable Subsidiary Guarantor of any notice of any
default by such Subsidiary Guarantor under any Acceptable Ground Lease and
deliver to the Administrative Agent a true copy of each such notice within five
(5) Business Days of such Subsidiary Guarantor’s receipt thereof, and (ii) any
bankruptcy, reorganization, or insolvency of the landlord under any Acceptable
Ground Lease or of any notice thereof, and deliver to the Administrative Agent a
true copy of such notice within five (5) Business Days of the applicable
Subsidiary Guarantor’s receipt.

 

(c)                                  Exercise any individual option to extend or
renew the term of an Acceptable Ground Lease upon demand by the Administrative
Agent made at any time within thirty (30) days prior to the last day upon which
any such option may be exercised, and each applicable Subsidiary Guarantor
hereby expressly authorizes and appoints the Administrative Agent as its
attorney-in-fact to exercise any such option in the name of and upon behalf of
such Subsidiary Guarantor, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest.

 

If the applicable Subsidiary Guarantor shall default in the performance or
observance of any term, covenant, or condition of any Acceptable Ground Lease on
the part of such Subsidiary Guarantor and shall fail to cure the same prior to
the expiration of any applicable cure period

 

78

--------------------------------------------------------------------------------


 

provided thereunder, then the Administrative Agent shall have the right, but
shall be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants, and
conditions of such Acceptable Ground Lease on the part of such Subsidiary
Guarantor to be performed or observed on behalf of such Subsidiary Guarantor, to
the end that the rights of such Subsidiary Guarantor in, to, and under such
Acceptable Ground Lease shall be kept unimpaired and free from default.  If the
landlord under any Acceptable Ground Lease shall deliver to the Administrative
Agent a copy of any notice of default under such Acceptable Ground Lease, then
such notice shall constitute full protection to the Administrative Agent for any
action taken or omitted to be taken by the Administrative Agent, in good faith,
in reliance thereon.

 

n.                                      Unencumbered Properties.

 

(a)                                 Except where the failure to comply with any
of the following would not have a Material Adverse Effect, each of the Parent
and the Borrower shall, and shall use commercially reasonable efforts to cause
each other Loan Party or the applicable tenant, to:

 

(i)                                     Pay all real estate and personal
property taxes, assessments, water rates or sewer rents, ground rents,
maintenance charges, impositions, and any other charges, including vault charges
and license fees for the use of vaults, chutes and similar areas adjoining any
Unencumbered Property, now or hereafter levied or assessed or imposed against
any Unencumbered Property or any part thereof (except those which are being
contested in good faith by appropriate proceedings diligently conducted);

 

(ii)                                  Promptly pay (or cause to be paid) when
due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with any Unencumbered Property (except those
which are being contested in good faith by appropriate proceedings diligently
conducted), and in any event never permit to be created or exist in respect of
any Unencumbered Property or any part thereof any other or additional Lien or
security interest other than Liens permitted by Section 8.01; and

 

(iii)                               Operate the Unencumbered Properties in a
good and workmanlike manner and in all material respects in accordance with all
Laws in accordance with such Loan Party’s prudent business judgment.

 

(b)                                 Except where the failure would not have a
material and adverse effect on the value of the Unencumbered Properties, taken
as whole, each of the Parent and the Borrower shall, and shall cause each other
Loan Party to, to the extent owned and controlled by a Loan Party, preserve,
protect, renew, extend and retain all material rights and privileges granted for
or applicable to each Unencumbered Property.

 

79

--------------------------------------------------------------------------------


 

15.
Negative Covenants

 

So long as any Loan or other Obligation hereunder (excluding contingent
indemnification obligations to the extent no unsatisfied claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

 

a.                                      Liens.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any
Unencumbered Property, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 8.01;

 

(c)                                  Liens for taxes not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(g)                                  Liens securing judgments for the payment of
money not constituting an Event of Default under Section 9.01(i);

 

(h)                                 the rights of tenants under leases or
subleases not interfering with the ordinary conduct of business of such Person;

 

(i)                                     Liens securing obligations in the nature
of personal property financing leases for furniture, furnishings or similar
assets, Capital Leases Obligations and other purchase money obligations for
fixed or capital assets; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(ii) the obligations secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, and

 

80

--------------------------------------------------------------------------------


 

(iii) with respect to Capital Leases, such Liens do not at any time extend to or
cover any assets other than the assets subject to such Capital Leases;

 

(j)                                    Liens securing obligations in the nature
of the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(k)                                 all Liens, encumbrances and other matters
disclosed in any owner’s title insurance policies or other title reports and
updated thereof accepted by the Administrative Agent; and

 

(l)                                     such other title and survey exceptions
as the Administrative Agent has approved in writing in the Administrative
Agent’s reasonable discretion.

 

b.                                      Indebtedness.  Each of the Parent and
the Borrower shall not, nor shall it permit any other Loan Party to, create,
incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 8.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)                                  Guarantees of (i) the Borrower or the
Parent in respect of Indebtedness otherwise permitted hereunder of the Borrower
or any other Guarantor, (ii) the Parent or the Borrower, in respect of
Indebtedness otherwise permitted hereunder of any Non-Guarantor Subsidiary if,
in the case of any Guarantee pursuant to this clause (ii), (x) no Default shall
exist immediately before or immediately after the making of such Guarantee, and
(y) there exists no violation of the financial covenants set forth in
Section 8.14 hereunder on a pro forma basis after the making of such Guarantee,
and (iii) Non-Guarantor Subsidiaries made in the ordinary course of business;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

 

(e)                                  Indebtedness in respect of Capital Leases
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 8.01(i), and unsecured Indebtedness in the form
of trade payables incurred in the ordinary course of business; and

 

81

--------------------------------------------------------------------------------


 

(f)                                   Indebtedness of the Borrower or the Parent
incurred or assumed after the date hereof that is either unsecured or is secured
by Liens on assets of the Parent or the Borrower (other than any Unencumbered
Property or the Equity Interests in any Loan Party); provided, such Indebtedness
shall be permitted under this Section 8.02(f) only if: (i) no Default shall
exist immediately before or immediately after the incurrence or assumption of
such Indebtedness, and (ii) there exists no violation of the financial covenants
set forth in Section 8.14 hereunder on a pro forma basis after the incurrence or
assumption of such Indebtedness.

 

c.                                       Investments.  Neither the Parent nor
the Borrower shall have and shall not permit the Companies’ to have any
Investments other than:

 

(a)                                 Investments in the form of cash or Cash
Equivalents;

 

(b)                                 Investments existing on the date hereof and
set forth on Schedule 6.13;

 

(c)                                  advances to officers, directors and
employees of the Borrower and Subsidiaries for travel, entertainment, relocation
and analogous ordinary business purposes;

 

(d)                                 Investments of the Guarantor and the
Borrower in the form of Equity Interests and investments of the Borrower in any
wholly-owned Subsidiary, and Investments of the Borrower directly in, or of any
wholly-owned Subsidiary in another wholly-owned Subsidiary which owns, real
property assets which are functional industrial, manufacturing,
warehouse/distribution and/or office properties located within the United
States, provided in each case the Investments held by the Borrower or Subsidiary
are in accordance with the provisions of this Section 8.03 other than this
Section 8.03(d);

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business;

 

(f)                                   Investments in non-wholly owned
Subsidiaries and Unconsolidated Affiliates;

 

(g)                                  Investments in mortgages and mezzanine
loans;

 

(h)                                 Investments in unimproved land holdings and
Construction in Progress;

 

(i)                                     Investments by the Parent for the
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of the Parent or the Borrower now or hereafter outstanding to the
extent permitted under Section 8.06 below; and

 

(j)                                    Other Investments not to exceed at any
time ten percent (10%) of Total Asset Value.

 

82

--------------------------------------------------------------------------------


 

d.                                      Fundamental Changes.  Each of the Parent
and the Borrower shall not, nor shall it permit any other Loan Party to,
directly or indirectly, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default has occurred and is continuing or would result therefrom:

 

(a)                                 any Loan Party (other than the Parent or the
Borrower) may merge with (i) the Parent or the Borrower, provided that the
Parent or the Borrower, as applicable, shall be the continuing or surviving
Person, or (ii) any other Loan Party, or (iii) any other Person, provided that
if it owns an Unencumbered Property and is not the surviving entity, then such
Property shall cease to be an Unencumbered Property;

 

(b)                                 any Loan Party (other than the Parent or the
Borrower) may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Loan Party;

 

(c)                                  any Loan Party may Dispose of a Property
owned by such Loan Party in the ordinary course of business and for fair value;
and

 

(d)                                 the Parent or the Borrower may merge or
consolidate with another Person so long as either the Parent or the Borrower, as
the case may be, is the surviving entity, shall remain in pro forma compliance
with the covenants set forth in Section 8.14 below after giving effect to such
transaction, and the Borrower shall have given the Administrative Agent at least
fifteen (15) Business Days’ prior written notice of such merger or
consolidation, such notice to include a certification as to the pro forma
compliance referenced above, with the Borrower agreeing to provide such other
financial information as the Administrative Agent shall reasonably request in
order to verify such pro forma compliance.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

e.                                       Dispositions.  Each of the Parent, the
Borrower or any Loan Party shall not make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Any other Dispositions of Properties or
other assets in an arm’s length transaction; provided that the Borrower and the
Parent will remain in pro forma compliance with the covenants set forth in
Section 8.14 after giving effect to such transaction.

 

f.                                        Restricted Payments.  Each of the
Parent and the Borrower shall not, nor shall it permit any other Company to,
directly or indirectly, declare or make, directly or indirectly, any

 

83

--------------------------------------------------------------------------------


 

Restricted Payment other than (a) Minimum Distributions, (b) Restricted Payments
made by any Company to the Borrower or the Parent, or (c)  provided no Event of
Default shall have occurred and be continuing at the time of such payment or
would result therefrom, other Restricted Payments.

 

g.                                       Change in Nature of Business.  Except
for Investments permitted under Section 8.03, each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly, engage in any material line of business substantially different from
those lines of business conducted by the Companies on the date hereof or any
business substantially related or incidental thereto.

 

h.                                      Transactions with Affiliates.  Each of
the Parent and the Borrower shall not, nor shall it permit any other Loan Party
to, directly or indirectly, enter into any transaction of any kind with any
Affiliate of a Company, whether or not in the ordinary course of business, other
than on fair and reasonable terms substantially as favorable to such Loan Party
as would be obtainable by such Company at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.

 

i.                                          Burdensome Agreements.  Each of the
Parent and the Borrower shall not, nor shall it permit any other Loan Party to,
directly or indirectly enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that directly or indirectly prohibits any
Company from (a) creating or incurring any Lien on any Unencumbered Property
unless simultaneously therewith such Unencumbered Property ceases to be an
Unencumbered Property, other than restrictions or conditions set forth in the
Note Purchase Agreements, the Credit Agreements and, to the extent such
restrictions or conditions are customary for such Indebtedness, any other
agreements governing Indebtedness permitted under Section 8.02, in each case,
which restrictions are no more restrictive, taken as a whole than the comparable
restrictions and conditions set forth in this Agreement as determined in the
good faith judgment of the Borrower, (b) other than restrictions or conditions
set forth in the Note Purchase Agreements, the Credit Agreements and, to the
extent such restrictions or conditions are customary for such Indebtedness, any
other agreements governing Indebtedness permitted under Section 8.02, in each
case, which restrictions are no more restrictive, taken as a whole than the
comparable restrictions and conditions set forth in this Agreement as determined
in the good faith judgment of the Borrower, limiting the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (c) requiring the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

 

j.                                         Use of Proceeds.  Each of the Parent
and the Borrower shall not, nor shall it permit any other Company to, directly
or indirectly, use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to

 

84

--------------------------------------------------------------------------------


 

others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.  The Borrower shall not
request any Credit Extension, shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents do not use the proceeds of any Credit Extension (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (ii) in any manner that would result in the violation of
any applicable Sanctions.

 

k.                                      Unencumbered Properties; Ground Leases
Each of the Parent and the Borrower shall not, nor shall it permit any other
Loan Party to, directly or indirectly:

 

(a)                                 Use or occupy or conduct any activity on, or
knowingly permit the use or occupancy of or the conduct of any activity on any
Unencumbered Properties by any tenant, in any manner which violates any Law or
which constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with Section 7.07 commercially unreasonable (including
by way of increased premium);

 

(b)                                 [Reserved];

 

(c)                                  Without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), (i) impose any material easement, restrictive covenant, or encumbrance
upon any Unencumbered Property, (ii) execute or file any subdivision plat or
condominium declaration affecting any Unencumbered Property, or (iii) consent to
the annexation of any Unencumbered Property to any municipality;

 

(d)                                 Do any act, or suffer to be done any act by
any Company or any of its Affiliates, which would reasonably be expected to
materially decrease the value of any Unencumbered Property (including by way of
negligent act);

 

(e)                                  [Reserved];

 

(f)                                   Allow there to be fewer than twenty-five
(25) Unencumbered Properties as of any date of determination;

 

(g)                                  Allow the Total Asset Value of the
Unencumbered Properties to be less than One Hundred Fifty Million Dollars
($150,000,000.00);

 

(h)                                 Without the prior consent of the Lenders
(which consent shall not be unreasonably withheld or delayed), surrender the
leasehold estate created by any Acceptable Ground Lease or terminate or cancel
any Acceptable Ground Lease or materially modify, change, supplement, alter, or
amend any Acceptable Ground Lease, either orally or in writing, in each case, to
the extent such event would reasonably be expected to be materially adverse to
the interests of the Lenders; and

 

85

--------------------------------------------------------------------------------


 

(i)                                     Enter into any Contractual Obligations
related to any Unencumbered Property providing for the payment a management fee
(or any other similar fee) to anyone other than a Company if, with respect
thereto, the Administrative Agent has reasonably required that such fee be
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent, and an acceptable subordination agreement has not yet been obtained.

 

l.                                          Environmental Matters.  Each of the
Parent and the Borrower shall not knowingly directly or indirectly:

 

(a)                                 Cause, commit, permit, or allow to continue
(i) any violation of any Environmental Requirement by or with respect to any
Unencumbered Property or any use of or condition or activity on any Unencumbered
Property, or (ii) the attachment of any environmental Liens on any Unencumbered
Property, in each case, that could reasonably be expected to have a Material
Adverse Effect;

 

(b)                                 Place, install, dispose of, or release, or
cause, permit, or allow the placing, installation, disposal, spilling, leaking,
dumping, or release of, any Hazardous Material on any Unencumbered Property in
any manner that could reasonably be expected to have a Material Adverse Effect;
and

 

(c)                                  Use any Hazardous Material on any
Unencumbered Property except in such a manner which could not reasonably be
expected to have a Material Adverse Effect.

 

m.                                  Negative Pledge; Indebtedness.  Each of the
Parent and the Borrower shall not permit:

 

(a)                                 The Equity Interests of the Borrower held by
the Parent to be subject to any Lien.

 

(b)                                 Any Person (other than the Parent or the
Borrower) that directly or indirectly owns Equity Interests in any Subsidiary
Guarantor to (i) incur any Indebtedness (whether Recourse Indebtedness or
Non-Recourse Indebtedness) (other than Indebtedness listed on Schedule 8.13 and
Additional Permitted Indebtedness), (ii) provide Guarantees to support
Indebtedness (other than Indebtedness listed on Schedule 8.13 and Additional
Permitted Indebtedness), or (iii) have its Equity Interests subject to any Lien
or other encumbrance (other than in favor of the Administrative Agent).

 

(c)                                  Any Subsidiary Guarantor that owns an
Unencumbered Property to (i) incur any Indebtedness (whether Recourse
Indebtedness or Non-Recourse Indebtedness) (other than the
Obligations, Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness) or (ii) provide Guarantees to support Indebtedness (other than the
Obligations, Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness).

 

n.                                      Financial Covenants.  The Parent shall
not, directly or indirectly, permit:

 

86

--------------------------------------------------------------------------------


 

(a)                                 Maximum Consolidated Leverage Ratio.  As of
the last day of any fiscal quarter, the Consolidated Leverage Ratio to exceed
sixty percent (60%); provided that, if any Material Acquisition shall occur and
the Consolidated Leverage Ratio shall have been less than sixty percent (60%)
for at least one full fiscal quarter immediately preceding the proposed
Consolidated Leverage Ratio Covenant Holiday, then, at the election of the
Borrower upon delivery of prior written notice to the Administrative Agent,
concurrently with or prior to the delivery of a Compliance Certificate pursuant
to Section 7.02(a), and provided that no Default or Event of Default shall have
occurred and be continuing, the maximum Consolidated Leverage Ratio covenant
level shall be increased to sixty-five (65%) for the fiscal quarter in which
such Material Acquisition is consummated and the three (3) fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition is
consummated (any such increase a “Consolidated Leverage Ratio Covenant
Holiday”); provided further that not more than two (2) Consolidated Leverage
Ratio Covenant Holidays may be elected by the Borrower during the term of this
Agreement;

 

(b)                                 Maximum Secured Leverage Ratio. As of the
last day of any fiscal quarter, the Secured Leverage Ratio to exceed forty
percent (40%);

 

(c)                                  Maximum Unencumbered Leverage Ratio. As of
the last day of any fiscal quarter, the Unencumbered Leverage Ratio to exceed
sixty percent (60%); provided that, if any Material Acquisition shall occur and
the Unencumbered Leverage Ratio shall have been less than sixty percent (60%)
for at least one full fiscal quarter immediately preceding the proposed
Unencumbered Leverage Ratio Covenant Holiday, then, at the election of the
Borrower upon delivery of prior written notice to the Administrative Agent,
concurrently with or prior to the delivery of a Compliance Certificate pursuant
to Section 7.02(a), and provided that no Default or Event of Default shall have
occurred and be continuing, the maximum Unencumbered Leverage Ratio covenant
level shall be increased to sixty-five (65%) for the fiscal quarter in which
such Material Acquisition is consummated and the three (3) fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition is
consummated (any such increase an “Unencumbered Leverage Ratio Covenant
Holiday”); provided further that not more than two (2) Unencumbered Leverage
Ratio Covenant Holidays may be elected by the Borrower during the term of this
Agreement;

 

(d)                                 Maximum Secured Recourse Debt.  As of the
last day of any fiscal quarter, the Secured Recourse Debt Ratio to exceed
seven-and-one-half percent (7.5%)[Reserved];

 

(e)                                  Minimum Fixed Charge Ratio.  As of the last
day of any fiscal quarter, the Fixed Charge Ratio for the Parent, on a
consolidated basis, for the fiscal quarter then ended, annualized, to be less
than or equal to 1.5 to 1.0; and

 

(f)                                   Minimum Unsecured Interest Coverage Ratio.
As of the last day of any fiscal quarter, the Unsecured Interest Coverage Ratio
for the Parent, on a consolidated basis, for the fiscal quarter then ended,
annualized, to be less than or equal to 1.75 to 1.00; and

 

87

--------------------------------------------------------------------------------


 

(g) Minimum Tangible Net Worth.  As of the last day of any fiscal quarter, the
Tangible Net Worth of the Parent, on a consolidated basis, to be less than the
sum of (i) $996,305,000, plus (ii) seventy-five percent (75%) of net proceeds of
any Equity Issuances received by the Parent or the Borrower after December 18,
2014 (other than proceeds received within ninety (90) days after the redemption,
retirement or repurchase of ownership or equity interests in the Borrower or the
Parent, up to the amount paid by the Borrower or the Parent in connection with
such redemption, retirement or repurchase, where, for the avoidance of doubt,
the net effect is that neither the Borrower nor the Parent shall have increased
its Net Worth as a result of any such proceeds).

 

16.
Events of Default and Remedies

 

a.                                      Events of Default.  Any of the following
shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan, or (ii) within five (5) days after the same becomes due,
any interest on any Loan due hereunder, except that there shall be no grace
period for interest due on any applicable Maturity Date, or (iii) within ten
(10) days after notice from the Administrative Agent, any other amount payable
to the Administrative Agent or any Lender hereunder or under any other Loan
Document except that there shall be no grace period for any amount due on any
Maturity Date; or

 

(b)                                 Specific Covenants.  .  Any Loan Party fails
to perform or observe any term, covenant or agreement contained in any of
Sections 7.11 or Article VIII (other than Section 8.11 (a) and (c), or 8.13) or
the Parent fails to perform or observe any term, covenant or agreement contained
in the Parent Guaranty or any Subsidiary Guarantor fails to perform or observe
any term, covenant or agreement contained in the Subsidiary Guaranty; or

 

(c)                                  Performance.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02, or 7.03, and such failure continues unremedied for ten
(10) Business Days after such failure has occurred; or

 

(d)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a), (b), or (c) above) contained in any Loan Document on its part to
be performed or observed and such failure continues unremedied for thirty (30)
days after the earlier of notice from the Administrative Agent or the actual
knowledge of the Loan Party, and in the case of a default that cannot be cured
within such thirty (30) day period despite the Borrower’s diligent efforts but
is susceptible of being cured within ninety (90) days of the Borrower’s receipt
of the Administrative Agent’s original notice, then the Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of ninety (90) days from the Borrower’s receipt of the Administrative
Agent’s original notice, subject in each instance to the Borrower’s remedial
rights under Section 7.12(c); or

 

88

--------------------------------------------------------------------------------


 

(e)                                  Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading when made or deemed made and shall not be cured
or remedied so that such representation, warranty, certification or statement of
fact is no longer incorrect or misleading within ten (10) days after the earlier
of notice from the Administrative Agent or the actual knowledge of any Loan
Party thereof; or

 

(f)                                   Cross-Default.  (i) Any Company (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), after the expiration of any
applicable grace periods, in respect of any Indebtedness or Guarantee (other
than (x) Indebtedness hereunder, and (y) Indebtedness under Swap Contracts)
having an aggregate principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness or more than the Threshold Amount to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Company is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Company is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or

 

(g)                                  Insolvency Proceedings, Etc.  Any Loan
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(h)                                 Inability to Pay Debts; Attachment.  (i) the
Parent or the Borrower becomes unable to pay its debts as they become due, or
any Loan Party admits in writing

 

89

--------------------------------------------------------------------------------


 

its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Loan
Party and is not released, vacated or fully bonded within thirty (30) days after
its issue or levy; or

 

(i)                                     Judgments.  There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(j)                                    ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
result in liability of any Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Parent or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(k)                                 Invalidity of Loan Documents.  Any Loan
Document at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect in all material
respects; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document, except as expressly
permitted hereunder; or

 

(l)                                     REIT Status of the Parent.  The Parent
ceases to be treated as a REIT or the Parent Shares shall fail to be listed and
traded on the New York Stock Exchange; or

 

(m)                             Change of Control.  There occurs any Change of
Control.

 

b.                                      Remedies Upon Event of Default.  If any
Event of Default occurs and is continuing, the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment,

 

90

--------------------------------------------------------------------------------


 

demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

c.                                       Application of Funds.  After the
exercise of remedies provided for in Section 9.02 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.16, be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders,
in proportion to the respective amounts described in this clause Third payable
to them;

 

Fourth, to payment of that portion of the Obligations constituting (x) unpaid
principal of the Loans and (y) payment obligations then owing to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender (“Specified Derivatives Providers”) arising from, by virtue of, or
pursuant to any Swap Contract, other than any Excluded Swap Obligation, that
relates solely to the Obligations (“Specified Derivatives Providers”), ratably
among the Lenders and the Specified Derivatives Providers in proportion to the
respective amounts described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations owing to Specified Derivatives
Providers shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each

 

91

--------------------------------------------------------------------------------


 

Specified Derivatives Provider not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article X for itself and its Affiliates as if a
“Lender” party hereto.

 

17.                              
The Administrative Agent

 

a.                                      Appointment and Authority.  Each of the
Lenders hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions. 
It is understood and agreed that the use of the term “agent” (or any other
similar term) herein or in any other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

b.                                      Rights as a Lender.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

c.                                       Exculpatory Provisions.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the

 

92

--------------------------------------------------------------------------------


 

automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

d.                                      Reliance by the Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

e.                                       Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of

 

93

--------------------------------------------------------------------------------


 

the credit facilities provided for herein as well as activities as the
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

f.                                        Resignation of the Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to the reasonable approval of the Borrower (with any Lender or affiliate
of a Lender being deemed approved, unless such Lender is a Defaulting Lender,
and which approval shall not be required if an Event Default shall be in
existence), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as the Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as the
Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
pledge security held by the Administrative Agent on behalf of the Lenders under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as the Administrative Agent hereunder, such successor
shall succeed to and become vested with

 

94

--------------------------------------------------------------------------------


 

all of the rights, powers, privileges and duties of the retiring (or removed)
the Administrative Agent (other than as provided in Section 3.01(g) and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as the Administrative Agent.

 

g.                                       Non-Reliance on the Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

h.                                      No Other Duties, Etc.  Anything herein
to the contrary notwithstanding, none of the Lead Arranger, Bookrunner,
Syndication Agent or co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender hereunder.

 

i.                                          The Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
11.04) allowed in such judicial proceeding; and

 

95

--------------------------------------------------------------------------------


 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

j.                                         Guaranty Matters.  Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under a Guaranty pursuant to the terms of this Agreement.

 

18.
Miscellaneous

 

a.                                      Amendments, Etc.  No amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 5.01(a) without the written consent of each Lender;

 

(b)                                 establish any commitment of any Lender to
make Committed Loans hereunder without the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to a Lender without the written consent of
each Lender directly affected thereby;

 

(d)                                 reduce or forgive the principal of, or the
rate of interest specified herein on, any Loan, or (subject to clause (iii) of
the second proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate,” waive any
obligation of the Borrower to pay interest at the Default Rate, or change the
manner of computation of any financial ratio (including any change in any
applicable

 

96

--------------------------------------------------------------------------------


 

defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder;

 

(e)                                  change Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of the Lenders required to amend, waive or otherwise
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
value of the Guaranties without the written consent of each Lender;

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.  All communications from the Administrative
Agent to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and, as appropriate, a
brief summary of all oral information provided to the Administrative Agent by
the Borrower in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof.

 

b.                                      Notices; Effectiveness; Electronic
Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

97

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrower or the Administrative
Agent to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE

 

98

--------------------------------------------------------------------------------


 

BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of the
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages) resulting therefrom.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to the Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its Equity Interests for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by the Administrative Agent and
the Lenders.  The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic

 

99

--------------------------------------------------------------------------------


 

communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

c.                                       No Waiver; Cumulative Remedies;
Enforcement.  No failure by any Lender or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
and provided under each other Loan Document are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

d.                                      Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  Each Loan Party shall
jointly and severally pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including (a) the reasonable fees,
charges and disbursements of counsel for the Administrative Agent; (b) fees and
charges of each consultant, inspector, and engineer; (c) uniform commercial code
searches; (d) judgment and tax lien searches for the Borrower and each
Guarantor; (e) escrow fees; and (f) documentary taxes, in connection with the
initial syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii)  all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender (only if a Default shall be in existence)),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under

 

100

--------------------------------------------------------------------------------


 

this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided, however that the Borrower shall
not be required to pay the expenses of more than one law firm acting as counsel
for the Lenders (in addition to expenses for any appropriate local or special
counsel) in connection with such workout or enforcement to the extent the
Lenders reasonably determine that joint representation is appropriate under the
circumstances.

 

(b)                                 Indemnification.  The Parent and the
Borrower shall jointly and severally indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
resulting from any action, suit, or proceeding relating to (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Damages related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (w) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Related Party of such Indemnitee, (x) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, (y) for which an Indemnitee has been compensated pursuant to the
terms of this Agreement or the Fee Letter, or (z) to the extent based upon
contractual obligations of such Indemnitee owing by such Indemnitee to any third
party which are not expressly set forth in this Agreement.

 

(c)                                  Reserved.

 

(d)                                 Reimbursement by the Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by the Loan
Parties to the Administrative Agent (or any sub-agent

 

101

--------------------------------------------------------------------------------


 

thereof), or any Related Party of any of the foregoing (and without limiting
their obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Applicable Percentage) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), in connection with such capacity. 
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(e)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(f)                                   Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(g)                                  Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the replacement of any Lender and the
repayment, satisfaction or discharge of all the other Obligations.

 

e.                                       Payments Set Aside.  To the extent that
any payment by or on behalf of the Borrower is made to the Administrative Agent
or any Lender, or the Administrative Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in

 

102

--------------------------------------------------------------------------------


 

full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent (without relieving the
Borrower of its obligation to make any such payment so required), plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

f.                                        Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by the Lenders.  Any Lender may,
at no cost or expense to any Loan Party (except as provided in Section 11.13),
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

i)                                         in the case of an assignment of the
entire remaining amount of the assigning Lender’s Loans at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned (but any such assignment shall be of a
pro rata interest in each of the Loans; and

 

ii)                                      in any case not described in
subsection (b)(i)(A) of this Section, the principal outstanding balance of the
Loans of the assigning

 

103

--------------------------------------------------------------------------------


 

Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 and shall be
an assignment of a pro rata interest in each of the Loans, and the amount
assigned to the Eligible Assignee shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

i)                                         the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender, an
Approved Fund or to any Federal Reserve Bank or other central bank authority or
comparable agency having jurisdiction over such Lender; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and

 

ii)                                      the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

104

--------------------------------------------------------------------------------


 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Parent or the Borrower or any of their
Affiliates or Subsidiaries, or (B) without the consent of the Administrative
Agent and the Borrower, to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural person, or
(D) without the consent of the Borrower, to any Excluded Party.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

105

--------------------------------------------------------------------------------


 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as ana non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, an Excluded
Party, a Defaulting Lender or the Parent or the Borrower or any of their
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 11.04(d) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation than the Lender from whom it acquired the applicable participation
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciarynon-

 

106

--------------------------------------------------------------------------------


 

fiduciary agent of the Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank authority or comparable agency having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(f)                                   Reserved.

 

(g)                                  USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

 

g.                                       Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process so
long as the Administrative Agent and any Lender, as the case may be, requests
confidential treatment of such Information to the extent permitted by Law
(provided that the requesting Administrative Agent or Lender shall not be
responsible for the failure by any such party to keep the Information
confidential), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any

 

107

--------------------------------------------------------------------------------


 

other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 3.06(c), Section 11.13 or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i)  any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower provided that the source of such information was not at the
time known to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such Information.  For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

h.                                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing and the Administrative Agent and the
Required Lenders shall have consented in writing thereto, each Lender and each
of their respective Affiliates (including, for the avoidance of doubt, any
Specified Derivatives Providers) is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch,

 

108

--------------------------------------------------------------------------------


 

office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application

 

i.                                          Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

j.                                         Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents , and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, by email with a pdf copy attached, or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

k.                                      Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the

 

109

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

 

l.                                          Severability.  If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

m.                                  Replacement of the Lenders.  If the Borrower
is entitled to replace a Lender pursuant to the provisions of Section 3.06, or
if any Lender is a Defaulting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01,
3.04 and 3.05) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

110

--------------------------------------------------------------------------------


 

(e)                                  A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

n.                                      Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARENT, THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING

 

111

--------------------------------------------------------------------------------


 

TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 PROVIDED THAT, IN THE CASE OF SERVICE ON ANY LOAN PARTY A COPY IS
ALSO DELIVERED TO JEFFREY SULLIVAN, GENERAL COUNSEL FOR PARENT AND BORROWER. 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

o.                                      No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Parent, the Borrower, and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i)(A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lead Arranger are
arm’s-length commercial transactions between the Parent, the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arranger, on the other hand, (B) each of the
Parent, the Borrower, and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) each of the
Administrative Agent, the Lead Arranger and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Parent, the Borrower, any other Loan Party, or any of their
respective Affiliates, or any other Person and (B) the Administrative Agent, the
Lead Arranger and the Lender have no obligation to the Parent, the Borrower, any

 

112

--------------------------------------------------------------------------------


 

other Loan Party, or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lead Arranger and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Parent, the Borrower, the other Loan Parties, and their respective
Affiliates, and the Administrative Agent, the Lead Arranger and the Lenders have
no obligation to disclose any of such interests to the Parent, the Borrower, any
other Loan Party, or any of their respective Affiliates.  To the fullest extent
permitted by Law, each of the Parent, the Borrower, and the other Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent and the Lead Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

p.                                      Electronic Execution of Assignments and
Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures , the electronic matching or assignment terms and
contract formations on electronic platforms approved by the Administrative Agent
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

q.                                      USA PATRIOT ACT.  Each Lender that is
subject to the Patriot Act (as hereinafter defined) and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record certain information
that identifies individuals or business entities which open an “account” with
such financial institution, which information includes the name, address, and
tax identification number of the Borrower and such other identification
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act and
comply with federal law.  An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product. the Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

r.                                         ENTIRE AGREEMENT.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

 

113

--------------------------------------------------------------------------------


 

s.                                        Acknowledgment and Consent to Bail-In
of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

18.20                 Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, each Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to

 

114

--------------------------------------------------------------------------------


 

such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that:

 

(i)                                     none of the Administrative Agent, any
Lead Arranger nor any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to

 

115

--------------------------------------------------------------------------------


 

particular transactions and investment strategies (including in respect of the
Secured Obligations);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, each Lead Arranger or their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent and each Lead
Arranger hereby informs the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

116

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDED LOAN AGREEMENT (CLEAN)

 

[Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B to Second Amendment to Second Amended and Restated Term Loan
Agreement

 

Published CUSIP Number: 85253UAC2

 

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

Dated as of December 20, 2016

 

among

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

as the Borrower,

 

STAG INDUSTRIAL, INC.,

as a Guarantor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

 

and

 

The Other Lenders Party Hereto

 

WELLS FARGO SECURITIES, LLC,

 as the Lead Arranger and Bookrunner

 

and

 

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND THEIR
ASSIGNEES PURSUANT TO SECTION 11.06,

as Lenders

 

WFB LOAN NO. 1011583

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

Article I. Definitions and Accounting Terms

1

1.01 Defined Terms

1

1.02 Other Interpretive Provisions

33

1.03 Accounting Terms

34

1.04 Rounding

35

1.05 Times of Day

35

1.06 Amendment and Restatement of the Existing Term Loan Agreement

35

1.07 Rates

36

 

 

Article II. The Committed Loans and Credit Extensions

36

2.01 Committed Loans

36

2.02 Borrowings, Conversions and Continuations of Committed Loans

36

2.03 Reserved

38

2.04 Reserved

38

2.05 Prepayments

38

2.06 Incremental Term Loans

38

2.07 Repayment of Loans

40

2.08 Interest

40

2.09 Fees

41

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

41

2.11 Evidence of Debt

41

2.12 Payments Generally; The Administrative Agent’s Clawback

42

2.13 Sharing of Payments by the Lenders

44

2.14 Reserved

45

2.15 Reserved

45

2.16 Defaulting Lenders

45

2.17 Guaranties

46

 

 

Article III. Taxes, Yield Protection and Illegality

47

3.01 Taxes

47

3.02 Illegality

52

3.03 Changed Circumstances

53

3.04 Increased Costs; Reserves on LIBOR Loans

55

3.05 Compensation for Losses

56

3.06 Mitigation Obligations; Replacement of the Lenders

57

3.07 Survival

57

 

 

Article IV. Unencumbered Properties

57

4.01 Initial Unencumbered Properties

57

4.02 Reserved

57

4.03 Notices of Qualification as an Unencumbered Property

57

4.04 Eligibility

57

4.05 Reserved

58

4.06 Guaranty

58

4.07 Admission of New Unencumbered Properties

58

4.08 Reserved

58

 

--------------------------------------------------------------------------------


 

4.09 Reserved

58

4.10 Exclusion Events

58

 

 

Article V. Conditions Precedent to Credit Extensions

59

5.01 Conditions of Initial Credit Extension

59

5.02 Conditions to all Credit Extensions

61

 

 

Article VI. Representations and Warranties

62

6.01 Existence, Qualification and Power; Compliance with Laws

62

6.02 Authorization; No Contravention

62

6.03 Governmental Authorization; Other Consents

63

6.04 Binding Effect

63

6.05 Financial Statements; No Material Adverse Effect

63

6.06 Litigation

63

6.07 No Default

64

6.08 Ownership of Property; Liens; Equity Interests

64

6.09 Environmental Compliance

64

6.10 Insurance

65

6.11 Taxes

65

6.12 ERISA Compliance

65

6.13 Subsidiaries; Equity Interests

66

6.14 Margin Regulations; Investment Company Act

66

6.15 Disclosure

67

6.16 Compliance with Laws

67

6.17 Taxpayer Identification Number

67

6.18 Intellectual Property; Licenses, Etc.

67

6.19 Reserved

68

6.20 Solvency

68

6.21 REIT Status of the Parent

68

6.22 Labor Matters

68

6.23 Ground Lease Representation

68

6.24 Unencumbered Properties

69

6.25 OFAC

69

6.26 EEA Financial Institutions

70

 

 

Article VII. Affirmative Covenants

70

7.01 Financial Statements

70

7.02 Certificates; Other Information

71

7.03 Notices

72

7.04 Payment of Obligations

73

7.05 Preservation of Existence, Etc.

74

7.06 Maintenance of Properties

74

7.07 Maintenance of Insurance

74

7.08 Compliance with Laws; Beneficial Ownership Regulations

74

7.09 Books and Records

75

7.10 Inspection Rights

75

7.11 Use of Proceeds

75

7.12 Environmental Matters

75

7.13 Ground Leases

77

 

ii

--------------------------------------------------------------------------------


 

7.14 Unencumbered Properties

78

 

 

Article VIII. Negative Covenants

79

8.01 Liens

79

8.02 Indebtedness

80

8.03 Investments

81

8.04 Fundamental Changes

82

8.05 Dispositions

83

8.06 Restricted Payments

83

8.07 Change in Nature of Business

83

8.08 Transactions with Affiliates

83

8.09 Burdensome Agreements

83

8.10 Use of Proceeds

84

8.11 Unencumbered Properties; Ground Leases

84

8.12 Environmental Matters

85

8.13 Negative Pledge; Indebtedness

85

8.14 Financial Covenants

86

 

 

Article IX. Events of Default and Remedies

87

9.01 Events of Default

87

9.02 Remedies Upon Event of Default

89

9.03 Application of Funds

90

 

 

Article X. The Administrative Agent

91

10.01 Appointment and Authority

91

10.02 Rights as a Lender

91

10.03 Exculpatory Provisions

91

10.04 Reliance by the Administrative Agent

92

10.05 Delegation of Duties

92

10.06 Resignation of the Administrative Agent

93

10.07 Non-Reliance on the Administrative Agent and Other Lenders

94

10.08 No Other Duties, Etc.

94

10.09 The Administrative Agent May File Proofs of Claim

94

10.10 Guaranty Matters

95

 

 

Article XI. Miscellaneous

95

11.01 Amendments, Etc.

95

11.02 Notices; Effectiveness; Electronic Communication

96

11.03 No Waiver; Cumulative Remedies; Enforcement

99

11.04 Expenses; Indemnity; Damage Waiver

99

11.05 Payments Set Aside

101

11.06 Successors and Assigns

102

11.07 Treatment of Certain Information; Confidentiality

106

11.08 Right of Setoff

107

11.09 Interest Rate Limitation

108

11.10 Counterparts; Integration; Effectiveness

108

11.11 Survival of Representations and Warranties

108

11.12 Severability

109

11.13 Replacement of the Lenders

109

11.14 Governing Law; Jurisdiction; Etc.

110

 

iii

--------------------------------------------------------------------------------


 

11.15 No Advisory or Fiduciary Responsibility

111

11.16 Electronic Execution of Assignments and Certain Other Documents

112

11.17 USA PATRIOT ACT

112

11.18 ENTIRE AGREEMENT

112

11.19 Acknowledgment and Consent to Bail-In of EEA Financial Institutions

113

11.20 Certain ERISA Matters

113

 

SCHEDULES

 

2.01

Committed Loans and Applicable Percentages

4.01

Initial Unencumbered Properties

6.06

Litigation

6.09

Environmental Matters

6.13

Subsidiaries and Other Equity Investments and Equity Interests in the Borrower
and Each Subsidiary Guarantor

6.18

Intellectual Property Matters

8.01

Existing Liens

8.13

Indebtedness

11.02

The Administrative Agent’s Office; Certain Addresses for Notices

RO

Responsible Officers

 

EXHIBITS

 

Form of

 

A

Committed Loan Notice

B

Form of Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

E

Form of Disbursement Instruction Agreement

F-1

Form of Parent Guaranty

F-2

Form of Subsidiary Guaranty

G

Reserved

H-1

U.S. Tax Compliance Certificate

H-2

U.S. Tax Compliance Certificate

H-3

U.S. Tax Compliance Certificate

H-4

U.S. Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

 

This SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT (the “Agreement”) is
entered into as of December 20, 2016, among STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), STAG
INDUSTRIAL, INC., a Maryland corporation and the sole member of the sole general
partner of the Borrower (the “Parent”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent.

 

The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

The Borrower, the Lenders party thereto, and the Administrative Agent are
currently party to that certain Amended and Restated Term Loan Agreement, dated
as of December 18, 2014, as amended or otherwise modified prior to the date
hereof, among the Borrower, the Administrative Agent and a syndicate of Lenders
(the “Existing Term Loan Agreement”).

 

The Borrower, the Lenders and the Administrative Agent have agreed to enter into
this Agreement in order to (i) amend and restate the Existing Term Loan
Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as
defined in, the Existing Term Loan Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans to or for
the benefit of the Borrower.

 

The parties hereto intend that this Agreement not constitute a novation of the
obligations and liabilities, if any, of the parties under the Existing Term Loan
Agreement or be deemed to evidence or constitute full repayment of such
obligations and liabilities, if any, but that this Agreement amend and restate
in its entirety the Existing Term Loan Agreement and re-evidence the obligations
and liabilities, if any, of the Borrower outstanding thereunder, which shall be
payable in accordance with the terms hereof.

 

The Borrower confirms that all obligations under the applicable “Loan Documents”
(as referred to and defined in the Existing Term Loan Agreement) shall continue
in full force and effect as modified or restated by the Loan Documents (as
referred to and defined herein) and that, from and after the Closing Date, all
references to the “Agreement” contained in any such existing “Loan Documents”
shall be deemed to refer to this Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

19.

Definitions and Accounting Terms

 

a.                                      Defined Terms.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

1

--------------------------------------------------------------------------------


 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that (a) has a remaining
lease term (including extension or renewal rights) of at least twenty-five (25)
years, calculated as of the date such Acceptable Property is deemed an
Unencumbered Property, and that the Administrative Agent determines, in its sole
discretion, is a financeable ground lease and is otherwise acceptable or (b) has
a bargain purchase option (as defined in accordance with GAAP).

 

“Acceptable Property” means a Property (a) that is approved by the
Administrative Agent and the Required Lenders, or (b) that meets the following
requirements:

 

(i)                                     such Property is wholly-owned by, or
ground leased pursuant to an Acceptable Ground Lease to, the Borrower or a
Subsidiary Guarantor free and clear of any Liens (other than Liens permitted by
Section 8.01);

 

(ii)                                  such Property is an industrial,
manufacturing, warehouse/distribution and/or office property located within the
United States;

 

(iii)                               if such Property is owned by a Subsidiary
Guarantor, or is ground leased pursuant to an Acceptable Ground Lease to a
Subsidiary Guarantor, then the Equity Interests of such Subsidiary Guarantor are
owned, directly or indirectly by the Borrower, free and clear of any Liens other
than Liens permitted by Section 8.01; and

 

(iv)                              such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters which, individually or collectively, are not material to the
profitable operation of such Property.

 

“Additional Permitted Indebtedness” means unsecured Indebtedness permitted to be
incurred pursuant to Section 8.02(f).

 

“Additional Term Loans” has the meaning specified in Section 2.06(b)(i).

 

“Adjusted NOI” means, with respect to any Property for the Current Reporting
Quarter, annualized, an amount equal to (a) the aggregate gross revenues
(excluding non-cash revenues) from the operations of such Property during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
real estate taxes, but excluding any property and asset management fees, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses and excluding capital expenditures), (ii) a management fee equal to the
greater of (A) two percent (2%) of the aggregate gross base rental revenues
(excluding non-cash revenues) from the operations of such Property during such
period and (B) actual property management fees paid, and (iii) a replacement
reserve of $0.10 per square foot (excluding any Property acquired during the
Current Reporting Quarter).  Adjusted NOI shall exclude the amount of any
revenues and expenses from any Dark Property.  Adjusted NOI shall be increased,
without duplication, by (i) annualized rental revenues (excluding non-cash
revenues), net of associated expenses, from any new lease which went into effect
with the tenant taking occupancy (or any lease with respect to any Property
acquired during the Current Reporting Quarter) and the Borrower is recognizing
revenue from such tenant in accordance with GAAP during such Current Reporting
Quarter, and

 

2

--------------------------------------------------------------------------------


 

(ii) annualized gross base rental revenues (excluding non-cash revenues) for the
first monthly gross base rental payment for any lease in a free rent period and
the Borrower is recognizing revenue from the applicable tenant in accordance
with GAAP during such Current Reporting Quarter.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided in no event shall
Agent or any Lender be deemed to be an Affiliate of the Borrower.

 

“Agreement” means this Amended and Restated Term Loan Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Outstandings
represented by such Lender’s Loans at such time.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means the following:

 

A. Unless and until the Rating Conditions have been satisfied, with respect to
any Loan, the following percentages per annum determined according to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section Error!
Reference source not found.:

 

Leveraged-Based Pricing Grid:

 

3

--------------------------------------------------------------------------------


 

Applicable Rate

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Base Rate
Applicable
Margin

 

LIBOR
Loan
Applicable
Margin

 

1

 

< 40%

 

0.30

%

1.30

%

2

 

> 40% but < 45%

 

0.35

%

1.35

%

3

 

> 45% but < 50%

 

0.45

%

1.45

%

4

 

> 50% but < 55%

 

0.60

%

1.60

%

5

 

> 55%

 

0.90

%

1.90

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section Error! Reference source not found. provided that
if a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 5 shall
apply as of the first (1st) Business Day after the date on which such Compliance
Certificate was required to have been delivered, provided that if such request
is not delivered within thirty (30) days of the date such Compliance Certificate
was due, Pricing Level 5 shall apply as of the date of delivery of such request,
and shall remain in effect until the date on which such Compliance Certificate
is delivered.  The Applicable Rate in effect from the Closing Date until
adjusted as set forth above shall be set at Pricing Level 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

or

 

B.                                    If and when the Rating Conditions have
been satisfied, the following percentages per annum, based upon the Debt Rating
as set forth below (determined in accordance with the Performance-Based Pricing
Grid set forth below).

 

Performance-Based Pricing Grid:

 

Applicable Rate

 

Debt Rating

 

Pricing
Level

 

Base Rate
Applicable
Margin

 

LIBOR
Loan
Applicable
Margin

 

>A-/A3

 

1

 

0.00

%

0.85

%

BBB+/Baa1

 

2

 

0.00

%

0.90

%

BBB/Baa2

 

3

 

0.00

%

1.00

%

BBB-/Baa3

 

4

 

0.25

%

1.25

%

<BBB-/Baa3

 

5

 

0.650

%

1.65

%

 

4

--------------------------------------------------------------------------------


 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 7.03(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited financial statements of the
Parent for the fiscal year ended December 31, 2015 and, from and after the
delivery of the financial statements of the Parent required pursuant to
Section 7.01(a) for the fiscal year ending December 31, 2016, the most-recent
financial statements furnished pursuant to Section 7.01(a).

 

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect of all or any part of any Unencumbered Property.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate

 

5

--------------------------------------------------------------------------------


 

shall take effect simultaneously with the corresponding change or changes in the
Prime Rate, the Federal Funds Rate or the LIBOR Market Index Rate (provided that
clause (c) shall not be applicable during any period in which LIBOR is
unavailable or unascertainable).

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Book Value” means all land, building, improvements, leasing commissions and
deferred leasing intangibles less accumulated depreciation and amortization.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Committed Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York, and, if such day relates to any LIBOR Loan, means any such
day that is also a London Banking Day.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capitalization Rate” means seven percent (7.0%).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, the Borrower or any of their Subsidiaries free and
clear of all Liens (other than Liens permitted hereunder):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                                 demand or time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(A) is a Lender or (B) (i) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal

 

6

--------------------------------------------------------------------------------


 

banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 90 days from the date of acquisition thereof;

 

(c)                                  commercial paper in an aggregate amount of
no more than $5,000,000 per issuer outstanding at any time issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Parent or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; and

 

(e)                                  Other liquid or readily marketable
investments in an amount not to exceed five percent (5%) of Total Asset Value.

 

“Casualty” means, with respect to any Unencumbered Property, if such
Unencumbered Property has been damaged or destroyed, in whole or in part, by
fire or other casualty.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire,

 

7

--------------------------------------------------------------------------------


 

whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of thirty-five percent
(35%) or more of the Equity Interests of the Parent entitled to vote for members
of the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such Equity Interests that such
person or group has the right to acquire pursuant to any option right);

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(c)                                  the Parent shall cease to (i) either be the
sole general partner of, or wholly own and control the general partner of, the
Borrower or (ii) own, directly or indirectly, greater than fifty percent (50%)
of the Equity Interests of the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01(a).

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including the Borrower), and “Company” means any one of the
Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or

 

8

--------------------------------------------------------------------------------


 

eminent domain of all or any part of any Unencumbered Property, or any interest
therein or right accruing thereto, including any right of access thereto or any
change of grade affecting any Unencumbered Property or any part thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income, plus (b) the sum of the following (without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period): (i) income tax expense; (ii) interest
expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness;
(iii) depreciation and amortization expense; (iv) amortization of intangibles
(including goodwill) and organization costs; (v) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
including property acquisition costs; (vi) any other non-cash charges, and
(vii) all commissions, guaranty fees, discounts and other fees and charges owed
by such Person with respect to letters of credit and bankers’ acceptance
financing and net costs of such Person under Swap Contracts in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP; minus (c) the sum of the following (to the extent included
in the statement of such Consolidated Net Income for such period): (i) interest
income (except to the extent deducted in determining such Consolidated Net
Income); (ii) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business); and (iii) any other non-cash
income.

 

“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period (other than any repayments of
principal with respect to preferred Equity Interests).

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Consolidated Interest Expenses shall exclude non-cash charges, interest
rate hedge termination payments or receipts, loan prepayment costs, and upfront
loan fees, interest expense covered by an interest reserve established under a
loan facility and any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in which any Company has an
ownership interest, except to the extent that any such income is actually
received by such Company in the form of dividends or similar distributions, and
(c) the undistributed earnings of any Subsidiary of any Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or requirement of Law applicable
to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which the Parent or the Borrower
has a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent on such date, determined on a
consolidated basis in accordance with GAAP which would be required to be
included on the liabilities side of the balance sheet of the Parent in
accordance with GAAP, and including the Companies’ Share of the principal amount
of all Indebtedness of Unconsolidated Affiliates, but, in each case, excluding
the net obligations of the Parent on a consolidated basis under any Swap
Contract.

 

“Construction in Progress” means (a) a Property with new ground up construction,
(b) a Property under renovation in which (i) greater than thirty percent (30%)
of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage or (c) a
building expansion.  The classification of “Construction in Progress” will cease
on the earlier to occur of (A) the time that such Property has an Occupancy Rate
of greater than eighty percent (80%), and (B) one hundred eighty (180) days
after completion of construction, renovation or expansion of such Property, as
applicable.

 

“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

10

--------------------------------------------------------------------------------


 

“Credit Agreements” means (a) the Revolving Credit Agreement, (b) that certain
Term Loan Agreement, dated as of September 29, 2015, among the Borrower, the
Parent, Wells Fargo, as administrative agent, and the other lenders party
thereto, (c) that certain Term Loan Agreement, dated as of July 28, 2017, among
the Borrower, the Parent, Bank of America, N.A., as administrative agent, and
the other lenders party thereto, (d) that certain Amended and Restated Term Loan
Agreement, dated as of December 20, 2016, among the Borrower, the Parent, Wells
Fargo, as administrative agent, and the other lenders party thereto, and
(e) that certain Term Loan Agreement, dated as of July 26, 2018, among the
Borrower, the Parent, Wells Fargo, as Administrative Agent and the other lenders
party thereto, in each case, as amended from time to time.

 

“Credit Extension” means a Borrowing.

 

“Current Reporting Quarter” means the most recent fiscal quarter for which
quarterly financial statements have been delivered to the Lenders pursuant to
Section 7.01.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.

 

“Dark Property” means any Property as to which, as of the last day of the
Current Reporting Quarter, (a) all leases have terminated, (b) the Borrower is
not recognizing revenue from any tenants in accordance with GAAP or (c) the
Adjusted NOI for such Property is negative.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

11

--------------------------------------------------------------------------------


 

“Debt Rating” means, as of any date of determination, the rating as determined
by a minimum of two of S&P, Moody’s or Fitch (collectively, the “Debt Ratings”)
of the Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level that is one level lower
than that of such Debt Rating shall apply; and (d) if, after satisfying the
Rating Condition, the Borrower does not have any Debt Rating, Pricing Level 5
shall apply.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company which controls such Lender that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as

 

12

--------------------------------------------------------------------------------


 

such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit E to be executed and delivered by the Borrower pursuant to
Section 5.01(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Assessment” has the meaning specified in Section 7.12(b).

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time

 

13

--------------------------------------------------------------------------------


 

instituted or completed pursuant to any applicable Environmental Requirement
against any Company or against or with respect to any Real Property or any
condition, use, or activity on any Real Property (including any such action
against the Administrative Agent or any Lender), and any claim at any time made
by any Person against any Company or against or with respect to any Real
Property or any condition, use, or activity on any Real Property (including any
such claim against the Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.

 

“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:

 

(a)                                 the presence of any Hazardous Material on
any Unencumbered Property, or any escape, seepage, leakage, spillage, emission,
release, discharge or disposal of any Hazardous Material on or from any
Unencumbered Property, or the migration or release or threatened migration or
release of any Hazardous Material to, from or through any Unencumbered Property,
on or before the Release Date; or

 

(b)                                 any act, omission, event or circumstance
existing or occurring in connection with the handling, treatment, containment,
removal, storage, decontamination, clean up, transport or disposal of any
Hazardous Material which is at any time on or before the Release Date present on
any Unencumbered Property; or

 

(c)                                  the breach of any representation, warranty,
covenant or agreement contained in this Agreement relating to the presence of
any Hazardous Material on any Unencumbered Property because of any event or
condition occurring or existing on or before the Release Date; or

 

(d)                                 any violation on or before the Release Date,
of any Environmental Requirement in connection with any Unencumbered Property in
effect on or before the Release Date, regardless of whether any act, omission,
event or circumstance giving rise to the violation constituted a violation at
the time of the occurrence or inception of such act, omission, event or
circumstance; or

 

(e)                                  any Environmental Claim, or the filing or
imposition of any environmental Lien against any Unencumbered Property, because
of, resulting from, in connection with, or arising out of any of the matters
referred to in subparagraphs (a) through (d) preceding;

 

14

--------------------------------------------------------------------------------


 

and regardless of whether any of the foregoing was caused by the Borrower, any
other Loan Party or their respective tenant or subtenant, or a prior owner of an
Unencumbered Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of an Unencumbered Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of
Unencumbered Properties as contemplated by the Loan Documents (including any of
the same in connection with any foreclosure action or transfer in lieu thereof);
(iii) all liability to pay or indemnify any Person or Governmental Authority for
costs expended in connection with any of the foregoing; (iv) the investigation
and defense of any claim, whether or not such claim is ultimately withdrawn or
defeated; and (v) the settlement of any claim or judgment.  “Costs” as used in
this definition shall also include any diminution in the value of the security
afforded by the Unencumbered Property or any future reduction of the sales price
of any Unencumbered Property by reason of any matter set forth in Section 7.12
or 8.12.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and

 

15

--------------------------------------------------------------------------------


 

Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under
Section 4042(a)(1) or (2) of ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or notification that a Multiemployer
Plan is in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Parent or any ERISA
Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Party” shall mean any REIT, any parent company of or Person who
Controls any REIT in each instance engaged primarily in owning and operating
Real Property, and any other Person whom the Borrower has reasonably identified
in writing to the Administrative Agent as a competitor or potential competitor
of the Borrower.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Contract if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Contract (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Contract (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 27 of the Subsidiary Guaranty).  If a Swap Contract arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Contract that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

16

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

 

“Exclusion Event” has the meaning specified in Section 4.10.

 

“Exclusion Notice” has the meaning specified in Section 4.10.

 

“Existing Loans” has the meaning specified in Section 2.01(a).

 

“Existing Term Loan Agreement” has the meaning specified in the introductory
paragraph hereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, then the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, then the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Wells Fargo on such day on such transactions
as determined by the Administrative Agent and (c) if the Federal Funds Rate
should be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

17

--------------------------------------------------------------------------------


 

“Fee Letter” means, collectively, (i) the letter agreement, dated as of
November 5, 2014 among the Borrower, the Administrative Agent and Wells Fargo
Securities, LLC and (ii) the letter agreement, dated November 15, 2016, among
the Borrower, the Administrative Agent and Wells Fargo Securities, LLC.

 

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA, divided by
(b) Consolidated Fixed Charges.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds from Operations” means, for any Person for any period, the sum of
(a) Consolidated Net Income plus (b) depreciation and amortization expense
determined in accordance with GAAP excluding amortization expense attributable
to capitalized debt costs; provided that there shall not be included in such
calculation (i) any proceeds of any insurance policy other than rental or
business interruption insurance received by such Person, (ii) any gain or loss
which is classified as “extraordinary” in accordance with GAAP, (iii) any
capital gains and taxes on capital gains, (iv) income (or loss) associated with
third-party ownership of non-controlling Equity Interests, and (v) gains or
losses on the sale of discontinued operations as detailed in the most-recent
financial statements delivered pursuant to Section 7.01(a) or (b), as
applicable.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to

 

18

--------------------------------------------------------------------------------


 

government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.

 

“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors exceeds ten percent (10%) of Total Asset Value, then the Borrower
shall designate certain “Immaterial Subsidiaries” as Guarantors such that the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors does not exceed ten percent (10%) of Total Asset Value.

 

“Improvements” means any Subsidiary Guarantor’s interest in and to all on site
improvements to the Unencumbered Properties, together with all fixtures, tenant
improvements,

 

19

--------------------------------------------------------------------------------


 

and appurtenances now or later to be located on the Unencumbered Properties
and/or in such improvements.

 

“Increase Effective Date” has the meaning specified in Section 2.06(b)(ii).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, either (i) not
past due for more than one hundred and eighty (180) days or (ii) being contested
in good faith by appropriate proceedings diligently conducted);

 

(e)                                  Capital Lease Obligations;

 

(f)                                   all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any ownership interest (excluding perpetual preferred ownership interests) in
such Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus (without duplication and only to the extent required to be paid) accrued
and unpaid dividends;

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing (except for guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
non-recourse liability); and

 

(h)                                 all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
lien on Property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of (i) the fair market value of the
property subject to such lien and (ii) the aggregate amount of the obligations
so secured.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; provided that, solely for purposes of calculating the
financial covenants set forth

 

20

--------------------------------------------------------------------------------


 

in Sections 8.14(a), (b) and (c), Indebtedness shall exclude the net obligations
of the Parent on a consolidated basis under Swap Contracts entered into to hedge
or mitigate any interest rate risk in respect of borrowed money for which the
Parent, the Borrower or any Subsidiary has actual exposure. The amount of any
Capital Lease Obligations as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Unencumbered Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Unencumbered Property” means any one of the Initial
Unencumbered Properties.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided that if any Interest Period for a LIBOR
Loan exceeds three (3) months, then the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be Interest
Payment Dates, and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September, and December and the Maturity Date applicable to such
Loan.

 

“Interest Period” means as to each LIBOR Loan, the period commencing on the date
such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan and
ending on the date one (1), two (2), three (3) or six (6) months (if available
to all Lenders) thereafter, as selected by the Borrower in its Loan Notice;
provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(iii)                               no Interest Period for a subject Loan shall
extend beyond the Maturity Date applicable to such Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any

 

21

--------------------------------------------------------------------------------


 

arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 6.18.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lead Arranger” means Wells Fargo Securities, LLC in its capacity as lead
arranger and bookrunner.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 3.03(b),with respect to any LIBOR borrowings for any interest
period, the rate of interest obtained by dividing (i) the rate of interest per
annum determined on the basis of the rate for deposits in U.S. dollars for a
period equal to the applicable interest period as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two business days prior to the first day of the applicable
interest period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America); provided that if such determined rate shall be less than zero, such
rate shall be deemed to be zero for each LIBOR Loan that has not been identified
by the

 

22

--------------------------------------------------------------------------------


 

Borrower in accordance with the terms of this Agreement as being subject to a
Specified Swap Contract that provides a hedge against interest rate risk.  If,
for any reason, such rate is not so published then “LIBOR” shall be determined
by the Administrative Agent to be the arithmetic average of the rate per annum
at which deposits in U.S. dollars would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two business days prior to the first day of the applicable
interest period for a period equal to such interest period; provided that if
such determined rate shall be less than zero, such rate shall be deemed to be
zero for each LIBOR Loan that has not been identified by the Borrower in
accordance with the terms of this Agreement as being subject to a Specified Swap
Contract that provides a hedge against interest rate risk.  Any change in the
maximum rate or reserves described in the preceding clause (ii) shall result in
a change in LIBOR on the date on which such change in such maximum rate becomes
effective.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 3.03(b), in the event
that a Replacement Rate with respect to LIBOR is implemented then all references
herein to LIBOR shall be deemed references to such Replacement Rate.

 

“LIBOR Loan” means a Committed Loan that bears interest at a rate based on
LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR borrowing having a one-month interest period determined
at approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two business days prior to the first day of such interest
period as otherwise provided in the definition of “LIBOR”), or if such day is
not a business day, the immediately preceding business day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.

 

“Loan Documents” means this Agreement, each Note, the Fee Letter, and the
Guaranties.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBOR Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor and “Loan
Party” means any one of the Loan Parties.

 

23

--------------------------------------------------------------------------------


 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Acquisition” means any acquisition (or series of related acquisitions)
or investments (or series of related investments) permitted by this Agreement
and consummated in accordance with the terms of this Agreement for which the
aggregate consideration paid in respect of such acquisition or investment
(including any Indebtedness assumed in connection therewith) exceeds 10% of
Total Asset Value for the Current Reporting Quarter, without giving pro forma
effect to such acquisition.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against the Loan Parties, taken as a whole, of the
Loan Documents to which they are parties.

 

“Material Environmental Event” means, with respect to any Unencumbered Property,
(a) a violation of any Environmental Law with respect to such Unencumbered
Property, or (b) the presence of any Hazardous Materials on, about, or under
such Unencumbered Property that, under or pursuant to any Environmental Law,
would require remediation, if in the case of either (a) or (b), such event or
circumstance could reasonably be expected to have a Material Property Event.

 

“Material Property Event” means, with respect to any Unencumbered Property, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that resulted in a (a) material adverse effect with respect to
the financial condition or the operations of such Unencumbered Property,
(b) material adverse effect on the value of such Unencumbered Property, or
(c) material adverse effect on the ownership of such Unencumbered Property.

 

“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Unencumbered Property, would
prevent such Unencumbered Property from being used in the manner in which it is
currently being used, or would result in a violation of any Law which would have
a material and adverse effect on such Unencumbered Property); provided that
Material Title Defects shall not include any Liens or other encumbrances
(i) that existed as of the date of the title insurance policies issued in
connection with the Prior Credit Agreement for the Initial Unencumbered
Properties, (ii) that existed as of the date of this Agreement and that are
listed on Schedule 8.01 or (iii) with respect to any Unencumbered Properties
added following the date of this Agreement, Liens and other encumbrances similar
in type and extent to those contemplated by clauses (i) and (ii) above.

 

24

--------------------------------------------------------------------------------


 

“Material Subsidiary” means each Subsidiary of the Borrower other than a
Non-Guarantor Subsidiary.

 

“Maturity Date” means March 21, 2021; provided that if such date is not a
Business Day, then the Maturity Date shall be the next preceding Business Day.

 

“Minimum Distributions” means (a) for the Parent for any fiscal year of the
Parent, Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Parent in order for the Parent to
qualify as a REIT, and (b) for the Borrower for any fiscal year of the Borrower,
Restricted Payments in an amount not less than the aggregate amount of
distributions required to be paid by the Borrower to the Parent in order for the
Parent to qualify as a REIT.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two (2) of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Property or
any Subsidiary which owns any of the Equity Interests of any such Subsidiary,
which (a) is (i) formed for or converted to the specific purpose of holding
title to Real Property assets which are collateral for Indebtedness owing or to
be owed by such Subsidiary, provided that such Indebtedness must be incurred or
assumed within ninety (90) days, such ninety (90) day period to be extended for
an additional sixty (60) days if the Borrower provides an executed term sheet or
commitment letter for the financing of such Real Property to the Administrative
Agent (or, in either instance, for such longer period as the Administrative
Agent may agree in writing) of such formation or conversion or such Subsidiary
shall cease to qualify as a Non Guarantor Subsidiary, and (ii) expressly
prohibited in writing from guaranteeing Indebtedness of any other person or
entity pursuant to (A) a provision in any document, instrument or agreement
evidencing such Indebtedness of such Subsidiary or (B) a provision of such
Subsidiary’s Organization Documents, in each case, which provision was included
in such Organization Document or such other document, instrument or agreement at
the request of the applicable third party creditor and as an express condition
to the extension or assumption of such Indebtedness; provided that a Subsidiary
meeting the requirements set forth in this clause (a) shall only remain a
“Non-Guarantor Subsidiary” for so long as (1) each of the foregoing requirements
set forth in this clause (a) are satisfied, (2) such Subsidiary does not
guarantee any other Indebtedness, and (3) the Indebtedness with respect to which
the restrictions noted in clause (a) (ii) are imposed remains outstanding;
(b)(i) becomes a Subsidiary following the Closing Date, (ii) is not a Wholly
Owned Subsidiary of the Borrower, and (iii) with respect to which the Borrower
and its Affiliates, as applicable, do not have sufficient voting power to cause
such Subsidiary to become

 

25

--------------------------------------------------------------------------------


 

a Guarantor hereunder; (c) is an Immaterial Subsidiary; (d) is a Subsidiary
which has been released from its Obligations under a Subsidiary Guaranty
pursuant to Section 2.17(b) below, or (e) is not a domestic Subsidiary. For the
avoidance of doubt, STAG Industrial Management, LLC, the Subsidiary that employs
the Parent Guarantor’s employees, shall be deemed to be a Non-Guarantor
Subsidiary.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither the Parent or the Borrower has any
personal liability (other than for Customary Recourse Exceptions) or, if such
Person is the Parent or the Borrower, in which recourse of the applicable holder
of such Indebtedness for non-payment is limited to such holder’s Liens on a
particular asset or group of assets (other than for Customary Recourse
Exceptions).  For the avoidance of doubt, if any Indebtedness is partially
guaranteed by the Parent or the Borrower, then the portion of such Indebtedness
that is not so guaranteed shall still be Non-Recourse Indebtedness if it
otherwise satisfies the requirements in this definition.

 

“Note” means a promissory note made by the Borrower in favor of each Lender
requesting the same evidencing Loans made by such Lender, substantially in the
form of Exhibit B.

 

“Note Purchase Agreements” means (i) that certain Note Purchase Agreement, dated
as of April 16, 2014 among the Parent, the Borrower, and the purchasers party
thereto, (ii) that certain Note Purchase Agreement, dated as of December 18,
2014 among the Parent, the Borrower, and the purchasers party thereto, and
(iii) that certain Note Purchase Agreement, dated as of June 13, 2018, among the
Parent, the Borrower, and the purchasers party thereto, in each case as amended
from time to time.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; including, without limitation of the foregoing, all present and
future indebtedness, liabilities, and obligations now or hereafter owed to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender (including, for the avoidance of doubt, any Specified Derivatives
Providers) arising from, by virtue of, or pursuant to any Swap Contract, other
than any Excluded Swap Obligation, that relates solely to the Obligations.

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the

 

26

--------------------------------------------------------------------------------


 

certificate or articles of formation or organization and operating agreement,
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Parent Guaranty” means the Guaranty Agreement executed by the Parent in favor
of the Administrative Agent, for the benefit of the Lenders and any Specified
Derivatives Providers, in form and substance acceptable to the Administrative
Agent.

 

“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.

 

“Participant” has the meaning specified in Section 11.06(c).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

27

--------------------------------------------------------------------------------


 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties acknowledge that the
rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Prior Credit Agreement” means that certain Credit Agreement dated as of
April 20, 2011 among the Borrower, Bank of America, N.A., as agent, and a
syndicate of lenders.

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by any Company.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Contract or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rating Condition” means the achievement by the Borrower of a Debt Rating.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

28

--------------------------------------------------------------------------------


 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Replacement Rate” has the meaning assigned thereto in Section 3.03(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.

 

“Required Lenders” means, at any time, the Lenders holding in the aggregate more
than fifty percent (50%) of the Total Outstandings.  The Loans of any Defaulting
Lender shall be disregarded in determining the Required Lenders at any time.  At
all times when two or more Lenders (excluding Defaulting Lenders) are party to
this Agreement, the term “Required Lenders” shall in no event mean fewer than
two Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, chief accounting officer, treasurer,
assistant treasurer, or controller of a Loan Party, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 5.01, the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.  Each initial Responsible Officer is listed on
Schedule RO.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of any Company or Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interests,
or on account of any return of capital to such Company’s or Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof).

 

29

--------------------------------------------------------------------------------


 

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
July 26, 2018, among the Borrower, the Parent, Wells Fargo, as administrative
agent, and the other lenders party thereto, as amended.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amendment Effective Date” means July 26, 2018.

 

“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement (including the Revolving
Credit Agreement or any amendment or replacement thereof) shall not constitute
Secured Indebtedness due to the existence of cash collateral security
requirements in connection with customary defaulting lender provisions.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness of Parent and its
Subsidiaries, divided by (b) Total Asset Value.

 

“Share” means the Borrower’s and the Parent’s direct or indirect share of a
Consolidated Subsidiary or an Unconsolidated Affiliate as reasonably determined
by the Borrower based upon the Borrower’s and the Parent’s economic interest
(whether direct or indirect) in such Consolidated Subsidiary or Unconsolidated
Affiliate, as of the date of such determination.

 

“Specified Derivatives Provider” shall have the meaning provided in
Section 9.03.

 

“Specified Swap Contract” means any Swap Contract that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, in each case with respect to the Loans,
between the Borrower and a Specified Swap Contract Provider.

 

“Specified Swap Contract Provider” means any Lender, or Affiliate of a Lender,
that is party to a Swap Contract at the time such Swap Contract is entered into.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary

 

30

--------------------------------------------------------------------------------


 

voting power for the election of directors or other governing body (other than
Equity Interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property, all domestic Subsidiaries of the Borrower owning
a direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that (a) STAG Industrial Management,
LLC and (b) STAG Industrial TRS, LLC and its Subsidiaries shall in no event be
deemed or required to be a Subsidiary Guarantor.

 

“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of the Administrative Agent, for the benefit of the Lenders
and any Specified Derivatives Providers, in form and substance acceptable to the
Administrative Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, and (c) any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

31

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means (a) $40,000,000 with respect to Recourse Indebtedness,
(b) $75,000,000 with respect to all Non-Recourse Indebtedness, and
(c) $40,000,000 with respect to all other amounts.

 

“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI with respect
to all Properties (without duplication from the assets in clauses (b) through
(g) below) for the Current Reporting Quarter, annualized divided by (ii) the
Capitalization Rate, plus (b) 75% of the Book Value of any Dark Property
(provided that no Dark Property shall be included in the calculation of Total
Asset Value for a period greater than 12 months), plus (c) the acquisition cost
of Construction in Progress and the costs of improvements thereon and
renovations thereof, plus (d) cash and cash equivalents (including restricted
cash) on such date, plus (e) the Companies’ Share of the foregoing items and
components attributable to Unconsolidated Affiliates, plus (f) an amount equal
to the book value (adjusted in accordance with GAAP to reflect any default or
other impairment of such loan) of mortgage loans, construction loans, capital
improvement loans, and other loans, in each case owned by a Company, plus
(g) fifty percent (50%) of the book value of any undeveloped land.

 

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (a) the amount under
clause (b) above would exceed 10% of Total Asset Value, such excess shall be
excluded, (b) the amount under clause (c) and (g) above would exceed 15% of
Total Asset Value, such excess shall be excluded, (c) the amount under clause
(e) above would exceed 30% of Total Asset Value, such excess shall be excluded,
(d) the amount under clause (f) above would exceed 15% of Total Asset Value,
such excess shall be excluded, and (e) the amount under clauses (b), (c), (e),
(f) and (g) above would exceed 30% of Total Asset Value, such excess shall be
excluded.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intercompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Total Outstandings” means as of any date of determination, the aggregate
Outstanding Amount of all Loans.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Loan.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
the Parent.

 

“United States” and “U.S.” mean the United States of America.

 

32

--------------------------------------------------------------------------------


 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties excluding any Dark Property for such period.

 

“Unencumbered Asset Value” means without duplication, the sum of for each
Unencumbered Property owned or ground leased for the Current Reporting Quarter,
(i) an amount equal to (x) the Unencumbered Adjusted NOI attributable to such
Unencumbered Property for such Current Reporting Quarter, annualized, divided by
(ii) the Capitalization Rate.

 

“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness of Parent and
its Subsidiaries, divided by (b) Unencumbered Asset Value.

 

“Unencumbered Properties” means each Acceptable Property that either (a) is an
Initial Unencumbered Property or (b) becomes an Unencumbered Property pursuant
to Section 4.03, and “Unencumbered Property” means any one of the Unencumbered
Properties.

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness. 
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to the Borrower or the Parent shall be
deemed to be Unsecured Indebtedness.

 

“Unsecured Interest Coverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unencumbered Adjusted NOI to
(b) Unsecured Interest Expense.

 

“Unsecured Interest Expense” means, with respect to any period, Consolidated
Interest Expense of the Parent and its Subsidiaries for such period attributable
to Unsecured Indebtedness of the Parent and its Subsidiaries.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“WFS” means Wells Fargo Securities, LLC and its successors and assigns.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

b.                                      Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall

 

33

--------------------------------------------------------------------------------


 

include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented, or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Equity Interests, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

c.                                       Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and

 

34

--------------------------------------------------------------------------------


 

either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Companies or to the determination of any amount for the Companies on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein, provided further that for all purposes in calculating
consolidated covenants hereunder the Parent shall be deemed to own one hundred
percent (100%) of the equity interests in the Borrower.

 

d.                                      Rounding.  Any financial ratios required
to be maintained by the Borrower pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

e.                                       Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

f.                                        Amendment and Restatement of the
Existing Term Loan Agreement.  The parties to this Agreement agree that, upon
(i) the execution and delivery by each of the parties hereto of this Agreement
and (ii) satisfaction of the conditions set forth in Section 5.01, the terms and
provisions of the Existing Term Loan Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement.  This Agreement is not intended to and shall not constitute a
novation, payment and reborrowing or termination of the “Obligations” (as
defined in the Existing Term Loan Agreement).  All “Loans” made and
“Obligations” incurred under the Existing Term Loan Agreement which are
outstanding on the Closing Date, if any, shall continue as Obligations under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents.  Without limiting the foregoing, upon the effectiveness hereof:
(a) all references in the “Loan Documents” (as defined in the Existing Term Loan
Agreement) to the “Administrative Agent”, the “Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents and (b) all obligations constituting “Obligations” with
any Lender or any Affiliate of any Lender

 

35

--------------------------------------------------------------------------------


 

which are outstanding on the Closing Date, if any, shall continue as Obligations
under this Agreement and the other Loan Documents.

 

g.                                       Rates. The Administrative Agent does
not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR” or with respect to any
comparable or successor rate thereto.

 

20.                              
THE COMMITTED LOANS AND CREDIT EXTENSIONS

 

a.                                      Committed Loans.

 

(a)                                 On the “Closing Date” (as defined in the
Existing Term Loan Agreement) certain term loans were made to the Borrower under
the Existing Term Loan Agreement that remain outstanding as of the Closing Date
(such outstanding loans being herein referred to as the “Existing Loans”) in an
aggregate principal amount equal to $150,000,000.  Subject to the terms and
conditions of this Agreement, the Borrower and each Lender agree that on the
Closing Date, (a) the Existing Loans shall be reevidenced as loans under this
Agreement (the “Committed Loans”) and (b) the terms of the Existing Loans shall
be restated in their entirety and shall be evidenced by this Agreement.  The
amount of each Lender’s Committed Loan as of the Closing Date is set forth on
Schedule 2.01.

 

(b)                                 Committed Loan Limitations.  Amounts repaid
on the Committed Loans may not be reborrowed.  Committed Loans may be Base Rate
Loans or LIBOR Loans, as further provided herein.

 

b.                                      Borrowings, Conversions and
Continuations of Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of LIBOR Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 10:00 a.m. (i) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of LIBOR Loans or of any conversion of LIBOR Loans to Base Rate Committed Loans,
and (ii) on the requested date of any Borrowing of Base Rate Committed Loans. 
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
LIBOR Loans shall be in a principal amount of $500,000 or a whole multiple of
$500,000 in excess thereof.  Each conversion to Base Rate Committed Loans shall
be in a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
LIBOR Loans, (ii) the requested date of the Committed

 

36

--------------------------------------------------------------------------------


 

Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then
(I) so long as no Event of Default exists, the applicable Committed Loans shall
be made as, or continued to, a LIBOR Loan of the same Type and with an Interest
Period of one (1) month and (II) if an Event of Default exists, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
LIBOR Loans.  If the Borrower requests a Committed Borrowing of, conversion to,
or continuation of LIBOR Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, then it will be deemed to have specified an Interest
Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
continuation or conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 noon on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 5.02 (and, if such Committed Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower by 3:00 p.m. in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
LIBOR Loan may be continued or converted only on the last day of an Interest
Period for such LIBOR Loan.  During the existence of an Event of Default, no
Loans may be requested as, converted to or continued as LIBOR Loans without the
consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for LIBOR Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Wells Fargo’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans

 

37

--------------------------------------------------------------------------------


 

as the same Type, there shall not be more than eight (8) Interest Periods in
effect with respect to Committed Loans.

 

c.                                       Reserved.

 

d.                                      Reserved.

 

e.                                       Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days prior to any date of prepayment of LIBOR Loans and (B) on the
date of prepayment of Base Rate Committed Loans; (ii) any prepayment of LIBOR
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $100,000 or a whole multiple of $25,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if LIBOR Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment.  If
such notice is given by the Borrower, then the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a LIBOR Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.16,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

 

f.                                        Incremental Term Loans.

 

(a)                                 Reserved.

 

(b)                                 Incremental Term Loans.

 

(i)                                     Election.  Provided there exists no
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Parent and the Borrower may from time to time, elect to enter
into one or more tranches of term loans (“Additional Term Loans”) in an
aggregate amount not exceeding $50,000,000 either by designating another bank or
financial institution not theretofore a Lender to become a Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld) and/or by
agreeing with an existing Lender or Lenders, in such Lender or Lenders’ absolute
discretion, that such Lender shall make Additional Term Loans; provided that
(i) any such election for Additional Term Loans shall be in a minimum amount of
$10,000,000, and (ii) the Parent and the Borrower may make a maximum of three
(3) such requests.  Upon execution and

 

38

--------------------------------------------------------------------------------


 

delivery by the Borrower and such Lender or other bank or financial institution
of an instrument in form and substance reasonably satisfactory to the
Administrative Agent to effect such Additional Term Loans, including, as
required, a new or amended Note, such existing Lender shall have a commitment to
make Committed Loans as therein set forth or such bank or financial institution
shall become a Lender with a commitment to make Committed Loans as therein set
forth and all the rights and obligations of a Lender hereunder.

 

(ii)                                  Effective Date.  If Additional Term Loans
are made in accordance with this Section 2.06(b), then the Administrative Agent,
the Parent, and the Borrower shall determine the effective date (the “Increase
Effective Date”) that such Additional Term Loans shall be made.  The
Administrative Agent shall promptly notify the Parent, the Borrower, and the
Lenders of the Increase Effective Date.

 

(iii)                               Conditions to Effectiveness of Additional
Term Loans.

 

(a)                                 As a condition precedent to such Additional
Term Loans, the Parent and the Borrower shall deliver to the Administrative
Agent a certificate dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of the Parent or the
Borrower (on behalf of each Loan Party) (i) certifying and attaching the
resolutions adopted by such Parent and the Borrower (on behalf of each Loan
Party) approving or consenting to such Additional Term Loans, and
(ii) certifying that, before and after giving effect to such Additional Term
Loans, (A) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality or Material
Adverse Effect, in which case such representation or warranty shall be true and
correct in all respects) on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality or Material
Adverse Effect, in which case such representation or warranty shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 2.06, the representations and warranties contained in
Section 6.05(b) shall be deemed to refer to the most-recent statements furnished
pursuant to Section 7.01(b), and (B) no Default exists.

 

(b)                                 The Borrower shall execute and provide new
Notes to such Lenders as may request herewith.

 

39

--------------------------------------------------------------------------------


 

(iv)                              Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

(c)                                  General.  The Administrative Agent will
promptly notify the Lenders of any notice of Additional Term Loans.  Each
Additional Term Loan shall be a Committed Loan hereunder.

 

g.                                       Repayment of Loans.  The Borrower shall
repay to the Lenders on the Maturity Date the aggregate principal amount of
Loans outstanding on such date.

 

h.                                      Interest.

 

(a)                                 Subject to the provisions of
subsection (b) below, (i) each LIBOR Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
LIBOR for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)

 

(i)                                     If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, then such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

40

--------------------------------------------------------------------------------


 

i.                                          Fees.

 

(a)                                 The Borrower shall pay to WFS and the
Administrative Agent, for their own respective accounts, fees in the amounts and
at the times specified in the Fee Letter (without duplication of fees otherwise
referenced herein).  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(b)                                 The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

j.                                         Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to LIBOR) shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, then the Parent, the Borrower, the Administrative Agent, or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Parent
and the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, then the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders, within three (3) Business Days after demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Loan Party under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period.  This paragraph shall not
limit the rights of the Administrative Agent or any Lender, under
Section 2.08(b) or under (f).

 

k.                                      Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest

 

41

--------------------------------------------------------------------------------


 

and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each such Note shall be in the form of
Exhibit B (a “Note”).  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

l.                                          Payments Generally; The
Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 1:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  If and to the extent
the Administrative Agent shall not make such payments to a Lender when due as
set forth in the preceding sentence, then such unpaid amounts shall accrue
interest, payable by the Administrative Agent, at the Federal Funds Rate from
the due date until (but not including) the date on which the Administrative
Agent makes such payments to such Lender.  All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)                                 Clawback.

 

(i)                                     Funding by the Lenders; Presumption by
the Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
LIBOR Loans (or, in the case of any Committed Borrowing of Base Rate Loans,
prior to 1:00 p.m. on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding

 

42

--------------------------------------------------------------------------------


 

amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, then the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by the Borrower; Presumptions by
the Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation , within one (1) Business Day.  If and to the extent the
Administrative Agent shall not return such funds to a Lender when due as set
forth in the preceding sentence, then such unpaid amounts shall accrue interest,
payable by the Administrative Agent, at the Federal Funds Rate from the due date
until (but not including) the date on which the Administrative Agent returns
such funds to such Lender.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

43

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, then the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of the Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans and to make
payments pursuant to Section11.04(d) are several and not joint.  The failure of
any Lender to make any Committed Loan or to make any payment under
Section 11.04(d) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or to make its payment under Section 11.04(d).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Funds Transfer.  The Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each transfer will be made.  The Administrative Agent may delay or
refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization, (ii) require use of a bank unacceptable to the
Administrative Agent or any Lender, in its reasonable discretion, or prohibited
by any Governmental Authority, (iii) cause the Administrative Agent or any
Lender to violate any Federal Reserve or other regulatory risk control program
or guideline or (iv) otherwise cause the Administrative Agent or any Lender to
violate any applicable Law or regulation.  The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of any Loan made by the Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement.

 

m.                                  Sharing of Payments by the Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the
Committed Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b)  make such adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that the
provisions of this Section shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans to any assignee or participant,
other than an assignment to the Borrower or any Affiliate thereof (as to which
the provisions of this Section shall apply).  Each Loan Party consents to the
foregoing and agrees, to

 

44

--------------------------------------------------------------------------------


 

the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.

 

n.                                      Reserved.

 

o.                                      Reserved.

 

p.                                      Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and in Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be reasonably determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account and released pro
rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such

 

45

--------------------------------------------------------------------------------


 

Defaulting Lender until such time as all Loans and funded hereunder without
giving effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any fee pursuant to Section 2.09 for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender pursuant to Section 2.09 for any period during which that
Lender is a Defaulting Lender), and the Borrower shall not be required to pay
the remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

q.                                      Guaranties.  Pursuant to the Parent
Guaranty, the Parent shall unconditionally Guarantee in favor of the
Administrative Agent, the Lenders and any Specified Derivatives Providers the
full payment and performance of the Obligations. Pursuant to the Subsidiary
Guaranty or an addendum thereto in the form attached to the Subsidiary Guaranty,
the Parent and the Borrower shall cause each Subsidiary Guarantor to execute a
Subsidiary Guaranty unconditionally guarantying in favor of the Administrative
Agent , the Lenders and any Specified Derivatives Providers the full payment and
performance of the Obligations; provided, however, that such Subsidiary Guaranty
may be released and reinstated in accordance with its terms.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, (x) concurrently with the delivery of
each Compliance Certificate, with respect to any Person that became a Subsidiary
of the Parent owning a direct or indirect interest in the Borrower since the
date of the most recent Compliance Certificate or (y) substantially concurrently
with any Subsidiary of the Parent (other than the Borrower) entering into any
Guarantee of Indebtedness of the Parent, the Borrower or any Subsidiary of the
Borrower owning directly or indirectly any Unencumbered Property,

 

46

--------------------------------------------------------------------------------


 

the Parent, the Borrower and such Subsidiary shall deliver to the Administrative
Agent each of the following: (i) a joinder to the Subsidiary Guaranty executed
by such Subsidiary, (ii) concurrently with the delivery of each Compliance
Certificate a comprehensive list of all Guarantors, which identifies the joining
and departing entities, and (iii) the items that would have been delivered under
subsections (iii) and (v) of Section 5.01(a) if such Subsidiary had been a
Subsidiary Guarantor on the Closing Date, in form and substance substantially
consistent with such items delivered on the Closing Date or otherwise reasonably
satisfactory to the Administrative Agent.

 

(b)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Subsidiary Guarantor from the Guaranty so
long as: (i) such Subsidiary Guarantor is not otherwise required to be a party
to the Guaranty under the immediately preceding subsection (a) (after giving
effect to clause (ii) hereof); (ii) such Subsidiary Guarantor no longer
Guarantees (or which Guarantee is being substantially concurrently released) any
other Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower
owning directly or indirectly any Unencumbered Property, (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 8.14; and (iv) the
Administrative Agent shall have received such written request at least five
(5) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release.  Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Parent and the Borrower that the conditions set forth in
the preceding sentence are or will be satisfied as of the requested date of
release.

 

21.                              
TAXES, YIELD PROTECTION AND ILLEGALITY

 

a.                                      Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the

 

47

--------------------------------------------------------------------------------


 

Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails

 

48

--------------------------------------------------------------------------------


 

to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of the Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding

 

49

--------------------------------------------------------------------------------


 

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

i)                                         any Lender that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

ii)                                      any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(j)                                    executed originals of IRS Form W-8ECI;

 

(k)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a

 

50

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E; or

 

(l)                                     to the extent a Foreign Lender is not
the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

iii)                                   any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

iv)                                  if a payment made to a Lender under any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

51

--------------------------------------------------------------------------------


 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.  Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection, the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction and discharge of all other Obligations.

 

b.                                      Illegality.  If any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Loans whose interest is determined by reference to LIBOR,
or to determine or charge interest rates based upon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell,

 

52

--------------------------------------------------------------------------------


 

or to take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Committed Loans to LIBOR Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBOR component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all LIBOR
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the LIBOR component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon LIBOR, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBOR component thereof until the Administrative Agent
is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon LIBOR.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

c.                                       Changed Circumstances.

 

(a)                                 Circumstances Affecting LIBOR Rate
Availability.  Unless and until a Replacement Rate is implemented in accordance
with clause (b) below, in connection with any request for a LIBOR Loan or a
conversion to or continuation thereof or otherwise, if for any reason (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) the Administrative Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for ascertaining LIBOR for such
Interest Period with respect to a proposed LIBOR Loan or (iii) the Required
Lenders shall determine (which determination shall be conclusive and binding
absent manifest error) that the LIBOR does not adequately and fairly reflect the
cost to such Lenders of making or maintaining such Loans during such Interest
Period, then the Administrative Agent shall promptly give notice thereof to the
Borrower.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Loan shall be suspended, and the Borrower shall either (A) repay in
full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Loan together with accrued interest thereon (subject to
Section 11.09), on the last day of the then current Interest Period applicable
to such LIBOR Loan; or (B)

 

53

--------------------------------------------------------------------------------


 

convert the then outstanding principal amount of each such LIBOR Loan to a Base
Rate Loan as of the last day of such Interest Period.

 

(b)                                 Alternative Rate of Interest. 
Notwithstanding anything to the contrary in Section 3.03(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.03(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the syndicated loan market
in the applicable currency, then the Administrative Agent may, to the extent
practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 3.03(a)(i), (a)(ii), (b)(i), (b)(ii) or (c)(iii) occurs with respect to
the Replacement Rate or (B) the Required Lenders (directly, or through the
Administrative Agent) notify the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate; provided that if such determined rate
shall be less than zero, such rate shall be deemed to be zero for each Loan
bearing interest at the Replacement Rate that has not been identified by the
Borrower in accordance with the terms of this Agreement as being subject to a
Specified Swap Contract that provides a hedge against interest rate risk.  In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.03(b).  Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 11.01), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment.  To the extent the Replacement Rate is
approved by the Administrative Agent in connection with this clause (b), the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).

 

54

--------------------------------------------------------------------------------


 

d.                                      Increased Costs; Reserves on LIBOR
Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(v)                                 impose, modify or deem applicable any
reserve, special deposit, liquidity, compulsory loan, insurance charge or
similar assessment or requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, the Administrative Agent
or any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(vi)                             subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(vii)                         impose on the Administrative Agent or any Lender
or the London interbank market any other condition, cost or expense affecting
this Agreement or LIBOR Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender, as applicable, of making, converting,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), then the Borrower will pay to the Administrative Agent or such
Lender, as applicable, such additional amount or amounts as will compensate the
Administrative Agent or such Lender, as applicable, for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements. If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity ratios or requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within fifteen (15) days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a

 

55

--------------------------------------------------------------------------------


 

waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-(9-)month period referred to above shall be extended
to include the period of retroactive effect thereof).

 

(e)                                  Reserves on LIBOR Loans.  The Borrower
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBOR Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided that the Borrower shall have received at least
ten (10) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender.  If a Lender fails to give notice ten
(10) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable ten (10) days from receipt of such notice.

 

e.                                       Compensation for Losses.  Upon demand
of any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a LIBOR Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 11.13;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at LIBOR for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.

 

56

--------------------------------------------------------------------------------


 

f.                                        Mitigation Obligations; Replacement of
the Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender, or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be materially disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 Replacement of the Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

 

g.                                       Survival.  All of the Borrower’s
obligations under this Article III shall survive repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

22.
UNENCUMBERED PROPERTIES

 

a.                                      Initial Unencumbered Properties.  As of
the Closing Date, the Initial Unencumbered Properties shall consist of the
Properties set forth on Schedule 4.01.

 

b.                                      Reserved.

 

c.                                       Notices of Qualification as an
Unencumbered Property.  The Borrower shall provide the Administrative Agent with
a written notice of an Acceptable Property to be deemed an Unencumbered
Property.

 

d.                                      Eligibility.  In order for an Acceptable
Property to be eligible for inclusion as an Unencumbered Property, such
Acceptable Property shall satisfy the following requirements unless otherwise
approved by the Required Lenders:

 

(a)                                 no Material Title Defect with respect to
such Acceptable Property shall exist;

 

57

--------------------------------------------------------------------------------


 

(b)                                 such Acceptable Property shall have
reasonable access to public utilities; and

 

(c)                                  such Acceptable Property shall not have any
material defects.

 

e.                                       Reserved.

 

f.                                        Guaranty.  An Acceptable Property
shall not be deemed an Unencumbered Property until the applicable Subsidiary
Guarantor shall have executed and delivered (or caused to be executed and
delivered) to the Administrative Agent, for the benefit of the Lenders and any
Specified Derivatives Providers, the Subsidiary Guaranty.

 

g.                                       Admission of New Unencumbered
Properties.  If, after the date of this Agreement, the Borrower has submitted to
the Administrative Agent the notice contemplated by Section 4.03, then such
Acceptable Property shall be deemed to be an Unencumbered Property.

 

h.                                      Reserved.

 

i.                                          Reserved.

 

j.                                         Exclusion Events.  Each of the
following events shall be an “Exclusion Event” with respect to an Unencumbered
Property:

 

(a)                                 such Unencumbered Property suffers a
Material Environmental Event or a Material Title Defect after the date of this
Agreement which the Administrative Agent determines, acting reasonably and in
good faith, materially impairs the Unencumbered Asset Value or marketability of
such Unencumbered Property;

 

(b)                                 the Administrative Agent determines that
such Unencumbered Property has suffered a Material Property Event after the date
such Property was deemed an Unencumbered Property (or in the case of an
uninsured Casualty, in respect of such Unencumbered Property, is reasonably
likely to become a Material Property Event) which the Administrative Agent
determines, acting reasonably and in good faith, materially impairs the
Unencumbered Asset Value or marketability of such Unencumbered Property;

 

(c)                                  a Lien for the performance of work or the
supply of materials which is established against such Unencumbered Property, or
any stop notice served on the owner of such Unencumbered Property, the
Administrative Agent or a Lender, remains unsatisfied or unbonded for a period
of thirty (30) days after the date of filing or service and such Lien has
priority over any Loan previously or thereafter made under this Agreement;

 

(d)                                 (i) any default by any Subsidiary Guarantor,
as tenant under any applicable Acceptable Ground Lease, in the observance or
performance of any material term, covenant, or condition of any applicable
Acceptable Ground Lease on the part of such Subsidiary Guarantor to be observed
or performed and said default is not cured following the expiration of any
applicable grace and notice periods therein provided, or

 

58

--------------------------------------------------------------------------------


 

(ii)  the leasehold estate created by any applicable Acceptable Ground Lease
shall be surrendered or (iii)  any applicable Acceptable Ground Lease shall
cease to be in full force and effect or (iv) any applicable Acceptable Ground
Lease shall be terminated or canceled for any reason or under any circumstances
whatsoever, or any of the material terms, covenants or conditions of any
applicable Acceptable Ground Lease shall be modified, changed, supplemented,
altered, or amended in any manner not otherwise permitted hereunder without the
consent of the Administrative Agent; and

 

(e)                                  the Borrower shall cease to own, directly
or indirectly, one hundred percent (100%) of the Equity Interests of any
Subsidiary Guarantor that owns an Unencumbered Property free and clear of any
Liens (other than Liens in favor of the Administrative Agent).

 

After the occurrence of any Exclusion Event, the Administrative Agent, at the
direction of the Required Lenders in their sole discretion, shall have the right
at any time and from time to time to notify the Borrower (the “Exclusion
Notice”) that, effective ten (10) Business Days after the giving of such notice
and for so long as such Exclusion Event exists, such Property shall no longer be
considered an Unencumbered Property.

 

If the Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then the Borrower may give the Administrative Agent
written notice thereof (together with reasonably detailed evidence of the cure
of such condition) and such Unencumbered Property shall be considered an
Unencumbered Property as long as such Unencumbered Property meets all the
requirements to be deemed an Unencumbered Property set forth in this
Article IV.  Any Property that is excluded from the Unencumbered Properties
pursuant to this Section 4.10 may subsequently be reinstated as an Unencumbered
Property, even if an Exclusion Event exists, upon such terms and conditions as
the Required Lenders may approve.

 

Upon the occurrence of an Default under Section 8.11(a), the Borrower shall have
the right to elect, upon written notice to the Administrative Agent, that the
Lenders designate one or more Unencumbered Properties to be excluded as
Unencumbered Properties in order to effect compliance with Section 8.11(a), with
the Borrower thereafter having the right to elect to have any such Unencumbered
Property thereafter deemed an Unencumbered Property, provided no Exclusion Event
shall exist at such time with respect to such Unencumbered Property.

 

23.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

a.                                      Conditions of Initial Credit Extension. 
The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

59

--------------------------------------------------------------------------------


 

(i)                                     executed counterparts of this Agreement
and reaffirmations to the Guaranties sufficient in number for distribution to
the Administrative Agent, each Lender, and the Borrower for each Initial
Unencumbered Property;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               copies of the Organization Documents of each
Loan Party certified to be true and complete by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a Responsible Officer of such
Loan Party to be true and correct as of the Closing Date;

 

(iv)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

(v)                                 such documents and certifications as the
Administrative Agent may reasonably require to evidence that each of the
Borrower, the Parent and STAG Industrial GP, LLC are duly organized or formed,
and that the Borrower, the Parent and STAG Industrial GP, LLC are validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(vi)                              a favorable opinion of DLA Piper LLP (US),
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit G and such other matters
concerning the Borrower, the Parent and STAG Industrial GP, LLC and the Loan
Documents as the Required Lenders may reasonably request;

 

(vii)                           a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(viii)                        a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in
Sections 5.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

60

--------------------------------------------------------------------------------


 

(ix)                              a duly completed Compliance Certificate as of
the Closing Date, signed by a Responsible Officer of the Borrower;

 

(x)                                 evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

 

(xi)                              a Disbursement Instruction Agreement effective
as of the Agreement Date; and

 

(xii)                           such other assurances, certificates, documents,
consents or opinions as the Administrative Agent or the Required Lenders
reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

b.                                      Conditions to all Credit Extensions. 
The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of LIBOR Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality or Material Adverse Effect, in which case such representation or
warranty shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality or Material Adverse Effect,
in which case such representation or warranty shall be true and correct in

 

61

--------------------------------------------------------------------------------


 

all respects) as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in
Section 6.05(b) shall be deemed to refer to the most-recent statements furnished
pursuant to Section 7.01(b).

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 After giving effect to such proposed Credit
Extension, the Borrower shall be in compliance with Section 2.01(c).

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
LIBOR Loans) submitted by the Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 5.02(a), (b), and
(d) have been satisfied on and as of the date of the applicable Credit
Extension.

 

24.
REPRESENTATIONS AND WARRANTIES

 

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

a.                                      Existence, Qualification and Power;
Compliance with Laws.  The Parent, the Borrower and each Subsidiary Guarantor
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) in the case of the Loan
Parties, execute, deliver, and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so would not have a
Material Adverse Effect.

 

b.                                      Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is party, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

62

--------------------------------------------------------------------------------


 

c.                                       Governmental Authorization; Other
Consents.  No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document except for those that have been obtained, taken or made, as the case
may be, and those specified herein.

 

d.                                      Binding Effect.  This Agreement has
been, and each other Loan Document, when delivered hereunder, will have been,
duly executed and delivered by each Loan Party that is party thereto.  This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as enforcement may be limited by Debtor Relief Laws or general
equitable principles relating to or limiting creditors’ rights generally.

 

e.                                       Financial Statements; No Material
Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Parent as of the date thereof and their
results of operations for each period covered thereby in accordance with GAAP
consistently applied throughout the each period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness required
by GAAP to be reflected therein.

 

(b)                                 The most recent unaudited consolidated
balance sheet of the Parent delivered pursuant to Section 7.01(b), and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Parent as of the date thereof and its results of
operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                                  From and after the date of the Audited
Financial Statements, and thereafter, from and after the date of the most recent
financial statements delivered pursuant to Section 7.01(a) or 7.01(b), there has
been no event or circumstance, either individually or in the aggregate, that has
had or would have a Material Adverse Effect.

 

f.                                        Litigation.  There are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of any
Company, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against any Company or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 6.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and there has been no adverse change in the status, or

 

63

--------------------------------------------------------------------------------


 

financial effect on any Company, of the matters described on Schedule 6.06,
which change could reasonably be expected to have a Material Adverse Effect.

 

g.                                       No Default.  No Company is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

h.                                      Ownership of Property; Liens; Equity
Interests.  Each Subsidiary Guarantor has good record and marketable title in
fee simple to, or valid leasehold interests in, all Unencumbered Properties
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each applicable Subsidiary
Guarantor has good record and marketable fee simple title (or, in the case of
Acceptable Ground Leases, a valid leasehold) to the Unencumbered Property owned
by such Subsidiary Guarantor, subject only to Liens permitted by Section 8.01. 
All of the outstanding Equity Interests in each Subsidiary Guarantor have been
validly issued, are fully paid and non-assessable and are owned by the
applicable holders free and clear of all Liens (other than Liens permitted by
Section 8.01).

 

i.                                          Environmental Compliance.

 

(a)                                 The Companies conduct in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Parent and the Borrower have reasonably concluded that,
except as specifically disclosed in Schedule 6.09, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 After due inquiry in accordance with good
commercial or customary practices to determine whether Contamination is present
on any Property, without regard to whether the Administrative Agent or any
Lender has or hereafter obtains any knowledge or report of the environmental
condition of such Property, except as may be indicated in environmental reports
delivered to the Administrative Agent and except to the extent the same could
not reasonably be expected to have a Material Adverse Effect: (i) such Property
has not been used (A) for landfilling, dumping, or other waste or Hazardous
Material disposal activities or operations, or (B) for generation, storage, use,
sale, treatment, processing, or recycling of any Hazardous Material, or for any
other use that has resulted in Contamination, and in each case, to each
Company’s knowledge, no such use on any adjacent property occurred at any time
prior to the date hereof; (ii) there is no Hazardous Material, storage tank (or
similar vessel) whether underground or otherwise, sump or well currently on any
Property; (iii) no Company has received any notice of, or has knowledge of, any
Environmental Claim or any completed, pending, proposed or threatened
investigation or inquiry concerning the presence or release of any Hazardous
Material on any Property or any adjacent property or concerning whether any
condition, use or activity on any Property or any adjacent property is in
violation of any Environmental Requirement; (iv) the present conditions, uses,
and activities on each

 

64

--------------------------------------------------------------------------------


 

Property do not violate any Environmental Requirement and the use of any
Property which any Company (and each tenant and subtenant) makes and intends to
make of any Property complies and will comply with all applicable Environmental
Requirements; (v) no Property appears on the National Priorities List, any
federal or state “superfund” or “superlien” list, or any other list or database
of properties maintained by any local, state, or federal agency or department
showing properties which are known to contain or which are suspected of
containing a Hazardous Material; (vi) no Company has ever applied for and been
denied environmental impairment liability insurance coverage relating to any
Property; (vii) no Company has, nor, to any Company’s knowledge, have any
tenants or subtenants, obtained any permit or authorization to construct,
occupy, operate, use, or conduct any activity on any Property by reason of any
Environmental Requirement; and (viii) to any Company’s knowledge, there are no
underground or aboveground storage tanks on such Property.

 

j.                                         Insurance.  The properties of the
Loan Parties are insured with financially sound and reputable insurance
companies not Affiliates of any Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Loan Parties operate.

 

k.                                      Taxes.  The Companies have filed all
material Federal, state and other tax returns and reports required to be filed,
and have paid all material Federal, state and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or which
would not result in a Material Adverse Effect.  There is no proposed tax
assessment against any Company that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.

 

l.                                          ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Parent and the Borrower, nothing has occurred that would
prevent or cause the loss of such tax-qualified status.  The Parent and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Parent and the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental

 

65

--------------------------------------------------------------------------------


 

Authority, with respect to any Plan that would have a Material Adverse Effect. 
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would have a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred, and
neither the Parent nor any ERISA Affiliate is aware of any fact, event or
circumstance that would constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Parent and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most-recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Parent nor any ERISA Affiliate knows of any facts or circumstances that would
cause the funding target attainment percentage for any such plan to drop below
60% as of the most-recent valuation date; (iv) neither the Parent nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, in each case, that would result in a liability, individually, or
in the aggregate, in excess of the Threshold Amount.

 

(d)                                 As of the Second Amendment Effective Date
the Borrower is not nor will be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments.

 

m.                                  Subsidiaries; Equity Interests.  As of the
Closing Date, the Parent and the Borrower have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 6.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Company in the amounts specified on
Part (a) of Schedule 6.13 free and clear of all Liens.  As of the Closing Date,
neither the Parent nor the Borrower has any direct or indirect Equity Interests
in any other Person other than those specifically disclosed in Part (b) of
Schedule 6.13.  All of the outstanding Equity Interests in each Subsidiary
Guarantor have been validly issued, are fully paid and non-assessable and are
owned by the applicable holders in the amounts specified on Part (c) of
Schedule 6.13 free and clear of all Liens.

 

n.                                      Margin Regulations; Investment Company
Act.

 

(a)                                 Neither the Parent nor the Borrower is
engaged and will not engage, principally or as one of their important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.

 

66

--------------------------------------------------------------------------------


 

(b)                                 None of the Parent, the Borrower, any Person
Controlling the Borrower, or any other Company is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

o.                                      Disclosure.

 

(a)                                 The Parent and the Borrower have disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Company is subject, and all other
matters known to them, that, individually or in the aggregate, would have a
Material Adverse Effect.  The reports, financial statements, certificates or
other information furnished (whether in writing or orally) by or on behalf of
any Company to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or fail to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that (a) with respect to
projected financial information, the Parent and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made, and (b) with respect to any lease abstracts
provided by the Borrower, to the best of the Borrower’s knowledge, same will not
contain any material misstatement of fact or fail to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(b)                                 As of Second Amendment Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

p.                                      Compliance with Laws.  Each Company is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would have a Material Adverse Effect.

 

q.                                      Taxpayer Identification Number.  As of
the date hereof, each Loan Party’s true and correct U.S. taxpayer identification
number is set forth on Schedule 11.02.

 

r.                                         Intellectual Property; Licenses,
Etc.  Each Loan Party owns, or possesses the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person except, in each
case, where the failure to do so would have a Material Adverse Effect.  To the
best knowledge of each Loan Party, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person except where such infringement would not have a Material
Adverse Effect.  Except as

 

67

--------------------------------------------------------------------------------


 

specifically disclosed in Schedule 6.18, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of each Loan Party,
threatened, which, either individually or in the aggregate, would have a
Material Adverse Effect.

 

s.                                        Reserved.

 

t.                                         Solvency.  No Loan Party (a) has
entered into the transaction or executed this Agreement or any other Loan
Document with the actual intent to hinder, delay or defraud any creditor and
(b) has not received reasonably equivalent value in exchange for its obligations
under the Loan Documents.  After giving effect to any Loan, the fair saleable
value of the Loan Parties’ assets, taken as a whole, exceeds and will,
immediately following the making of any such Loan, exceed the Loan Parties’
total liabilities, including subordinated, unliquidated, disputed and contingent
liabilities.  The Loan Parties’ assets, taken as a whole, do not constitute
unreasonably small capital to carry out their business as conducted or as
proposed to be conducted, nor will their assets constitute unreasonably small
capital immediately following the making of any Loan.  The Loan Parties do not
intend to incur debt and liabilities (including contingent liabilities and other
commitments) beyond their ability to pay such debt and liabilities as they
mature (taking into account the timing and amounts of cash to be received by the
Loan Parties and the amounts to be payable on or in respect of obligations of
the Loan Parties).  No petition under any Debtor Relief Laws has been filed
against any Loan Party in the last seven (7) years, and neither the Borrower nor
any other Loan Party in the last seven (7) years has ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors.  No Loan Party is contemplating either the filing of a
petition by it under any Debtor Relief Laws or the liquidation of all or a major
portion of its assets or property (except for dispositions permitted hereunder),
and no Loan Party has knowledge of any Person contemplating the filing of any
such petition against it or any other Loan Party.

 

u.                                      REIT Status of the Parent.  The Parent
qualified as a REIT commencing with its taxable year ending December 31, 2013
and will remain qualified in each taxable year thereafter.

 

v.                                      Labor Matters.  There is (a) no
significant unfair labor practice complaint pending against any Company or, to
the best of each Company’s knowledge, threatened against any Company, before the
National Labor Relations Board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is pending on the date hereof against any Company or, to best of any
Company’s knowledge, threatened against any Company which, in either case, would
result in a Material Adverse Effect, and (b) no significant strike, labor
dispute, slowdown or stoppage is pending against any Company or, to the best of
any Company’s knowledge, threatened against any Company which would result in a
Material Adverse Effect.

 

w.                                    Ground Lease Representation.

 

(a)                                 The applicable Subsidiary Guarantor has
delivered to the Administrative Agent true and correct copies of each Acceptable
Ground Lease to the extent requested by the Administrative Agent.

 

(b)                                 Each Acceptable Ground Lease is in full
force and effect.

 

68

--------------------------------------------------------------------------------


 

x.                                      Unencumbered Properties.  To the
Borrower’s knowledge and except where the failure of any of the following to be
true and correct would not have a Material Adverse Effect:

 

(a)                                 Each Unencumbered Property complies with all
Laws, including all subdivision and platting requirements, without reliance on
any adjoining or neighboring property.  No Loan Party has received any notice or
claim from any Person that an Unencumbered Property, or any use, activity,
operation, or maintenance thereof or thereon, is not in compliance with any Law,
and has no knowledge of any such noncompliance except as disclosed in writing to
the Administrative Agent;

 

(b)                                 The Loan Parties have not directly or
indirectly conveyed, assigned, or otherwise disposed of, or transferred (or
agreed to do so) any development rights, air rights, or other similar rights,
privileges, or attributes with respect to an Unencumbered Property, including
those arising under any zoning or property use ordinance or other Laws;

 

(c)                                  All utility services necessary for the use
of each Unencumbered Property and the operation thereof for their intended
purpose are available at each Unencumbered Property;

 

(d)                                 The current use of each Unencumbered
Property complies in all material respects with all applicable zoning
ordinances, regulations, and restrictive covenants affecting such Unencumbered
Property, all use restrictions of any Governmental Authority having jurisdiction
have been satisfied; and

 

(e)                                  No Unencumbered Property is the subject of
any pending or, to any Loan Party’s knowledge, threatened Condemnation or
material adverse zoning proceeding for which the Administrative Agent has not
been notified in accordance with Section 7.03(f).

 

y.                                      OFAC.   No Loan Party, nor, to the
knowledge of any Loan Party, any Related Party, (i) is currently the subject of
any Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five (5) years)
engaged in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction.  No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
the Lead Arranger or the Administrative Agent) of Sanctions.  Each Loan Party,
their respective officers and, to the knowledge of the Parent and the Borrower,
its respective directors, employees and agents and any Related Party, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. No Credit Extension, use of the proceeds of any Credit Extension, or
other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions.  Neither the making of the Credit Extensions hereunder nor
the use of the proceeds thereof will violate the Patriot Act, the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation

 

69

--------------------------------------------------------------------------------


 

or executive order relating thereto or successor statute thereto. Each Loan
Party is in compliance in all material respects with the Patriot Act.

 

z.                                       EEA Financial Institutions.   No Loan
Party is an EEA Financial Institution.

 

25.
AFFIRMATIVE COVENANTS

 

So long as any Loan or other Obligation hereunder (excluding contingent
indemnification obligations to the extent no unsatisfied claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

 

a.                                      Financial Statements.  Each of the
Parent and the Borrower shall deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within one hundred five (105) days after the end of each fiscal year of the
Parent (or, if earlier, fifteen (15) days after the date required to be filed
with the SEC without giving effect to any extension permitted by the SEC)
(commencing with the fiscal year ending December 31, 2016, a consolidated
balance sheet of the Parent as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Parent (or, if earlier, five (5) days after
the date required to be filed with the SEC) (commencing with the fiscal quarter
ending March 31, 2017), a consolidated balance sheet of the Parent, the Borrower
and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Parent’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes

 

70

--------------------------------------------------------------------------------


 

As to any information contained in materials furnished pursuant to Section 7.02,
the Parent and the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent and the Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

 

b.                                      Certificates; Other Information.  Each
of the Parent and the Borrower shall deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, chief accounting officer, treasurer or controller of the Borrower
(which delivery may, unless the Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

 

(b)                                 promptly after any request by the
Administrative Agent, copies of any detailed audit opinions or review reports
submitted to the board of directors (or the audit committee of the board of
directors) of the Parent by independent accountants in connection with the
accounts or books of the Parent;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of publicly-held debt
securities of the Parent or the Borrower pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 7.01 or any other clause of this
Section 7.02;

 

(e)                                  promptly, and in any event within five
(5) Business Days after receipt thereof by the Parent or the Borrower, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any material investigation
or other material inquiry by such agency regarding financial or other
operational results of any Company unless restricted from doing so by such
agency; and

 

(f)                                   promptly, such additional information
regarding the business, financial or corporate affairs of the Parent or the
Borrower or any Unencumbered Property, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

71

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower (A) files any such document with the Securities and
Exchange Commission’s EDGAR system (or any successor thereto) in a manner
accessible to the public at large or (B) posts such documents, or provides a
link thereto on the Parent and the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Parent and the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent and the Borrower with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Parent and the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent,
the Borrower or their Affiliates, or the respective Equity Interests of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ Equity Interests. The Parent and the
Borrower hereby agree that (w) all the Borrower Materials that are to be made
available to the Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking the Borrower Materials
“PUBLIC,” the Parent and the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Parent and the Borrower or their Equity Interests for purposes of United
States Federal and state securities laws (provided that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all the Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat any the Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

c.                                       Notices.  Each of the Parent and the
Borrower shall, upon becoming aware of same, promptly notify the Administrative
Agent who shall notify each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to have a Material Adverse Effect;

 

72

--------------------------------------------------------------------------------


 

(c)                                  of the occurrence of any ERISA Event which
has resulted or would result in liabilities of any Company in an aggregate
amount in excess of the Threshold Amount;

 

(d)                                 of any material litigation, arbitration or
governmental investigation or proceeding instituted or threatened in writing
against any Unencumbered Property, and any material development therein;

 

(e)                                  of any announcement by Moody’s, Fitch or
S&P of any change in a Debt Rating or in its “outlook” with respect to a Debt
Rating;

 

(f)                                   of any actual or threatened in writing
Condemnation or zoning proceeding of any portion of any Unencumbered Property,
any negotiations with respect to any such taking, or any material loss of or
substantial damage to any Unencumbered Property, in each case, except to the
extent that the same could not reasonably be expected to have a Material Adverse
Effect;

 

(g)                                  of any Casualty with respect to any
Unencumbered Property except to the extent that the same could not reasonably be
expected to have a Material Adverse Effect;

 

(h)                                 of any material permit, license, certificate
or approval required with respect to any Unencumbered Property that lapses or
ceases to be in full force and effect or any claim from any person that any
Unencumbered Property, or any use, activity, operation or maintenance thereof or
thereon, is not in compliance with any Law, in each case, except to the extent
that the same could not reasonably be expected to have a Material Adverse
Effect;

 

(i)                                     of any material change in accounting
policies or financial reporting practices by any Company, including any
determination by the Borrower referred to in Section 2.10(b); and

 

(j)                                    of any labor controversy pending or
threatened against any Company, and any material development in any labor
controversy except to the extent that the same could not reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 7.03  shall be accompanied by a statement
of a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and/or the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

d.                                      Payment of Obligations.  Each of the
Parent and the Borrower shall, and shall cause each other Loan Party to, pay and
discharge as the same shall become due and payable, all its obligations and
liabilities, including: (a) all tax liabilities, assessments and governmental
charges or levies upon a Loan Party or its properties or assets, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Loan Party; (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property other than Liens of the type permitted

 

73

--------------------------------------------------------------------------------


 

under Sections 8.01(a) through (g); and (c) all Indebtedness, as and when due
and payable except, in each case, where the failure to do so would not result in
a Material Adverse Effect.

 

e.                                       Preservation of Existence, Etc.  Each
of the Parent and the Borrower shall, and shall cause each other Loan Party to
(a) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not have a Material Adverse Effect; and (c) preserve or
renew all of its IP Rights, the non-preservation of which would have a Material
Adverse Effect.

 

f.                                        Maintenance of Properties.  Each of
the Parent and the Borrower shall, and shall cause each other Company to
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition
except to the extent the failure to do so would not result in a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so would not have a Material Adverse
Effect; (c) use the standard of care typical in the industry in the operation
and maintenance of its (i) Unencumbered Properties, and, (ii) as to its other
Properties except where the failure to do so would not have a Material Adverse
Effect; and (d) keep the Unencumbered Properties in good order, repair,
operating condition, and appearance, causing all necessary repairs, renewals,
replacements, additions, and improvements to be promptly made, and not allow any
of the Unencumbered Properties to be misused, abused or wasted or to deteriorate
(ordinary wear and tear excepted) except where the failure to do so would not
have a Material Adverse Effect.

 

g.                                       Maintenance of Insurance.  Each of the
Parent and the Borrower shall, and shall cause each other Company to, maintain
with financially sound and reputable insurance companies not Affiliates of any
Company, insurance (including flood insurance if available or required) with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

h.                                      Compliance with Laws; Beneficial
Ownership Regulations.  Each of the Parent and the Borrower shall, and shall
cause each other Subsidiary Guarantor to, (a) comply in all material respects
with the requirements of all Laws (including without limitation Anti-Corruption
Laws and applicable Sanctions) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith would not have a Material Adverse Effect,
(b) notify the Administrative Agent and each Lender that previously received a
Beneficial Ownership Certification of any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified therein and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the

 

74

--------------------------------------------------------------------------------


 

case may be, any information or documentation requested by it for purposes of
complying with the Beneficial Ownership Regulation.

 

i.                                          Books and Records.  Each of the
Parent and the Borrower shall, and shall cause each other Company to:
(a) maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of each
Company, as the case may be; and (b) maintain such books of record and account
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over any Company, as the case may be.

 

j.                                         Inspection Rights.  Subject to the
rights of tenants, each of the Parent and the Borrower shall, and shall cause
each other Loan Party to, permit representatives and independent contractors of
the Administrative Agent and each Lender, at the expense of the Administrative
Agent or such Lender, to visit and inspect and photograph any Unencumbered
Property and any of its other properties, to examine its corporate, financial
and operating records, and all recorded data of any kind or nature, regardless
of the medium of recording including all software, writings, plans,
specifications and schematics, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its officers all at the
expense of the Borrower and at such reasonable times during normal business
hours, upon reasonable advance notice to the applicable Loan Party and no more
often than once in any period of twelve (12) consecutive months unless an Event
of Default has occurred and is continuing; provided that when an Event of
Default has occurred and is continuing the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice, subject to the rights of tenants. 
Any inspection or audit of the Unencumbered Properties or the books and records,
including recorded data of any kind or nature, regardless of the medium of
recording including software, writings, plans, specifications and schematics of
any Loan Party, or the procuring of documents and financial and other
information, by the Administrative Agent on behalf of itself or on behalf of the
Lenders shall be for the Administrative Agent’s and the Lenders’ protection
only, and shall not constitute any assumption of responsibility to any Loan
Party or anyone else with regard to the condition, construction, maintenance or
operation of the Unencumbered Properties nor the Administrative Agent’s approval
of any certification given to the Administrative Agent nor relieve any Loan
Party of the Borrower’s or any other Loan Party’s obligations.

 

k.                                      Use of Proceeds.  Each of the Parent and
the Borrower shall, and shall cause each other Company to, use the proceeds of
the Credit Extensions (a) to refinance the obligations of the Companies under
existing facilities, (b) to finance the acquisition of Properties, (c) to pay
operating and leasing expenses with respect to its Properties, and (d) for
general corporate purposes, in each case, not in contravention of any Law or of
any Loan Document.

 

l.                                          Environmental Matters.  Each of the
Parent and the Borrower shall, and shall cause each other Loan Party to:

 

(a)                                 Violations; Notice to the Administrative
Agent.  Use reasonable efforts to:

 

75

--------------------------------------------------------------------------------


 

(i)                                     Keep the Unencumbered Properties free of
Contamination, except to the extent that any failure to do so could not
reasonably be expected to have a Material Adverse Effect;

 

(ii)                                  Promptly deliver to the Administrative
Agent a copy of each report pertaining to any Property or to any Loan Party
prepared by or on behalf of such Loan Party pursuant to a material violation of
any Environmental Requirement to the extent that the same could reasonably be
expected to have a Material Adverse Effect; and

 

(iii)                               As soon as practicable advise the
Administrative Agent in writing of any Environmental Claim or of the discovery
of any Contamination on any Unencumbered Property that could reasonably be
expected to have a Material Adverse Effect, as soon as any Loan Party first
obtains knowledge thereof, including a description of the nature and extent of
the Environmental Claim and/or Hazardous Material and all relevant
circumstances.

 

(b)                                 Site Assessments and Information.  If the
Parent or the Borrower fails to comply with Section 7.12(a) or if any other
Event of Default shall have occurred and be continuing, then if requested by the
Administrative Agent, at the Borrower’s expense, deliver to the Administrative
Agent from time to time, but no more frequently than once per calendar year
unless an Event of Default exists, in each case within seventy five (75) days
after the Administrative Agent’s request, an Environmental Assessment
(hereinafter defined) made after the date of the Administrative Agent’s
request.  As used in this Agreement, the term “Environmental Assessment” means a
report of an environmental assessment of any or all Unencumbered Properties and
of such scope so as to be compliant with the guidelines established by the ASTM
(including the taking of soil borings and air and groundwater samples and other
above and below ground testing) as the Administrative Agent may reasonably
request to be performed by a licensed environmental consulting firm reasonably
acceptable to the Administrative Agent.  Each applicable Loan Party shall
cooperate with each consulting firm making any such Environmental Assessment and
shall supply to the consulting firm all information available to such Loan Party
to facilitate the completion of the Environmental Assessment.  If any Loan Party
fails to furnish the Administrative Agent within thirty (30) days after the
Administrative Agent’s request with a copy of an agreement with an acceptable
environmental consulting firm to provide such Environmental Assessment, or if
any Loan Party fails to furnish to the Administrative Agent such Environmental
Assessment within seventy five (75) days after the Administrative Agent’s
request, upon written notice to the Parent and the Borrower, the Administrative
Agent may cause any such Environmental Assessment to be made at the Borrower’s
expense and risk.  Subject to the rights of tenant, the Administrative Agent and
its designees are hereby granted access to the Unencumbered Properties upon
written notice, and a license which is coupled with an interest and irrevocable,
to make or cause to be made such Environmental Assessments.  The Administrative
Agent may disclose to any Governmental Authority, to the extent required by
Applicable Law, any information the Administrative Agent ever has about the
environmental condition or compliance of the Unencumbered Properties, but shall
be under no duty to disclose any such information

 

76

--------------------------------------------------------------------------------


 

except as may be required by Law.  The Administrative Agent shall be under no
duty to make any Environmental Assessment of the Unencumbered Properties, and in
no event shall any such Environmental Assessment by the Administrative Agent be
or give rise to a representation that any Hazardous Material is or is not
present on the Unencumbered Properties, or that there has been or shall be
compliance with any Environmental Requirement, nor shall any Company or any
other Person be entitled to rely on any Environmental Assessment made by the
Administrative Agent or at the Administrative Agent’s request but the
Administrative Agent shall deliver a copy of such report to the Parent and the
Borrower.  Neither the Administrative Agent nor any Lender owes any duty of care
to protect any Company or any other Person against, or to inform them of, any
Hazardous Material or other adverse condition affecting the Unencumbered
Properties.

 

(c)                                  Remedial Actions.  If any Contamination
which could reasonably be expected to have a Material Adverse Effect is
discovered on any Unencumbered Property at any time and regardless of the cause,
(i) promptly at the applicable Loan Parties’ sole expense, remove, treat, and
dispose of the Hazardous Material in compliance with all applicable
Environmental Requirements in addition to taking such other action as is
necessary to have the full use and benefit of such Unencumbered Property as
contemplated by the Loan Documents, and provide the Administrative Agent with
satisfactory evidence thereof; and (ii) if reasonably requested by the
Administrative Agent, provide to the Administrative Agent within thirty (30)
days of the Administrative Agent’s request a bond, letter of credit, or other
financial assurance, including self-assurance, evidencing to the Administrative
Agent’s satisfaction that all necessary funds are readily available to pay the
costs and expenses of the actions required by the preceding clause (i) and to
discharge any assessments or liens established against such Unencumbered
Property as a result of the presence of the Hazardous Material on the
Unencumbered Property. After completion of such remedial actions, the applicable
Loan Party shall promptly request regulatory approval, take all reasonable
measures to expedite issuance of such approval and upon receipt thereof deliver
to the Administrative Agent a letter indicating that no further action is
required with respect to the applicable Unencumbered Property or similar
confirmation by the applicable regulator that all required remedial action as
stated above has been taken and successfully completed to the satisfaction of
the applicable regulator.  The Loan Parties shall not be deemed to have
satisfied their remedial obligations under this provision until they have
provided the Administrative Agent such confirmation.

 

m.                                  Ground Leases.  Solely with respect to
Unencumbered Property, each of the Parent and the Borrower shall, and shall
cause each other Loan Party to:

 

(a)                                 Diligently perform and observe in all
material respects all of the terms, covenants, and conditions of any Acceptable
Ground Lease as tenant under such Acceptable Ground Lease; and

 

(b)                                 Promptly notify the Administrative Agent of
(i) the giving to the applicable Subsidiary Guarantor of any notice of any
default by such Subsidiary Guarantor under any Acceptable Ground Lease and
deliver to the Administrative Agent a

 

77

--------------------------------------------------------------------------------


 

true copy of each such notice within five (5) Business Days of such Subsidiary
Guarantor’s receipt thereof, and (ii) any bankruptcy, reorganization, or
insolvency of the landlord under any Acceptable Ground Lease or of any notice
thereof, and deliver to the Administrative Agent a true copy of such notice
within five (5) Business Days of the applicable Subsidiary Guarantor’s receipt.

 

(c)                                  Exercise any individual option to extend or
renew the term of an Acceptable Ground Lease upon demand by the Administrative
Agent made at any time within thirty (30) days prior to the last day upon which
any such option may be exercised, and each applicable Subsidiary Guarantor
hereby expressly authorizes and appoints the Administrative Agent as its
attorney-in-fact to exercise any such option in the name of and upon behalf of
such Subsidiary Guarantor, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest.

 

If the applicable Subsidiary Guarantor shall default in the performance or
observance of any term, covenant, or condition of any Acceptable Ground Lease on
the part of such Subsidiary Guarantor and shall fail to cure the same prior to
the expiration of any applicable cure period provided thereunder, then the
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants, and conditions of such Acceptable Ground
Lease on the part of such Subsidiary Guarantor to be performed or observed on
behalf of such Subsidiary Guarantor, to the end that the rights of such
Subsidiary Guarantor in, to, and under such Acceptable Ground Lease shall be
kept unimpaired and free from default.  If the landlord under any Acceptable
Ground Lease shall deliver to the Administrative Agent a copy of any notice of
default under such Acceptable Ground Lease, then such notice shall constitute
full protection to the Administrative Agent for any action taken or omitted to
be taken by the Administrative Agent, in good faith, in reliance thereon.

 

n.                                      Unencumbered Properties.

 

(a)                                 Except where the failure to comply with any
of the following would not have a Material Adverse Effect, each of the Parent
and the Borrower shall, and shall use commercially reasonable efforts to cause
each other Loan Party or the applicable tenant, to:

 

(i)                                     Pay all real estate and personal
property taxes, assessments, water rates or sewer rents, ground rents,
maintenance charges, impositions, and any other charges, including vault charges
and license fees for the use of vaults, chutes and similar areas adjoining any
Unencumbered Property, now or hereafter levied or assessed or imposed against
any Unencumbered Property or any part thereof (except those which are being
contested in good faith by appropriate proceedings diligently conducted);

 

(ii)                                  Promptly pay (or cause to be paid) when
due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with any Unencumbered Property (except those
which are being contested in good faith by appropriate proceedings diligently
conducted), and in any event never

 

78

--------------------------------------------------------------------------------


 

permit to be created or exist in respect of any Unencumbered Property or any
part thereof any other or additional Lien or security interest other than Liens
permitted by Section 8.01; and

 

(iii)                               Operate the Unencumbered Properties in a
good and workmanlike manner and in all material respects in accordance with all
Laws in accordance with such Loan Party’s prudent business judgment.

 

(b)                                 Except where the failure would not have a
material and adverse effect on the value of the Unencumbered Properties, taken
as whole, each of the Parent and the Borrower shall, and shall cause each other
Loan Party to, to the extent owned and controlled by a Loan Party, preserve,
protect, renew, extend and retain all material rights and privileges granted for
or applicable to each Unencumbered Property.

 

26.
NEGATIVE COVENANTS

 

So long as any Loan or other Obligation hereunder (excluding contingent
indemnification obligations to the extent no unsatisfied claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

 

a.                                      Liens.  Each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any
Unencumbered Property, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 8.01;

 

(c)                                  Liens for taxes not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case

 

79

--------------------------------------------------------------------------------


 

materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(g)                                  Liens securing judgments for the payment of
money not constituting an Event of Default under Section 9.01(i);

 

(h)                                 the rights of tenants under leases or
subleases not interfering with the ordinary conduct of business of such Person;

 

(i)                                     Liens securing obligations in the nature
of personal property financing leases for furniture, furnishings or similar
assets, Capital Leases Obligations and other purchase money obligations for
fixed or capital assets; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(ii) the obligations secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, and (iii) with respect to Capital Leases, such Liens do not at any
time extend to or cover any assets other than the assets subject to such Capital
Leases;

 

(j)                                    Liens securing obligations in the nature
of the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(k)                                 all Liens, encumbrances and other matters
disclosed in any owner’s title insurance policies or other title reports and
updated thereof accepted by the Administrative Agent; and

 

(l)                                     such other title and survey exceptions
as the Administrative Agent has approved in writing in the Administrative
Agent’s reasonable discretion.

 

b.                                      Indebtedness.  Each of the Parent and
the Borrower shall not, nor shall it permit any other Loan Party to, create,
incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 8.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)                                  Guarantees of (i) the Borrower or the
Parent in respect of Indebtedness otherwise permitted hereunder of the Borrower
or any other Guarantor, (ii) the Parent or the Borrower, in respect of
Indebtedness otherwise permitted hereunder of any Non-Guarantor Subsidiary if,
in the case of any Guarantee pursuant to this clause (ii), (x) no Default shall
exist immediately before or immediately after the making of such

 

80

--------------------------------------------------------------------------------


 

Guarantee, and (y) there exists no violation of the financial covenants set
forth in Section 8.14 hereunder on a pro forma basis after the making of such
Guarantee, and (iii) Non-Guarantor Subsidiaries made in the ordinary course of
business;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

 

(e)                                  Indebtedness in respect of Capital Leases
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 8.01(i), and unsecured Indebtedness in the form
of trade payables incurred in the ordinary course of business; and

 

(f)                                   Indebtedness of the Borrower or the Parent
incurred or assumed after the date hereof that is either unsecured or is secured
by Liens on assets of the Parent or the Borrower (other than any Unencumbered
Property or the Equity Interests in any Loan Party); provided, such Indebtedness
shall be permitted under this Section 8.02(f) only if: (i) no Default shall
exist immediately before or immediately after the incurrence or assumption of
such Indebtedness, and (ii) there exists no violation of the financial covenants
set forth in Section 8.14 hereunder on a pro forma basis after the incurrence or
assumption of such Indebtedness.

 

c.                                       Investments.  Neither the Parent nor
the Borrower shall have and shall not permit the Companies’ to have any
Investments other than:

 

(a)                                 Investments in the form of cash or Cash
Equivalents;

 

(b)                                 Investments existing on the date hereof and
set forth on Schedule 6.13;

 

(c)                                  advances to officers, directors and
employees of the Borrower and Subsidiaries for travel, entertainment, relocation
and analogous ordinary business purposes;

 

(d)                                 Investments of the Guarantor and the
Borrower in the form of Equity Interests and investments of the Borrower in any
wholly-owned Subsidiary, and Investments of the Borrower directly in, or of any
wholly-owned Subsidiary in another wholly-owned Subsidiary which owns, real
property assets which are functional industrial, manufacturing,
warehouse/distribution and/or office properties located within the United
States, provided in each case the Investments held by the Borrower or Subsidiary
are in accordance with the provisions of this Section 8.03 other than this
Section 8.03(d);

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business;

 

81

--------------------------------------------------------------------------------


 

(f)                                   Investments in non-wholly owned
Subsidiaries and Unconsolidated Affiliates;

 

(g)                                  Investments in mortgages and mezzanine
loans;

 

(h)                                 Investments in unimproved land holdings and
Construction in Progress;

 

(i)                                     Investments by the Parent for the
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of the Parent or the Borrower now or hereafter outstanding to the
extent permitted under Section 8.06 below; and

 

(j)                                    Other Investments not to exceed at any
time ten percent (10%) of Total Asset Value.

 

d.                                      Fundamental Changes.  Each of the Parent
and the Borrower shall not, nor shall it permit any other Loan Party to,
directly or indirectly, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default has occurred and is continuing or would result therefrom:

 

(a)                                 any Loan Party (other than the Parent or the
Borrower) may merge with (i) the Parent or the Borrower, provided that the
Parent or the Borrower, as applicable, shall be the continuing or surviving
Person, or (ii) any other Loan Party, or (iii) any other Person, provided that
if it owns an Unencumbered Property and is not the surviving entity, then such
Property shall cease to be an Unencumbered Property;

 

(b)                                 any Loan Party (other than the Parent or the
Borrower) may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Loan Party;

 

(c)                                  any Loan Party may Dispose of a Property
owned by such Loan Party in the ordinary course of business and for fair value;
and

 

(d)                                 the Parent or the Borrower may merge or
consolidate with another Person so long as either the Parent or the Borrower, as
the case may be, is the surviving entity, shall remain in pro forma compliance
with the covenants set forth in Section 8.14 below after giving effect to such
transaction, and the Borrower shall have given the Administrative Agent at least
fifteen (15) Business Days’ prior written notice of such merger or
consolidation, such notice to include a certification as to the pro forma
compliance referenced above, with the Borrower agreeing to provide such other
financial information as the Administrative Agent shall reasonably request in
order to verify such pro forma compliance.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

82

--------------------------------------------------------------------------------


 

e.                                       Dispositions.  Each of the Parent, the
Borrower or any Loan Party shall not make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Any other Dispositions of Properties or
other assets in an arm’s length transaction; provided that the Borrower and the
Parent will remain in pro forma compliance with the covenants set forth in
Section 8.14 after giving effect to such transaction.

 

f.                                        Restricted Payments.  Each of the
Parent and the Borrower shall not, nor shall it permit any other Company to,
directly or indirectly, declare or make, directly or indirectly, any Restricted
Payment other than (a) Minimum Distributions, (b) Restricted Payments made by
any Company to the Borrower or the Parent, or (c)  provided no Event of Default
shall have occurred and be continuing at the time of such payment or would
result therefrom, other Restricted Payments.

 

g.                                       Change in Nature of Business.  Except
for Investments permitted under Section 8.03, each of the Parent and the
Borrower shall not, nor shall it permit any other Loan Party to, directly or
indirectly, engage in any material line of business substantially different from
those lines of business conducted by the Companies on the date hereof or any
business substantially related or incidental thereto.

 

h.                                      Transactions with Affiliates.  Each of
the Parent and the Borrower shall not, nor shall it permit any other Loan Party
to, directly or indirectly, enter into any transaction of any kind with any
Affiliate of a Company, whether or not in the ordinary course of business, other
than on fair and reasonable terms substantially as favorable to such Loan Party
as would be obtainable by such Company at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.

 

i.                                          Burdensome Agreements.  Each of the
Parent and the Borrower shall not, nor shall it permit any other Loan Party to,
directly or indirectly enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that directly or indirectly prohibits any
Company from (a) creating or incurring any Lien on any Unencumbered Property
unless simultaneously therewith such Unencumbered Property ceases to be an
Unencumbered Property, other than restrictions or conditions set forth in the
Note Purchase Agreements, the Credit Agreements and, to the extent such
restrictions or conditions are customary for such Indebtedness, any other
agreements governing Indebtedness permitted under Section 8.02, in each case,
which restrictions are no more restrictive, taken as a whole than the comparable
restrictions and conditions set forth in this Agreement as determined in the
good faith judgment of the Borrower, (b) other than restrictions or conditions
set forth in the Note Purchase Agreements, the Credit Agreements and, to the
extent such restrictions or conditions are customary for such Indebtedness, any
other agreements governing Indebtedness permitted under Section 8.02, in each
case, which restrictions are no more restrictive, taken as a whole than the

 

83

--------------------------------------------------------------------------------


 

comparable restrictions and conditions set forth in this Agreement as determined
in the good faith judgment of the Borrower, limiting the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (c) requiring the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

 

j.                                         Use of Proceeds.  Each of the Parent
and the Borrower shall not, nor shall it permit any other Company to, directly
or indirectly, use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.  The Borrower shall
not request any Credit Extension, shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents do not use the proceeds of any Credit Extension (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (ii) in any manner that would result in the violation of
any applicable Sanctions.

 

k.                                      Unencumbered Properties; Ground Leases
Each of the Parent and the Borrower shall not, nor shall it permit any other
Loan Party to, directly or indirectly:

 

(a)                                 Use or occupy or conduct any activity on, or
knowingly permit the use or occupancy of or the conduct of any activity on any
Unencumbered Properties by any tenant, in any manner which violates any Law or
which constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with Section 7.07 commercially unreasonable (including
by way of increased premium);

 

(b)                                 [Reserved];

 

(c)                                  Without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), (i) impose any material easement, restrictive covenant, or encumbrance
upon any Unencumbered Property, (ii) execute or file any subdivision plat or
condominium declaration affecting any Unencumbered Property, or (iii) consent to
the annexation of any Unencumbered Property to any municipality;

 

(d)                                 Do any act, or suffer to be done any act by
any Company or any of its Affiliates, which would reasonably be expected to
materially decrease the value of any Unencumbered Property (including by way of
negligent act);

 

84

--------------------------------------------------------------------------------


 

(e)                                  [Reserved];

 

(f)                                   Allow there to be fewer than twenty-five
(25) Unencumbered Properties as of any date of determination;

 

(g)                                  Allow the Total Asset Value of the
Unencumbered Properties to be less than One Hundred Fifty Million Dollars
($150,000,000.00);

 

(h)                                 Without the prior consent of the Lenders
(which consent shall not be unreasonably withheld or delayed), surrender the
leasehold estate created by any Acceptable Ground Lease or terminate or cancel
any Acceptable Ground Lease or materially modify, change, supplement, alter, or
amend any Acceptable Ground Lease, either orally or in writing, in each case, to
the extent such event would reasonably be expected to be materially adverse to
the interests of the Lenders; and

 

(i)                                     Enter into any Contractual Obligations
related to any Unencumbered Property providing for the payment a management fee
(or any other similar fee) to anyone other than a Company if, with respect
thereto, the Administrative Agent has reasonably required that such fee be
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent, and an acceptable subordination agreement has not yet been obtained.

 

l.                                          Environmental Matters.  Each of the
Parent and the Borrower shall not knowingly directly or indirectly:

 

(a)                                 Cause, commit, permit, or allow to continue
(i) any violation of any Environmental Requirement by or with respect to any
Unencumbered Property or any use of or condition or activity on any Unencumbered
Property, or (ii) the attachment of any environmental Liens on any Unencumbered
Property, in each case, that could reasonably be expected to have a Material
Adverse Effect;

 

(b)                                 Place, install, dispose of, or release, or
cause, permit, or allow the placing, installation, disposal, spilling, leaking,
dumping, or release of, any Hazardous Material on any Unencumbered Property in
any manner that could reasonably be expected to have a Material Adverse Effect;
and

 

(c)                                  Use any Hazardous Material on any
Unencumbered Property except in such a manner which could not reasonably be
expected to have a Material Adverse Effect.

 

m.                                  Negative Pledge; Indebtedness.  Each of the
Parent and the Borrower shall not permit:

 

(a)                                 The Equity Interests of the Borrower held by
the Parent to be subject to any Lien.

 

(b)                                 Any Person (other than the Parent or the
Borrower) that directly or indirectly owns Equity Interests in any Subsidiary
Guarantor to (i) incur any Indebtedness

 

85

--------------------------------------------------------------------------------


 

(whether Recourse Indebtedness or Non-Recourse Indebtedness) (other than
Indebtedness listed on Schedule 8.13 and Additional Permitted Indebtedness),
(ii) provide Guarantees to support Indebtedness (other than Indebtedness listed
on Schedule 8.13 and Additional Permitted Indebtedness), or (iii) have its
Equity Interests subject to any Lien or other encumbrance (other than in favor
of the Administrative Agent).

 

(c)                                  Any Subsidiary Guarantor that owns an
Unencumbered Property to (i) incur any Indebtedness (whether Recourse
Indebtedness or Non-Recourse Indebtedness) (other than the
Obligations, Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness) or (ii) provide Guarantees to support Indebtedness (other than the
Obligations, Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness).

 

n.                                      Financial Covenants.  The Parent shall
not, directly or indirectly, permit:

 

(a)                                 Maximum Consolidated Leverage Ratio.  As of
the last day of any fiscal quarter, the Consolidated Leverage Ratio to exceed
sixty percent (60%); provided that, if any Material Acquisition shall occur and
the Consolidated Leverage Ratio shall have been less than sixty percent (60%)
for at least one full fiscal quarter immediately preceding the proposed
Consolidated Leverage Ratio Covenant Holiday, then, at the election of the
Borrower upon delivery of prior written notice to the Administrative Agent,
concurrently with or prior to the delivery of a Compliance Certificate pursuant
to Section 7.02(a), and provided that no Default or Event of Default shall have
occurred and be continuing, the maximum Consolidated Leverage Ratio covenant
level shall be increased to sixty-five (65%) for the fiscal quarter in which
such Material Acquisition is consummated and the three (3) fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition is
consummated (any such increase a “Consolidated Leverage Ratio Covenant
Holiday”); provided further that not more than two (2) Consolidated Leverage
Ratio Covenant Holidays may be elected by the Borrower during the term of this
Agreement;

 

(b)                                 Maximum Secured Leverage Ratio. As of the
last day of any fiscal quarter, the Secured Leverage Ratio to exceed forty
percent (40%);

 

(c)                                  Maximum Unencumbered Leverage Ratio. As of
the last day of any fiscal quarter, the Unencumbered Leverage Ratio to exceed
sixty percent (60%); provided that, if any Material Acquisition shall occur and
the Unencumbered Leverage Ratio shall have been less than sixty percent (60%)
for at least one full fiscal quarter immediately preceding the proposed
Unencumbered Leverage Ratio Covenant Holiday, then, at the election of the
Borrower upon delivery of prior written notice to the Administrative Agent,
concurrently with or prior to the delivery of a Compliance Certificate pursuant
to Section 7.02(a), and provided that no Default or Event of Default shall have
occurred and be continuing, the maximum Unencumbered Leverage Ratio covenant
level shall be increased to sixty-five (65%) for the fiscal quarter in which
such Material Acquisition is consummated and the three (3) fiscal quarters
immediately following the fiscal quarter in which such Material Acquisition is
consummated (any such increase an “Unencumbered Leverage Ratio Covenant
Holiday”); provided further that not more than two (2)

 

86

--------------------------------------------------------------------------------


 

Unencumbered Leverage Ratio Covenant Holidays may be elected by the Borrower
during the term of this Agreement;

 

(d)                                 [Reserved];

 

(e)                                  Minimum Fixed Charge Ratio.  As of the last
day of any fiscal quarter, the Fixed Charge Ratio for the Parent, on a
consolidated basis, for the fiscal quarter then ended, annualized, to be less
than or equal to 1.5 to 1.0; and

 

(f)                                   Minimum Unsecured Interest Coverage Ratio.
As of the last day of any fiscal quarter, the Unsecured Interest Coverage Ratio
for the Parent, on a consolidated basis, for the fiscal quarter then ended,
annualized, to be less than or equal to 1.75 to 1.00

 

27.                              
EVENTS OF DEFAULT AND REMEDIES

 

a.                                      Events of Default.  Any of the following
shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan, or (ii) within five (5) days after the same becomes due,
any interest on any Loan due hereunder, except that there shall be no grace
period for interest due on any applicable Maturity Date, or (iii) within ten
(10) days after notice from the Administrative Agent, any other amount payable
to the Administrative Agent or any Lender hereunder or under any other Loan
Document except that there shall be no grace period for any amount due on any
Maturity Date; or

 

(b)                                 Specific Covenants.  .  Any Loan Party fails
to perform or observe any term, covenant or agreement contained in any of
Sections 7.11 or Article VIII (other than Section 8.11 (a) and (c), or 8.13) or
the Parent fails to perform or observe any term, covenant or agreement contained
in the Parent Guaranty or any Subsidiary Guarantor fails to perform or observe
any term, covenant or agreement contained in the Subsidiary Guaranty; or

 

(c)                                  Performance.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02, or 7.03, and such failure continues unremedied for ten
(10) Business Days after such failure has occurred; or

 

(d)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a), (b), or (c) above) contained in any Loan Document on its part to
be performed or observed and such failure continues unremedied for thirty (30)
days after the earlier of notice from the Administrative Agent or the actual
knowledge of the Loan Party, and in the case of a default that cannot be cured
within such thirty (30) day period despite the Borrower’s diligent efforts but
is susceptible of being cured within ninety (90) days of the Borrower’s receipt
of the Administrative Agent’s original notice, then the Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of ninety (90)

 

87

--------------------------------------------------------------------------------


 

days from the Borrower’s receipt of the Administrative Agent’s original notice,
subject in each instance to the Borrower’s remedial rights under
Section 7.12(c); or

 

(e)                                  Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading when made or deemed made and shall not be cured
or remedied so that such representation, warranty, certification or statement of
fact is no longer incorrect or misleading within ten (10) days after the earlier
of notice from the Administrative Agent or the actual knowledge of any Loan
Party thereof; or

 

(f)                                   Cross-Default.  (i) Any Company (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), after the expiration of any
applicable grace periods, in respect of any Indebtedness or Guarantee (other
than (x) Indebtedness hereunder, and (y) Indebtedness under Swap Contracts)
having an aggregate principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness or more than the Threshold Amount to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Company is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Company is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or

 

(g)                                  Insolvency Proceedings, Etc.  Any Loan
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

88

--------------------------------------------------------------------------------


 

(h)                                 Inability to Pay Debts; Attachment.  (i) the
Parent or the Borrower becomes unable to pay its debts as they become due, or
any Loan Party admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Loan Party and is not released, vacated or fully bonded
within thirty (30) days after its issue or levy; or

 

(i)                                     Judgments.  There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(j)                                    ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
result in liability of any Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Parent or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(k)                                 Invalidity of Loan Documents.  Any Loan
Document at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect in all material
respects; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document, except as expressly
permitted hereunder; or

 

(l)                                     REIT Status of the Parent.  The Parent
ceases to be treated as a REIT or the Parent Shares shall fail to be listed and
traded on the New York Stock Exchange; or

 

(m)                             Change of Control.  There occurs any Change of
Control.

 

b.                                      Remedies Upon Event of Default.  If any
Event of Default occurs and is continuing, the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

89

--------------------------------------------------------------------------------


 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

c.                                       Application of Funds.  After the
exercise of remedies provided for in Section 9.02 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.16, be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders,
in proportion to the respective amounts described in this clause Third payable
to them;

 

Fourth, to payment of that portion of the Obligations constituting (x) unpaid
principal of the Loans and (y) payment obligations then owing to the
Administrative Agent, any Lender, or any Affiliate of the Administrative Agent
or any Lender (“Specified Derivatives Providers”) arising from, by virtue of, or
pursuant to any Swap Contract, other than any Excluded Swap Obligation, that
relates solely to the Obligations, ratably among the Lenders and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

90

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Obligations owing to Specified Derivatives
Providers shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

 

28.                              
THE ADMINISTRATIVE AGENT

 

a.                                      Appointment and Authority.  Each of the
Lenders hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions. 
It is understood and agreed that the use of the term “agent” (or any other
similar term) herein or in any other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

b.                                      Rights as a Lender.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

c.                                       Exculpatory Provisions.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative

 

91

--------------------------------------------------------------------------------


 

Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

d.                                      Reliance by the Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

e.                                       Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and

 

92

--------------------------------------------------------------------------------


 

powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

f.                                        Resignation of the Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to the reasonable approval of the Borrower (with any Lender or affiliate
of a Lender being deemed approved, unless such Lender is a Defaulting Lender,
and which approval shall not be required if an Event Default shall be in
existence), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as the Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as the
Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
pledge security held by the Administrative Agent on behalf of the Lenders under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such

 

93

--------------------------------------------------------------------------------


 

time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above.  Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) the Administrative Agent (other than any rights to indemnity payments
or other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as the Administrative Agent.

 

g.                                       Non-Reliance on the Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

h.                                      No Other Duties, Etc.  Anything herein
to the contrary notwithstanding, none of the Lead Arranger, Bookrunner,
Syndication Agent or co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender hereunder.

 

i.                                          The Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due

94

--------------------------------------------------------------------------------


 

the Lenders and the Administrative Agent under Sections 2.09 and 11.04) allowed
in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

j.                                         Guaranty Matters.  Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under a Guaranty pursuant to the terms of this Agreement.

 

29.                              
MISCELLANEOUS

 

a.                                      Amendments, Etc.  No amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 5.01(a) without the written consent of each Lender;

 

(b)                                 establish any commitment of any Lender to
make Committed Loans hereunder without the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to a Lender without the written consent of
each Lender directly affected thereby;

 

(d)                                 reduce or forgive the principal of, or the
rate of interest specified herein on, any Loan, or (subject to clause (iii) of
the second proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate,”

 

95

--------------------------------------------------------------------------------


 

waive any obligation of the Borrower to pay interest at the Default Rate, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder;

 

(e)                                  change Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of the Lenders required to amend, waive or otherwise
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
value of the Guaranties without the written consent of each Lender;

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.  All communications from the Administrative
Agent to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and, as appropriate, a
brief summary of all oral information provided to the Administrative Agent by
the Borrower in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof.

 

b.                                      Notices; Effectiveness; Electronic
Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other

 

96

--------------------------------------------------------------------------------


 

communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT

 

97

--------------------------------------------------------------------------------


 

WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of the
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages) resulting therefrom.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to the Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its Equity Interests for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by the Administrative Agent and
the Lenders.  The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, each

 

98

--------------------------------------------------------------------------------


 

Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

c.                                       No Waiver; Cumulative Remedies;
Enforcement.  No failure by any Lender or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
and provided under each other Loan Document are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.13), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as the Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

d.                                      Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  Each Loan Party shall
jointly and severally pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including (a) the reasonable fees,
charges and disbursements of counsel for the Administrative Agent; (b) fees and
charges of each consultant, inspector, and engineer; (c) uniform commercial code
searches; (d) judgment and tax lien searches for the Borrower and each
Guarantor; (e) escrow fees; and (f) documentary taxes, in connection with the
initial syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii)  all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable fees, charges and disbursements of any

 

99

--------------------------------------------------------------------------------


 

counsel for the Administrative Agent or any Lender (only if a Default shall be
in existence)), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided,
however that the Borrower shall not be required to pay the expenses of more than
one law firm acting as counsel for the Lenders (in addition to expenses for any
appropriate local or special counsel) in connection with such workout or
enforcement to the extent the Lenders reasonably determine that joint
representation is appropriate under the circumstances.

 

(b)                                 Indemnification.  The Parent and the
Borrower shall jointly and severally indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
resulting from any action, suit, or proceeding relating to (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Damages related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (w) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Related Party of such Indemnitee, (x) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, (y) for which an Indemnitee has been compensated pursuant to the
terms of this Agreement or the Fee Letter, or (z) to the extent based upon
contractual obligations of such Indemnitee owing by such Indemnitee to any third
party which are not expressly set forth in this Agreement.

 

100

--------------------------------------------------------------------------------


 

(c)                                  Reserved.

 

(d)                                 Reimbursement by the Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by the Loan
Parties to the Administrative Agent (or any sub-agent thereof), or any Related
Party of any of the foregoing (and without limiting their obligation to do so),
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s Applicable Percentage) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent), in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(e)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(f)                                   Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(g)                                  Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the replacement of any Lender and the
repayment, satisfaction or discharge of all the other Obligations.

 

e.                                       Payments Set Aside.  To the extent that
any payment by or on behalf of the Borrower is made to the Administrative Agent
or any Lender, or the Administrative Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in

 

101

--------------------------------------------------------------------------------


 

its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent (without relieving the Borrower of its
obligation to make any such payment so required), plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

f.                                        Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by the Lenders.  Any Lender may,
at no cost or expense to any Loan Party (except as provided in Section 11.13),
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

i)                                         in the case of an assignment of the
entire remaining amount of the assigning Lender’s Loans at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned (but any such assignment shall be of a
pro rata interest in each of the Loans; and

 

102

--------------------------------------------------------------------------------


 

ii)                                      in any case not described in
subsection (b)(i)(A) of this Section, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 and shall be an assignment of a pro rata interest in each of the
Loans, and the amount assigned to the Eligible Assignee shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

i)                                         the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender, an
Approved Fund or to any Federal Reserve Bank or other central bank authority or
comparable agency having jurisdiction over such Lender; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and

 

ii)                                      the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

103

--------------------------------------------------------------------------------


 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Parent or the Borrower or any of their
Affiliates or Subsidiaries, or (B) without the consent of the Administrative
Agent and the Borrower, to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural person, or
(D) without the consent of the Borrower, to any Excluded Party.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

104

--------------------------------------------------------------------------------


 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, an Excluded
Party, a Defaulting Lender or the Parent or the Borrower or any of their
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 11.04(d) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation than the Lender from whom it acquired the applicable participation
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent

 

105

--------------------------------------------------------------------------------


 

of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank authority or comparable agency having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(f)                                   Reserved.

 

(g)                                  USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

 

g.                                       Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process so
long as the Administrative Agent and any Lender, as the case may be, requests
confidential treatment of such Information to the extent permitted by Law
(provided that the requesting Administrative Agent or Lender shall not be
responsible for the failure by any such party to keep the Information
confidential), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any

 

106

--------------------------------------------------------------------------------


 

other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 3.06(c), Section 11.13 or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i)  any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower provided that the source of such information was not at the
time known to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such Information.  For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

h.                                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing and the Administrative Agent and the
Required Lenders shall have consented in writing thereto, each Lender and each
of their respective Affiliates (including, for the avoidance of doubt, any
Specified Derivatives Providers) is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch,

 

107

--------------------------------------------------------------------------------


 

office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application

 

i.                                          Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

j.                                         Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents , and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, by email with a pdf copy attached, or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

k.                                      Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the

 

108

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

 

l.                                          Severability.  If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

m.                                  Replacement of the Lenders.  If the Borrower
is entitled to replace a Lender pursuant to the provisions of Section 3.06, or
if any Lender is a Defaulting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01,
3.04 and 3.05) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

109

--------------------------------------------------------------------------------


 

(e)                                  A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

n.                                      Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARENT, THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING

 

110

--------------------------------------------------------------------------------


 

TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 PROVIDED THAT, IN THE CASE OF SERVICE ON ANY LOAN PARTY A COPY IS
ALSO DELIVERED TO JEFFREY SULLIVAN, GENERAL COUNSEL FOR PARENT AND BORROWER. 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

o.                                      No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Parent, the Borrower, and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i)(A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lead Arranger are
arm’s-length commercial transactions between the Parent, the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arranger, on the other hand, (B) each of the
Parent, the Borrower, and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) each of the
Administrative Agent, the Lead Arranger and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Parent, the Borrower, any other Loan Party, or any of their
respective Affiliates, or any other Person and (B) the Administrative Agent, the
Lead Arranger and the Lender have no obligation to the Parent, the Borrower, any

 

111

--------------------------------------------------------------------------------


 

other Loan Party, or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lead Arranger and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Parent, the Borrower, the other Loan Parties, and their respective
Affiliates, and the Administrative Agent, the Lead Arranger and the Lenders have
no obligation to disclose any of such interests to the Parent, the Borrower, any
other Loan Party, or any of their respective Affiliates.  To the fullest extent
permitted by Law, each of the Parent, the Borrower, and the other Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent and the Lead Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

p.                                      Electronic Execution of Assignments and
Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures , the electronic matching or assignment terms and
contract formations on electronic platforms approved by the Administrative Agent
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

q.                                      USA PATRIOT ACT.  Each Lender that is
subject to the Patriot Act (as hereinafter defined) and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record certain information
that identifies individuals or business entities which open an “account” with
such financial institution, which information includes the name, address, and
tax identification number of the Borrower and such other identification
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act and
comply with federal law.  An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product. the Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

r.                                         ENTIRE AGREEMENT.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

 

112

--------------------------------------------------------------------------------


 

s.             Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

t.                                      Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments;

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to

 

113

--------------------------------------------------------------------------------


 

such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement;

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

 

(i)            none of the Administrative Agent, any Lead Arranger nor any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to

 

114

--------------------------------------------------------------------------------


 

particular transactions and investment strategies (including in respect of the
Secured Obligations);

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v)           no fee or other compensation is being paid directly to the
Administrative Agent, each Lead Arranger or their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

 

(c)           The Administrative Agent and each Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

115

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REAFFIRMATION OF SUBSIDIARY GUARANTY

July 26, 2018

 

Each of the undersigned Subsidiary Guarantors hereby acknowledges receipt of a
copy of the foregoing Second Amendment to Second Amended and Restated Term Loan
Agreement with respect to that certain Second Amended and Restated Term Loan
Agreement dated as of December 20, 2016 by and among STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (together with its successors
and assigns, the “Borrower”), STAG INDUSTRIAL INC., a Maryland corporation and
the sole member of the sole general partner of the Borrower (the “Parent”), each
of the financial institutions initially a signatory to the Loan Agreement (as
defined below) together with their successors and assigns under Section 11.06 of
the Loan Agreement (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent (in such capacity, the “Administrative Agent”) (as
amended and as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), which Second Amendment to
Second Amended and Restated Term Loan Agreement is dated as of the date hereof
(the “Amendment”).  Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Loan Agreement.  Without in
any way establishing a course of dealing by the Administrative Agent or any
Lender, each of the undersigned Subsidiary Guarantors reaffirms the terms and
conditions of the Subsidiary Guaranty (as reaffirmed from time to time) and any
other Loan Document executed by it and acknowledges and agrees that such
agreement and each and every such Loan Document executed by the undersigned
Subsidiary Guarantors in connection with the Loan Agreement remains in full
force and effect and is hereby reaffirmed, ratified and confirmed.  All
references to the Loan Agreement contained in the above-referenced documents
shall be a reference to the Loan Agreement as so modified by the Amendment and
as the same may from time to time hereafter be amended, modified or restated.

 

***

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Reaffirmation of
Subsidiary Guaranty to be duly executed and delivered as of the date first
written above.

 

SUBSIDIARY GUARANTORS:

 

STAG Investments Holdings III, LLC

STAG III Albion, LLC

STAG III Boardman, LLC

STAG III Chesterfield, LLC

STAG III Daytona Beach, LLC

STAG III Elkhart, LLC

STAG III Farmington, LLC

STAG III Lewiston, LLC

STAG III Malden, LLC

STAG III Mason, LLC

STAG III Mayville, LLC

STAG III Newark, LLC

STAG III Pensacola, LLC

STAG III Rapid City, LLC

STAG III Twinsburg, LLC

STAG III Youngstown, LLC

STAG Investments Holdings IV, LLC

STAG IV Alexandria, LLC

STAG IV Belfast, LLC

STAG IV Cheektowaga, LLC

STAG IV Danville, LLC

STAG IV Seville, LLC

STAG IV Sun Prairie, LLC

STIR Investments GP IV, LLC

STAG GI Investments Holdings, LLC

STAG GI New Jersey, LLC

STAG GI O’Fallon, LLC

STAG GI Goshen, LLC

STAG GI Madison, LLC

STAG GI Vonore, LLC

STAG GI Rogers, LLC

STAG GI Salem, LLC

STAG GI Walker, LLC

STAG GI Streetsboro, LLC

STAG GI Mooresville, LLC

STAG GI Cleveland, LLC

STAG Lansing, LLC

STAG Industrial Holdings, LLC

STAG TX GP 2, LLC

STAG Avon, LLC

 

Signature Page to Reaffirmation of Subsidiary Guaranty
Second Amendment to Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

STAG Buffalo, LLC

STAG Chippewa Falls, LLC

STAG Edgefield, LLC

STAG Lansing 2, LLC

STAG Orlando, LLC

STAG Pineville, LLC

STAG Portland 2, LLC

STAG Reading, LLC

STAG Rogers 2, LLC

STAG South Bend, LLC

STAG Spartanburg, LLC

STAG Jackson, LLC

STAG Portage, LLC

STAG Simpsonville, LLC

STAG Dallas, LLC

STAG De Pere, LLC

STAG Duncan, LLC

STAG Buena Vista, LLC

STAG Gurnee, LLC

STAG Chicopee, LLC

STAG Montgomery, LLC

STAG Smyrna, LLC

STAG Statham, LLC

STAG Harrisonburg, LLC

STAG Toledo, LLC

STAG Woodstock, LLC

STAG Columbia, LLC

STAG Golden, LLC

STAG DeKalb, LLC

STAG Ocala, LLC

STAG Marion 2, LLC

STAG Londonderry, LLC

STAG Idaho Falls, LLC

STAG Williamsport, LLC

STAG Kentwood, LLC

STAG Marshall, LLC

STAG Belvidere I, LLC

STAG Belvidere II, LLC

STAG Belvidere III, LLC

STAG Belvidere IV, LLC

STAG Belvidere V, LLC

STAG Belvidere VI, LLC

STAG Belvidere VII, LLC

STAG Belvidere VIII, LLC

STAG Belvidere IX, LLC

 

Signature Page to Reaffirmation of Subsidiary Guaranty
Second Amendment to Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

STAG Nashville, LLC

STAG New Berlin, LLC

STAG Hampstead, LLC

STAG New Hope, LLC

STAG Orlando 2, LLC

STAG North Jackson 2, LLC

STAG Shannon, LLC

STAG Lansing 4, LLC

STAG Harvard, LLC

STAG Sauk Village, LLC

STAG South Holland, LLC

STAG Mascot, LLC

STAG Janesville, LLC

STAG Allentown, LLC

STAG Nashua, LLC

STAG Strongsville, LLC

STAG Columbus, LLC

STAG Savannah, LLC

STAG West Chester, LLC

STAG Calhoun, LLC

STAG Hebron, LLC

STAG East Troy, LLC

STAG Savage, LLC

STAG Chester, LLC

STAG Mechanicsburg 1, LLC

STAG Mechanicsburg 2, LLC

STAG Mechanicsburg 3, LLC

STAG Mason 3, LLC

STAG Lenexa, LLC

STAG Reno, LLC

STAG Fort Wayne, LLC

STAG Murfreesboro, LLC

STAG Gurnee 2, LLC

STAG Germantown, LLC

STAG Elizabethtown, LLC

STAG CA GP, LLC

STAG Spartanburg 3, LLC

STAG Burlington, LLC

STAG Greenville, LLC

STAG North Haven, LLC

STAG Plymouth 2, LLC

STAG Oakwood Village, LLC

STAG Stoughton 1, LLC

STAG Stoughton 2, LLC

STAG 5101 South Council Road, LLC

 

Signature Page to Reaffirmation of Subsidiary Guaranty
Second Amendment to Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

STAG Knoxville 2, LLC

STAG Clinton, LLC

STAG Fairborn, LLC

STAG Phoenix, LLC

STAG Machesney Park, LLC

STAG Macedonia, LLC

STAG Novi 2, LLC

STAG Grand Junction, LLC

STAG Tulsa, LLC

STAG Chattanooga 1, LLC

STAG Chattanooga 2, LLC

STAG Libertyville 1, LLC

STAG Libertyville 2, LLC

STAG Greer, LLC

STAG Piedmont 1, LLC

STAG Piedmont 2, LLC

STAG Piedmont 3, LLC

STAG Belvidere 10, LLC

STAG Shreveport, LLC

STAG Dayton 2, LLC

STAG West Allis, LLC

STAG Loudon, LLC

STAG Laurens, LLC

STAG Lancaster, LLC

STAG Grand Rapids, LLC

STAG Burlington 2, LLC

STAG Biddeford, LLC

STAG Fairfield 3, LLC

STAG Mascot 2, LLC

STAG Erlanger, LLC

STAG Gahanna, LLC

STAG Norton, LLC

STAG NC GP, LLC

STAG Sparks 2, LLC

STAG Hazelwood, LLC

STAG York, LLC

STAG NC GP 2, LLC

STAG TX GP, LLC

STAG Louisville, LLC

STAG North Jackson, LLC

STAG Portland, LLC

STAG East Windsor, LLC

STAG Yorkville, LLC

STAG Lebanon, LLC

STAG West Columbia 3, LLC

STAG McHenry 2, LLC

 

Signature Page to Reaffirmation of Subsidiary Guaranty
Second Amendment to Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

STAG Romulus 2, LLC

STAG South Saint Paul, LLC

STAG Knoxville 3, LLC

 

each a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

(Signatures continue on the next page)

 

Signature Page to Reaffirmation of Subsidiary Guaranty
Second Amendment to Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

STAG III Arlington, LP

 

a Delaware limited partnership

 

 

 

 

By:

STIR Investments GP III, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

STAG IV Waco, L.P.,

 

a Delaware limited partnership

 

 

 

By:

STIR Investments GP IV, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

(Signatures continue on the next page)

 

Signature Page to Reaffirmation of Subsidiary Guaranty
Second Amendment to Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

STAG Arlington 2, L.P.

STAG Houston 2, L.P.

STAG Garland, LP

STAG Houston 3, LP

STAG El Paso 1, LP

STAG El Paso 2, LP

STAG El Paso 3, LP

STAG El Paso 4, LP

STAG Houston 4, LP

STAG El Paso 5, LP

STAG Garland 2, LP

STAG TX Holdings, LP

STAG Rockwall, L.P.

STAG IND Stafford, LP

STAG IND El Paso 6, LP

STAG IND Houston 9, LP

STAG IND Houston 11, LP

 

each a Delaware limited partnership

 

 

 

 

By:

STAG TX GP 2, LLC

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

STAG Camarillo 1, LP

 

STAG Camarillo 2, LP

 

STAG Visalia, LP

 

 

 

each, a Delaware limited partnership

 

 

 

By:

STAG CA GP, LLC

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

(Signatures continue on the next page)

 

Signature Page to Reaffirmation of Subsidiary Guaranty
Second Amendment to Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

STAG NC Holdings, LP

 

a Delaware limited partnership

 

 

 

 

By:

STAG NC GP, LLC,

 

 

a Delaware limited liability company,

 

 

their General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

STAG Fort Worth, LP

 

a Delaware limited partnership

 

 

 

By:

STAG TX GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

STAG Mooresville 2, LP

 

a Delaware limited partnership

 

 

 

 

By:

STAG NC GP 2, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Reaffirmation of Subsidiary Guaranty
Second Amendment to Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------


 

STAG El Paso, LP

 

a Delaware limited partnership

 

 

 

By:

STIR Investments GP, LLC

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Reaffirmation of Subsidiary Guaranty
Second Amendment to Second Amended and Restated Term Loan Agreement

 

--------------------------------------------------------------------------------